   Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 1 of 106 Page ID #:2712
                  (~:Uvc
   C       K, U.c~. DISt~~ICTC0UR7

                                                                                                                      FILED
           ~1G ~ 7 2~2~                                                                                           U.S. DISTRICT COURT

      rRA" n~S fRI;;i C1 C.ALI ~ORNI+,
 E ASFEr~N r71V1~'i)N     by D:=~iSlY                                                                           OCT 2 I ~p
                                                                                                                           OF CALIFORNIA
                                                                                                          —                      ~~~ ~ ~ ~ i
                                                 UNITED STATES DISTRICT COURT
                                                CENTRAL DISTRICT OF CALIFORNIA
  HUYY
                                                                         CASE NUMBER

                                                                                                5:16-cv-00370- AP- P
                                      PLAINTIFFS)
                        v.
  SOLERA OAK VALLEY GREENS ASSOCIATION

                                                                                    NOTICE AND ORDER RE FILING BY
                                                                                        VEXATIOUS LITIGANT
                                                     DF,FENDANT(S).

 On August 17, 2020                           ,the Court received the attached
       ~ Complaint ❑Petition ❑Notice of Removal,captioned
       ~ other document(s), entitled Ex parte application, cv cover, certificate and notice, motion to disqualify, request for IFP, etc.,
 from pawl Hupp                                                 ,who was found by the Court on 08/16/2016
 in case number 5:16-cv-00370-VAP-SP to be a vexatious litigant and/or subject to the following restrictions on the filing of
 additional documents:
     ~ A court order or written authorization from a judge must be obtained prior to the filing of document(s).
       ❑
       x Submission of documents)for Filing requires a Motion for Leave to File.           o
     ❑ Document(s) must be pre-screened by the Court before filing.
     ❑ Filing fee must be paid.
     ❑ No further filings are to be accepted in this case from the person named above or anyone acting on his or her behalf.
       ❑ Bond in the amount of$                                must be posted in order to proceed.
     ❑ Other

Pursuant to the terms of the order imposing filing restrictions, the attached documents) will he forwarded to the
~ assigned magistrate judge $~ assigned district judge ~ Chief Judge for review.
         ----------------------------------------------------------------------------------------------
❑ IT IS HEREBY ORDERED that the documents) presented:
         ❑ be filed in the above-captioned case.
         ❑ he filed in case number
        ❑ be filed as a new case.
or
 ❑ IT IS RECOMMENDED that the documents) presented not be filed. The Clerk is directed to forward this
   recommendation to the appropriate district judge for review.


Date                                                     United States Magistrate Judge

IT IS HEREBY ORDERED that the documents) presented
    I~mt be filed.
    b be filed in the above-captioned case.
    ❑ be filed in case number
    ❑ be filed as a ew case.
                                                                                               ~/
                  o ~ ~~
Date                                                     United States District     dge          —.
CV-115(04/2018)                           NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 2 of 106 Page ID #:2713




 1    Paul Hupp
      965 Hidden Oaks Drive
2     Beaumont, CA. 92223
      In Propria Persona
3

            _
4                                           UNITED STATES DISTRICT COURT

s ~'       'AUG 17 202                     CENTRAL DISTRICT OF CALIFORNIA
                         OF
6     C NTRAL DISTRICT        BY~DEPUTI'
              DIVISION
      EA3T~RN
7
      Paul Hupp,
8
                         Plaintiff,
9                                                          Case No.: CV-20-
                                 v.
l0                                                   PLAINTIFF PAUL HUPP'S
      Rebecca Lynn Dugan,                            EMERGENCY EXPARTS APPLICA'
11                                                   PURSUANT TO LOCAL RULE 7-19;
      John Washburne Vineyard,
      Leslie Irene Ryder, A/K/A Leslie Irene Hupp; ; POINTS AND AUTHORITIES;
12                                                   DECLARATION IN SUPPORT
      Lisa Martinez Shiozaki;
      Kellen S. Stevens;
13
      Dennis M. Sandoval;
      De La Housaye &Associates, A Law               Time: 9:00 AM
14                                                   Date: August 19, 2020
      Corporation;
      Roes 1-10;                                     Courtroom:
15                                       Severally,  Judge:
      Individually, Jointly, Jointly and
                     Defendants.
16

17

18
                                                            I

19                                                     Introduction

20
                To the United States District Court for the Central District of California("COURT"),
21
       Defendants Rebecca Lynn Dugan("DUGAN"), John Washburne Vineyard ("VINEYARD")
22
       Leslie Irene Ryder, A/K/A Leslie Irene Hupp ("RYDER"); Lisa Martinez Shiozaki
23
      ("SHIOZAKI"); Kellen S. Stevens("STEVENS"); Dennis M. Sandoval("SANDOVAL"); De
24
       La Housaye & Associates, A Law Corporation("DLHA")and Roes 1-10("ROES")(collective
25

      "DEFENDANTS")and all other parties of interest, pursuant to Local Rule 7-19, Plaintiff Paul



                                                                              Paul Hupp
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 3 of 106 Page ID #:2714




      Hupp ("") HEREBY GIVES Notice of Emergency Ex Parte Application and Emergency Ex

2     Parte Application to enjoin DEFENDANTS, with specificity on SANDOVAL and RYDER,

3
      from taking any further action regarding or concerning the breaching of Fiduciary Duties of
4
      Aristea Hupp's("AHUPP")Trust(TRUST"), based on irreparable harm caused to TRUST by
5
      DEFENDANTS. Hearing will be held at 9:00 AM in Dept.: , at the United States District Court
6
      for the Central District of California, Eastern Division, Riverside, CA,92501 1.
7
                                                                   II
8                                          Memorandum of Points and Authorities

9
               This action concerns AHUPP'S TRUST,and the breach of FIDUCIARY DUTY of the
10
      alleged TRUSTEE and EXECUTOR to do their respective duties. The breaches are causing
11
      irreparable harm to TRUST. The number #1 concern currently is the care and well-being the four
12

13
      (4)senior rescue dogs("SENIOR RESCUE DOGS")of AHUPP which are now in the care of

14    her son,. took possession of the SENIOR RESCUE DOGS because the TRUST EXECUTOR

15    breached her fiduciary duty to be their "lifetime guardian". See'S "Complaint","Cause of

16     Action Three": P. 12; ~~ 54-57; filed concurrently. One of the SENIOR RESCUE DOGS

1~    developed an aggressive cancer and is in need of, and has been in dire need of since July 13,
1s 2020, immediate surgery, costing $785. See attached invoice dated Ju1~13, 2020. Because the
19
      TRUSTEE and EXECUTOR have breached their FIDUCIARY DUTY to pay TRUST expense,
20
      PHUPP has had to borrow well over $2,500 to date, and TRUST expenses are in default of over
21
      $5,000 more to date. Neither TRUSTEE nor EXECUTOR have paid a legion of expenses of
22
       TRUST since AHUPP passed April 12, 2020, resulting in default and the potential total loss of
23

24

25    'As of today the COURT is closed down due to COVID-19 and all parties should expect to participate in the Ex
      Parte Hearing telephonically. Whether appearance is in person or telephonically, the parties will be notified 24
      hours in advance by PHUPP on how to appear.



                                                            -2-                         Paul Hupp
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 4 of 106 Page ID #:2715




      value of TRUST if a fire, or other catastrophic event, were to take place; homeowner insurance i

2     but one (1) of the legion of expenses that have defaulted.
3
             Currently all three (3) TRUST real properties have homeowner association fees ($203;
4
      $203; $200; $603/month aggregate) that have not been paid in over five (5) months and are in
 5
      default. All three (3) have had legal notices sent that liens are about to be placed on the real
6
      properties. One of the real properties has not had the $150/month Trust Deed [mortgage] paid in
7
      over five (5) months and a "Notice of Foreclosure" has been filed by the lender. The TRUST has
 s
      had income over this five (5) month period of approximately $4,100, far more than needed to pad
9

      the HOA fees and Trust Deed of all three (3)real properties. The insurance of one real property
10

11    has expired, on July 15, 2020. If a fire or any other type of harm were to damage or destroy the

12    real property there would be a total loss with no recourse.

13           PHUPP is not in a position to "borrow" any more money to pay TRUST expenses that

14    have accumulated during the last five (5) months. This includes water bills that had received a 48

15    hour shutoff notice. Home phone and Internet expenses are in default of over $400 for non-
16
      payment, and'S cellphone was disconnected for non-payment.
17
             The SENIOR RESCUE DOGS are most at risk because their life saving surgery/health
18
      cannot be paid for. The SENIOR RESCUE DOGS monthly food cost was paid by automatic
19
      payment by AHUPP'S credit card, which is now in the possession of TRUSTEE and
20
      EXECUTOR,and has been in default since AHUPP passed April 12, 2020, forcing to borrow
21
      the costs and expenses to continue to provide for their care. has been able to barely get by the
22

23
      last five (5) months by borrowing money from friends and making the minimum payments to

24    utilities. Such borrowing was o where near the amounts needed to continue basic living expenses

25




                                                     -3-                      Paul Hupp
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 5 of 106 Page ID #:2716




       and care for AHUPP'S SENIOR RESCUE DOGS. cellphone was turned off July 13, 2020, due

      to four(4) months ofnon-payment.

              On May 12, 2020, asked STEVENS and DLHA for an accounting of all expenses

      incurred by TRUST since AHUPP passed on April 12, 2020. Neither STEVENS,DLHA,

      SANDOVAL,RYDER,or any DEFENDANT,replied in any manner whatsoever. Under
D
       statutory law in CA a TRUSTEE must give an accounting of TRUST assets at least once every

       year and upon any change in TRUSTEE. When SANDOVAL was allegedly appointed

      TRUSTEE on or around May 5, 2020, was entitled to a full accounting of TRUST assets,

       including all income and expense statements under California Probate Code §17200(a)(7)(B):
10

11                   "Except as provided in Section 15800, a trustee or beneficiary of a trust may
                     petition the court under this chapter concerning the internal affairs ofthe trust or
12                   to determine the existence of the trust."
                                                              ***
13                   "Provide information about the trust under Section 16061 if the trustee has failed
                     to provide the requested information within 60 days after the beneficiary's
14                   reasonable written request, and the beneficiary has not received the requested
                     information from the trustee within the six months preceding the request."
15                   Underline added.
16
              DEFENDANTS,including the alleged appointed TRUSTEE SANDOVAL,have not
17
      complied with statutory law as outlined supra. DEFENDANTS have allowed virtually all of
18
       TRUST accounts and assets to enter into default. This has resulted in completely uncalled for
19
      late fees added to all of the accounts; but far more serious it has placed TRUST assets in a
20
       position of total loss as insurance has not been paid and lapsed; lien notices have been filed or
21
       are in the process of being filed on all three (3) TRUST real properties; a foreclosure notice has
22

23
       been sent by the lender of one(1)real property. The most harmful irreparable harm is the

24    lifesaving cancer surgery for one of AHUPP'S SENIOR RESCUE DOGS has been delayed by

25     more than 30days, placing the SENIOR RESCUE DOG'S entire life in danger.




                                                     -4-                      Paul Hupp
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 6 of 106 Page ID #:2717




 1           At hearing will move COURT to: 1) enjoin all DEFENDANTS from having any further

2     association with TRUST without prior court approval; 2)release $5,000 from TRUST to so can
3
      bring all accounts up to date; 3) ORDER RYDER to give his 50% share of AHUPP'S cremated
4
       ashes that RYDER took possession of on Mav 4, 2020; 4)ORDER RYDER to release two (2) of
5
      the three (3)"Death Certificates" RYDER took possession of on Mav 4, 2020; 5) at hearing
6
      ORDER any further relief requested that is reasonable.
7
                                                       III
8                                                   Conclusion

9            For the reasons set forth supra PHUPP prays that the COURT GRANT'S Emergency Ex
10
      Parte Application to cure irreparable harm being caused to: 1) TRUST; 2) AHUPP'S SENIOR
11
       RESCUE DOGS; and 3).
12
                                                        IV
13                                                  Declaration

14           I,Paul Hupp,the above-entitled Respondent, declare the following;

15               1. I have personal knowledge of all statements and exhibits in this declaration.

16              2. If called upon to testify to this declaration in a court of competentjurisdiction I

17                  could and would testify to everything stated herein.
18
                3. All Exhibits attached to or referenced in this brief, are true and correct copies of
19
                    the originals, which I have in my personal possession. I declare under penalty of
20
                    perjury under the laws of the State of California that the foregoing is true and
21
                    correct except for those portions based on information and belief and for those
22
                    portions I believe them to be true.
23
             Executed August 10, 2020, Beaumont, CA
24
             Respectfully submitted.
25
                                                           Dated this 10~" day of August, 2020



                                                   -5-                      Paul Hupp
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 7 of 106 Page ID #:2718




 1                                                       /s/ Paul u           `
                                                         Paul upp
 2                                                       96 i en             rig
                                                         beau o        A. 92223
 3                                                       I~g Propria Persona

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                          -6-                Paul Hupp
   Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page ~_
                                                             8 of 106 Page ID #:2719
                                                                     ..
                                                                      ,- __                                       Lam. ~         e
                                                                                                                               ~ ,-.,


                 ~VMA LINDA ANIMAL HOSPITAL INC.                                                     ~:M~~are
                                                                                                      • Large Animals by Appointment
  ~'`~                 2605 S. Waterman Ave. San Bernardino, CA 92408
                                                                                                      • oomin
                           (909) 825-3144 • Fax (909) 824-5145                                                  9        ~
  I_                     Drs. Office Hours: Mon-Fri 8-12, 2-6 &Sat 8-2                                             ~ ~          T
                  Hospital hours: Monday -Saturday 6:30 AM - 7PM (Sat 6PM)                                                      O
  w—                       Emer encies &Sundays Call (909) 825-3144                                   • Pet SuPplies

  OFF           CAL
                                                                                                                                            T
                       ~~                              HOSPITALIZATION                                  LABORATORY                          A
  ~ Office Call          ~j~~ ,/~^-~~                  rJ Intensive Care                                ❑    Avian Profile                  L
  '~ Offlce Call Multi-pets  ~       ~                 ❑ Isolation Care                                 ❑    Biopsy
     Re-check                                          ❑ Nursing Care                                   J
                                                                                                        !    Brucellosis Test
  '= Emergency Office Call            /'               ❑                          -                     ~    CBC
  C Consultation             ~~                                                                         ❑    Complete Canine Panel
   ❑ Health Certificate                  ~            PROFESSIONAL SERVICES                              ❑ Complete Feline Panel
      Permit                       ~`                  ~ Anal Sac Expression                             ❑   Culture and Sensitivity
   C' Blood Draw            ~         ,                ❑ Apply Bandage                                   ❑    Cytology
  '^                                  ~                ❑ Artificial Insemination                         ❑   Distemper Titer
 I N]ECTIONS                       ~~~                 ❑ Ear Cleaning                                    ❑    Fecal Exam
  ❑ Adequan                                            ❑ Enema                                           ❑   Feline Leukemia Test           p
  ❑ Allergy                                     -~     ❑ Eye Dye/Anesthesia                              ❑   FIV Test                       A
  ❑ Antibiotic    ,,~ ~                  ~ '"7 "~      ❑ Eye Schirmer Tear Test                          ❑   Fungal Culture
  ❑ Antihistamine                       ~ `~      ~    ❑ Fine Needle Aspiration                          ❑   Glucose                        '~
  ❑ Calcium                                            ❑ Foxtail Removal                                 ❑   Heartworm Exam                 E
  ❑ Hormone                                            ~L-~ Catheter             '3 ~                    ❑   Mammalian Profile
  ❑ Ivomectin                                          ❑ Physiotherapy                                   ❑   Parvo Fecal
  ❑ Vitamin                                            ❑ Ultrasound Exam                                 ❑   Parvo Titer
  ❑ IV Fluids                                          ❑ Urinary Catheter                                ❑   Progesterone
  ❑ SQ Fluids                           ~ ~' ~ ~       ~ Whelping Assistance                             ❑   Rabies Titer
 ~_~       ;,~    ;}                           ~       ❑                       -                         ❑   Skin Scraping
  ❑
  n                            -          -,          RADIOLOGY                                          ❑ Sperm Count
                                                                                                        ❑ Thyroid Profile
                                '
                                ~        '~ ~          ❑ Small Film                                     ❑ Urinalysis
                                                       ❑ Large Film                                     ❑ Vaginal Smear
 VACCINATIONS                                          ❑ Barium Series                                  ❑                               -
  ❑ Bordetella                                        ~
  ❑ Corona                                                                                             PROFESSIONAL GROOMING
 ❑ DHP/P                                              ANESTHESIA &SEDATION
                                                      ❑,.~~Soflurane Inhalant                           ❑ Bath and Groom
 ❑ DHLP/P+C                                                                                 `~          ❑ Bath Oniy
 ❑ FIP                                                d IM Anesthesia                  `'-1 /
                                                      ~1V Anesthesia                                      Na~Scated Bath
 ❑ Fe Lv                                                                              ~    ~J           ❑
 ❑ FVRCP                                                  Local Anesthesia                              ~                               _
 ❑ Influenza                                          ❑ Torbugesic
   Lyme                                               ~Tranquilization                                 BOARDING
 ❑ Parvo                                                                                 ❑ Cats &Rabbits
 ❑ Rabies                                                                                ❑ Small Dogs up to 25#
 ❑ Rattlesnake                                        SURGERY
                                                       ❑ Castration                      ❑ Medium Dogs 26-50#
 ~                         -                           ❑ Ovariohyste rectomy (Spay)      ~ Large Dogs 51-75#
                                                              „                          ❑ Extra Large Dogs 76# & up
VNORMING                                              .~     ~-.~`~~"--~.. -~~ ~ ~:~ i 3'~' Birds
 ❑ Cats &Dogs up to 10#                               DENTISTRY                                C-       ❑ walk
 ~
 J Dogs 10.1# & up                                    ❑ Extractions                                     ~                               -
 ~                          -                         ❑ Ultrasonic Cleaning &Polishing
MEDICATION DISPENSED                                   ~              -           MISCELLANEOUS
                                                                                   ❑ E&C
                                                      BOARD CERTIFIED SPECIALISTS ❑ hazardous Waste
                '                                     ❑ Consultation                                    ❑ Postage &Handling
         f~-1 ~ , /                                   ❑ Pathology
   ~.,                                                O Radiology                                     HOME CARE
           /j~
             '                                        ❑ Surgery
          Ali




Next Appointment                                                        Call for Lab Results                                    AM/PM
THE CALIFORNIA VETERINARY MEDICINE PRACTICE ACT STATES IN SECTION 2030:
                                                                                                   "If no after hours emergency care is
available, full disclosure shall be provided to the public to rendering services." Staff members
                                                                                                       and Dr. Sigdestad regularly check
animals after business hours. Dc Sigdestad lives near the clinic anrt ar,~ r,Pr ~PPmA~+ rrihi~~l ,~,~u h~ f.~.,~.,...~~-~ ~~ ~-:- ---- ~---- -
Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 9 of 106 Page ID #:2720



       Sunstream HOA
Q~     9984 Scripps Ranch Blvd, san Diego CA 92131

U
       Date                                      To                                   Ship To
O      July 1, 2020                              Estate of r',rista Hupp              Same as recipient



       I nstructions
       We understand the incredible loss you must be experiencing. Please bring this account up to date so we can
       avoid legal action to protect the interests of the HOr1.




                        39~li Street HOA —April 1 2020                                 200                          200

                       39~~' Street HOI~ — fay 1 2020                                  200                          400

                       39~t' Street HOA —June 1 2020                                   200                          600

                       39th Street HOA —July 1 2020                                    200

                       Late Fees                                                        45                          845

                        nterest accruing at

                      Will be increased by legal costs if not
                      settled by 7/15




                                                                                   Subtotal

                                                                                  Sales Tax

                                                                       Shipping &Handling

                                                                     Total Due By 7.7.2020                      $845


                                                                                     Thank you for your business!




       Tel: 858-722-3556                        Email: sunstream(c~cerrito3.com
      Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 10 of 106 Page ID #:2721
                                           Home Loan
                                           Provider of
                                           Charles Schwah Bank.

-~5~ ~'Jcodward Avenue ~ Detroit, ~~^• i 46Z2c

                                                                   See Your Payment
                                                                   ~pti~ns Online At
            Aristea Hupp
            965 Hidden Oaks Dr
                                                                  R ~ ~ CKE1'Mortgage
            Beaumont, CA 52223
                                                                           kay Quicken Loans




  H i Ariste~~ Hupp,
  Your mortgage p~ymenfi ' 39 days ar more past due, ~nc! your
  loan is in default. However, e have resources that  help you,
  w hether you've had:
    • A financ+ai challenge
    • A loss of income
    • A serious l ife event
  You don't have tc pick up a phone to get a solution.
                                                                assistance
  The easiest way to see your ~ptians is to print a mortgage
                                                                   cation by
  a pplication on Rocket Mc~rtaa~~. Qnce we receive your appli
                                                                     rstand
  m ail, we'll collect all the information needed to accurately unde
  your current situation and find the best solution for yc~u.
                                                                  contacting
   If you have other mortgages secured to this property, consider
                                                                 on options.
   the mortgagees of those mortgages to discuss loss mitigati
   Sincerely,
   Your Account Resolution Team
   AccountResofution@Qui~kenLo~~ns.com


                                                                      your unique situation.
        Sign in to Rocket MortgageR~ to find the best option based on

                       Pay Now            g Start Yaur Application   °oo     Chat   ~(800) 279-3005
Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 11 of 106 Page ID #:2722


                                  Solera Oak Valley Greens Association

    Jui1c ls, 20?0


   Sent Ground &Certified Mail-RRR



   Aristca F~Iupp
   1653 Hibiscus Crt
   Beaumo         9222


                 Pre-Lien Notification
                 Solera Oak Valley Grccns Association
                  653 E-libiscus C'rt , F3ea~m~onl, C/A 9222
                 1~705?101


   Dear Property Owner(s):

   This notice is to advise you that we are attempting to collect a debt of assessments as regliirec~ by the
   provisions of the Fair Debt Collection Practices Act. As such, a~1y inforir~ation obtained fi-on~ you will
   be used for the purpose of collecting said debt. This notice does not imply that we are attempting to
   collect money from anyone who f~as discharged the debt under the bankruptcy laws of the United States.

   The state Rosenthal Fair Uebt Collection Practices Act and the federal Fair Dcbt Collection Practices
   Act require that, except under iu~usual circumstances, collectors may not contact yo~~ before 8 a.m. or
   after 9 p.m. They ~~~ay not harass you by using tl~~reats of~violencc or arrest ar by using obscene
   language. Collectors may not use false or misleading statcme~~ts or call you at work if they know or
   hive reason to know that you may not receive personal calls at work. For the most pert, collectors may
   not tell anotl~cr persor~, other than your attonzcy or spoilsc, about your debt. Collectors may contact
   another person to confirm your locatio~l or enforce a jLidg~l~ent. For i~~ore information about debt
   collection activities, you may contact the Federal T~~ade Commission at 1-877-FTC-HELP or
   ~v~~~w.ftc.,~c~~~.

   Please be advised yogi have the right to dispute the assessment debt by submitting a written request for
   dispute resol~~tion to tl~c a~sociatior~ pursuant t~o the association's "incet ai d coufcr" program as
   described in Civil Code Section X900 et. sect., and you have tl~e right to request alternative dispute
   resohrtion (~1DR) with a neutral third party pursuant to Civil Code Section 5925 et. seq. before the
   association nay initiate foreclosure abaii~st your sep~~r:~tc interest, except that binding arbitration s11a11
   not be available if the association intends to initiate a,judicial foreclosure.




                                                                    l'rnt~dh' iLlaira,;ed Br
                                                       K c~~stonc Pai itic Ruperty ;Vlanaeemrnt, LLC
_ ,~ ~'~:
      .;
              Von K;irman ~IUQ        ±O0-1 ~f~imas Routl x160             4159; Winchc.~~cr Road r~ 1 13   31 ~S-0 Sadoci(+ Court
             vine, Cn 92600      R ancho Sang Niursariia. CA 92658             ~l~cmecula. CA 92590          Ontario. CA 9176
            (~)~~ ~i~3-~~0~               (9-;9) };33-'G00        ,5' d~s:00~-70~i`~9i~f~`~1~~~3~'~'            190 297?550

                                                                      solerauvc.cum
         Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 12 of 106 Page ID #:2723


 ~~ ~                                            Valley Greens Association




i tioG




                               at ~~~~e are attcmptin~ to col lect a debt of assessments as required by the
                               collection Practices ,pct As such, any information obtained fi-om you will
                               leering said debt. This notice does not imply that we are attempting to
                               ho his discharged the debt under tl~e bankruptcy laws of the United States.

                                Collectio» Practices %pct and the federal Fair Dcbt Collection Practices
                                ~znusual circumtances. collectors may not contact you before 8 a.m. or
                               -ass ti-o~i by using threats of viole~~cc or arrest or by using obsceilc
                                use false or misleading statements or call you at work if they know or
                               may not receive personal calls at work. For the most part, collectors n ay
                               hen your- attorney or spouse, abort your debt. Collectors may contact
                               r location or enforce a judgment. For more information about debt
                               contact tl~e Federal Trade Comnlissio» at l -877-FTC-HELP or


                               e right to dispute the asscssi~~cnt debt by submitting a written regl~est for
                                iatioi~ plu~suai~t to the association's "meet and confer" program 1s
                               rn 5900 et. sccl., and you have the right tc~ request altci~native dispi'ite
                                al third party pursuant to Civil Code Section X925 ct. seq. before the
                               osure against your separate interest, except t11at binding arbitration shall
                               .ion intends to initiate a judicial foreclosure.




                                                      Proirdlc A-lana,~,~d B~
                                          I<ecsu,nc Pocitic Property ~lanugemenr. LLC

                               l omati Road r 16(1             41 ~9~ W inchcsrcr Itoa~ ~ I I 1   1~5-D Sedonn Coup
                               la Margarita. CA 9?68;~              l~umeculst. CA 92i9U          Ontariu. CA 91764
                               a9~ g3l-?Gf)(1         id ~: x_00] _ ; 0~=`~O~~a~~i~~1~3~'~~'       (909)97-05 0

                                                          sulerauve.com
        Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 13 of 106 Page ID #:2724
I   --~,tJiERICAN FAMILY CONNECT INS AGCY                                                                  UNIVERSAL NORTH AMERICA INS CO
       PO BOX 9061                                                                                                   CONDO OWNER POLICY
       CARLSBAD. CA 92018-9061                                                                                            RENEWAL OFFER



      Policy Number            Term                 Policy Premium            Total Fees       Previous Balance... . ...Total Premium   .'Due Date
      CCA1002049        07/25/20 to 07/25/21            279.00                    25.00                   .00              304.00       07/25/20


                                                                                                 Named Insured And Risk Address:
    ~~~'~` ARISTEA HUPP                                                                          ARISTEA HUPP
           965 HIDDEN OAKS DR                                                                    4233 39TH ST APT D
           BEAUMONT, CA 92223                                                                    SAN DIEGO, CA 92105


                                                                                                 Mortgagee:
                                                                                                 NONE
     Your Producer:
     AMERICAN FAMILY CONNECT INS AGCY
      00-447-1889
     P    cer Code: 150830                                                                       Loan Nbr:
     Payment Plat                      i~
     24-Hour Automated Policy Information:(800)447-1889
     Your CONDO OWNER Policy is issued to cover the insured and location indicated above. You are shown on
     our records as the premium payor. If payment is not received by 12:01 a.m. on 07/25/20 you will have no
     cove             is date. Thank you for choosing UNIVERSAL for your insurance needs.


            Full Payment                                    `Four Installments                            'Six Installments
         A mount       Due Date                            A mount        Due Date                         A mount        Due Date
         304.00        07/25/20                            101.75         07/25/20                         73.85          07/25/20
                                                           76.75          09/23/20                         54.43          08/29/20
                                                           76.75          11 /22/20                        54.43          10/13/20
                                                           76.75          01 /21 /21                       54.43          11 /27/20
                                                                                                           54.43          01 /1 1/21
                                                                                                           54.43          02/25/21



         Premium includes: Fully Earned $25 policy fee
        *A $7 service charge is included in each installment.
         Enroll for AUTOMATIC WITHDRAWAL using your checking account or credit card at www.ArrowheadExchange.com                          06/08/20
      See reverse side for Coverages, Endorsements, and other details.

      PAYMENT COUPON                                                                                                      ARROWHEAD
      Make checks payable to: ARROWHEAD GENERAL INSURANCE AGENCY
                                                                                                                          EXCHANGE
      Named Insured       ARISTEA HUPP                                                                              Pay online TODAY at:
      Policy Number      CCA1002049                                                                                 www.Arrowhead Exchange.com
                                                                 ❑ If Change of Mailing Address is
     Select Payment Plan:                                          required, please check box and enter
     Full Payment                    304.00                        new information on back of coupon.                     Amount Enclosed
    'Four Installments               101.75
                                                                                                                      W
    *Six Installments                 73.85
     Due Date                      07/25/20
      Write your policy number on the check and                       U NIVERSAL NORTH AMERICA INS CO
      return this coupon with your payment or pay                     PROCESSING CENTER
      online at www.ArrowheadExchange.com                             P O BOX 9061
                                                                      CARLSBAD, CA 92018-9061




    D 2###########CCA10020494000007385007252020CA01624000000~00000000~0009122D200
  Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 14 of 106 Page ID #:2725
                 sherry Valley Water District                                          Beaumont-Cherry Valley Water District
              olia Avenue                         ~,~„~F,                              560 Magnolia Ave
         ~; ~ont CA 92223                     ~~.?P~c                                  Beaumont, CA 92223
          5-9581                                iy
        cvwd.org                             'e11AA ~A~




  BCD0616A
  4000000096 96/1
                                                            isconnection Notic                                          ~

  'II'II~~~~IIIII~~1~~111'~~~III~II~~III'11III111~''IIII'III~.I~II~

             ARISTEA HUPP                                                          RE: Account Number             038902-000
             1653 HIBISCUS CT                                                          Account Name               Aristea Hupp
             BEAUMONT CA 92223-8604                                                    Service Location           1653 Hibiscus Ct
                                                                                       Past Due Amount            $32.01
                                                                                       Additional Charge          $0.00
                                                                                       Amount Due                 $32.01
                                                                                       Due Date                   Tuesday, June 23, 2020
                     __                       _
Dear Customer:                                                                                                                                                 06/16/20;

      This account has been delinquent for 30 days, as of the date of this notice. To avoid account inactivation, the $50.00
      inactivation charge, and disconnection of service on the sixtieth (60th) day of delinquency, please make your payment of the
      total Amount Due by S:OOpm on the due date listed above. Any payment received after 5:OOpm will be posted to the following
      business day.

     Payments can be received over the phone, via the District's website, by mail, with the onsite drop box, or in person during
     office hours. The District's office hours are Monday through Thursday, 8:OOam until 5:OOpm. The District is currently closed
     on Fridays. The District is not responsible for lost or damaged mail. See reverse side for more information on bill payment
     options.

     In accordance with the Districts policies and procedures, your account has been charged a $5.00 disconnection notice fee for
     this correspondence.

     Should you have any questions or concerns, please feel free to contact the District at(951)845-9581.

Sincerely,
   Utility Billing




 Payment
   Coupon                                                                               PAST DUE AMOUNT                                                          $32.01
     •           •-       •                                                             LATE CHARGE                                                               $O.00
                                                                                        TOTAL AMOUNT DUE BY                  06/2312020                          $32.01
   PLEASE RETURN THIS PORTION ALONG W17 H YOUR PAYMENT
            PLEASE MAKE CHECK PAYABLE TO:                                                 •            •     ~
                        BCVWD
                                                                                                                                REMIT PAYMENT TO:
 ACCOUNT:                                      038902-000
 SERVICE ADDRESS:                          1653 Hibiscus Ct
 BILLING DATE:                                 06/16/2020
                                                                                            ~~~~in~i~~~iill~~illii~iil~~l~lli~~i~~l~llil~lilli~lii~i~~~i~~i~
                                                                                            BCVWD
 DUE DATE:                                                            06/23/2020            PO BOX 2037
 ARISTEA HUPP                                                                               BEAUMONT CA 92223-0937
 1653 Hibiscus Ct
 Beaumont, CA 92223


                                                                                                   n ~A9nannnnnnna~ni.n
              Case 5:16-cv-00370-VAP-SP Document 92 Filed Beaumont-Cherry
                                                          10/21/20 Page 15   of 106
                                                                          Valley WaterPage   ID #:2726
                                                                                       District
                                                                            -i        o                      560 Magnolia Ave
  ~ ~                                                                            ~ ~=                        Beaumont, CA 92223
  a                                                                              ~sd
                                                                                 ~o~
  ~
  4 ~,                                                                           LL wa~
                                                                                 0°`=`
  o                                                                              ~QozV
                                                                                    ~~o
  ~ ~                                                                             w ,~ a W

                                                        r           ~MPLOVEE


  R             ~                 DETACH HER=~
                                                            ' ~~~~~°8~~3~~~500° connection Notic
                                                            ~
_ _ _ _'
                     I ~~~II'~ 1~I~I'I ~~~~I ~~II~~ I                              II
             ~~II~                                      ~I~~~I~~I~
                                                                '  I~~~~~~ IIII~        ~I~I~

                           ARISTEA HUPP                                                                                 umber           037172-000
                           965 HIDDEN OAKS DR                                                                Account Name               Aristea Hupp
                           BEAUMONT CA 92223-8527                                                            Service Location           965 Hidden Oaks Dr
                                                                                                             Past Due Amount            $28.51
                                                                                                             Additional Charge          $0.00
                                                                                                             Amount Due                 $28.51
                                                                                                             Due Date                   Tuesday, June 23, 2020

           Dear Customer:                                                                                                                                                            06/16/202

                 This account has been delinquent for 30 days, as of the date of this notice. To avoid account inactivation, the $50.00
                 inactivation charge, and disconnection of service on the sixtieth (60th) day of delinquency, please make your payment of the
                 total Amount Due by S:OOpm on the due date listed above. Any payment received after 5:OOpm will be posted to the following
                 business day.

                 Payments can be received over the phone, via the Districts website, by mail, with the onsite drop box, or in person during
                 office hours. The Districts office hours are Monday through Thursday, 8:OOam until S:OOpm. The District is currently closed
                 on Fridays. The District is not responsible for lost or damaged mail. See reverse side for more information on bill payment
                 options.

                 In accordance with the Districts policies and procedures, your account has been charged a $5.00 disconnection notice fee for
                 this correspondence.

                 Should you have any questions or concerns, please feel free to contact the District at(951) 845-9581.

           Sincerely,
              Utility Billing




            Payment
              Coupon                                                                                         PAST DUE AMOUNT                                                           $28.51
                                                                                                             LATE CHARGE                                                                $0.00
                                                                                                             TOTAL AMOUNT DUE BY                  06/23/2020                           $28.51
              PLEASE RETURN THIS PORTION ALONG WITH YOUR.PAYMENT
                       PLEASE MAKE CHECK PAYABLE TO:
                                   BCVWD
                                                                                                                                                      REMIT PAYMENT TO:
            ACCOUNT:                                     037172-000
            SERVICE ADDRESS:                      965 Hidden Oaks Dr
            BILLING DATE:                                06/16/2020
                                                                                                                  ~~~~ni~i~~~iill~~illii~iil~~l~lli~~i~~l~llil~lilli~lii~i~~~i~ii~
                                                                                                                  BCVWD
            DUE DATE:                                                                           06/23/2020        PO BOX 2037
                                                                                                                  BEAUMONT CA 92223-0937
            ARISTEA HUPP
            965 Hidden Oaks Dr
            Beaumont, CA 92223


                                                                                                                         ~37172D00000028518
    Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 16 of 106 Page ID #:2727
                                                                   You're eligible for            Account Ending In:
                                                                   assistance                     6800
    ~'
                          PO Boz "o t75
                          s~o~,x~~iis ~.. ,;,,;_e,~5

                                                                                                ,~~C    ~~
                                                                                                                          ~
                          J u~~ 17, 2620
                                      ~mnumnnu mn mun muuuiuuu~u

                   ID     ..       .e tOL 169 riD"r AH1 r2 AM,1


                   o c    ARISTEA HUPP
                   o cv
                   o ~~   965 HIDDE(V OAKS DR
                          BEAUMONT CA 92223-p527
                                                                                                                                citfcards :;om




                          pear ARISTEA HUPP
           Why eve're      Vv'e ;~nder5tan~ t ai you~ve peen ~ ;~pacted by L'CViD-19 VVe are here io supF?ort you during this time_ As
          writing you     d F~c,~~ed , th~~ ~~r"~-~ai-on. ~~~ U~~'- b~ ~~:a~~v~~g fate fees and the requirement to make the minimum payment
                          d ~ ~~e s^-o4~~r o^ vo.:r p~ lii^g s~ater~ert for your Costco /~nywher~ Visa( account to help make a difficult
                          s~t~at~on more ma^ageab e ;f You choose not to make a monthly payment, you must stil l repay al l account
                          ~oaiances (in~l~~ding !merest) See the Promotions paragraph below for information on certain promo6onai
                           b alances

                          below are the details

                          You are not required to pay the min;m~.im payment due shown or your bi l ling statement for two consecutive
                          b il l ing periods, starting with the minimurn payment thak was due when you contacked us. Also, we will not
                          assess late tees during this period_

                          At the end of this waiver period, you ~~il! be required to resume making regular minimum payments on your
                          account, as shown or yo~~r monthly bi!lirg statement. Late fees v~ii l! apply to any late payments made after the
                          v~✓giver period ends.

x                         Please revie~n~ you monthly bil l ing statement carefully. Your statement wil l tel l you when your waiver period
                          ends and when y~~: U.~; I I be requi!ed t~ resume making monthly payments

            i mportant    I nterest will contin~ie to accrae on each of your account ~~lances, as appi;cable, and v~~i i l be added to your
         i nformation     account dunr~g the waiver period. This means that your account balance may increase if you do not make a
       about interest     payment d~.nag the vdaiver period. 2vzn if you do not use your account during this time. It also means that
                          your minimum payment after the waiver period may be larger than .t would have been if you had made
0                         payments during this period

         Promotions       I f you have a Cit, F'~ea Plan the separate amount due for that plan that is calculated and included in the
                          minimum payment due wil l he deferred for two bi lling periods and we wil l extend the term of that plan. Please
a
a                         n ote that interest wil l continue to accrue on your Citi Fiex Plar balances during the period in which you are net
                          required to pay the mm,mum payment due shown on your bil l ing statement.


0     If your account     Past due or over credit lirn!t amounts may be reflected in the minim,_im payment due shown on your billing
r       is past due or    stateineni during the wai~ie~ period, which consists of two consecutive bil ling periods in which you are not
       over the credit    required to pay the minimu~Ti aayment due. You arc not required to pay either amount during that waiver
                  limit   period.




                               ('%LO!(:!)9112%OG1/lli"~'r";'!f'/E300(}%5Y`_~l ChdGi' IZi1200613BQZZ~iZ21/3633/3633~5Z~1/
                                U
Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 17 of 106 Page ID #:2728
   I~ ` ~          Soler~~ Oak Vallev Clreens Association


   June I(. ?0~0




   Aristea .Hipp
   96.5 Hidden. Oaks Dr
   Bea~mlonC, CA 92?23


   Re:        Late Notice
              Soles Oak Valley Greens Association
              965 1-{idden Oaks I~r , BeaL~mont, C~A 92223
              125i000301

   Dear Aristea Hupp,

  Our records show an unpaid balance o» your a ount of $3395.51. A 1 to fee of X20.30 leas been
  charged to your acco~int based on your Associ lion's delinquency ~ icy. Soles Oak Valley
  Crreens Association relies on your prompt payme           ~   its so that it inay meet its
  obli~atioi~s in a timely ma~~~~er.

  Please fo~~~vard yo~n~ E~ayment immediately to avoid ful-t)Ier late fees and penalties.

  If yoti have any c~ucstion.s, please call the Accounts Recei~~able C`~istomer Service Team at(949)
  833-2600 or ~-alai] alt custoillercare(cc%keysConepacific.com.

  Sincerely,

  For the Board of Directors o1~
  Soles Oak Valley Greens Association


  Cl.~.('cam to-n~ Sc~u~ce Jeaan.
  Accounts ReceivaLil~ Custonlei- Service Team




                                         NEW MAILING ADDRESS FOR PAYMENTS:
                                 C;%~ K~y~t~r~~ F=acific Prc~l.-arty fsi~n~c~Fr7i~nt, L_~_C'
                                                  (-0 BOX 513380
                                          L US ANGELS==S, CA 90051-33 0



                                                              Prr~;idli .41~ui~r,r~! Br
                                                  lke~ tonr Nacilic f'ru~~eriy ~4ana~emcn~. LLC

   1 6775 Von Itannun ~~ l0U       3Up~ I "Tomas Rn,~d "160                    d 1 S'J i b~'iucliester Road ~i 1 13   it ~5-D 5edona Court
       fn~inr. CA 9"_'606      Rancho S.mia '~q ~r~,~sirita,(:1 9?4SS                 I~etnecul~; C?\ 92;c)Q           OnLario, CA 91 iGd
       (9=19) R~3-'_(iC~O              (919 ~ S i~-_'(i00                                (9i l )491-6866                 (9U~~j'')l-2~~U

                                                                  solerarn~~,.a,in
       Case 5:16-cv-00370-VAP-SP Document
7/14/2020
                                          92-Disconnection
                                       Gmail    Filed 10/21/20          Page 18 of 106 Page ID #:2729
                                                           of Cellular Service




                                                                              aristea hupp <ariehupp@gmail.com>


  Disconnecti n of Cellular Servic
  1 message

  DoNotReply@consumerce                                                                                      Sat, Jul 11, 2020 at
  <DoNotReply@consumercellular.com>                                                                                    10:32 AM
  To: ariehupp@gmail.com


                                                                                                                 ~~~

                                                                                                               SUPPORT




                                       DISCONNECTION OF SERVI
                                                    ACCOUNT #: 103892941



     Dear Aristea Hupp,

     Your cellular p one account wi                         mer Cellular is past due. This has resulted in your
    service being isconnected as of 07/11/ .The total amount due is $119.60.

     Your account is ono                                  e which automatically charges the amount due to your
    credit or debit card on the invoice due date. We have attempted to process this charge
    several times but the transactions have been denied. This may be caused by a change in
     your card (the card number or expiration date) or you may have exceeded the credit card's
     limit.

     Please contact us immediately to verify your credit card information that we have on file and
     make payment.

        • Update Online: My.ConsumerCellular.com
        • Customer Support: Call us at (888) 345-5510

     Your cellular number is available for approximately 30 days. If you would like to reinstate
     service after that time, a new cellular number may need to be issued.




h ttps:/lmail.google.com/mail/u/2?ik=13d2e29470&view=pt&search=all&permthid=thread-f%3A1671942616485441615&simpl=msg-f%3A16719426164...   1/2
       Case 5:16-cv-00370-VAP-SP Document
7/14/2020
                                          92-Disconnection
                                       Gmail   Filed 10/21/20           Page 19 of 106 Page ID #:2730
                                                           of Cellular Service

     We look forward to receiving your payment and getting your service back up and running as
     quickly as possible. If you have any questions, please give us a call at (888) 345-5510.

     Thank you for your prompt response to this matter. We appreciate your business and the
     opportunity to serve you.

     Sincerely,
     Consumer Cellular Customer Service




                                                         f ~~                ~€
                                                         >..,~ ~       .,

                                  O 2020 Consumer Cellular, Inc. Learn more at (888) 345-5510.
                              All other products are trademarked by their respective manufacturers.
                                                       Privacy and Security_

                                          This message was sent to: ariehupp@gmail.com

                                                          Consumer Cellular
                                                        12447 SW 69th Avenue
                                                       Portland, OR 97223-8517


                                                                                             Communication Code: 40005




h ttps://mail.google.com/mail/u/2?ik=13d2e29470&view=pt&search=all&permthid=thread-f%3A16719426164854416158~simpl=msg-f%3A16719426164...   2/2
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 20 of 106 Page ID #:2731




 1    Paul Hupp
      965 Hidden Oaks Drive
2     Beaumont, CA.92223
      In Propria Persona
3

4                                     UNITED STATES DISTRICT COURT

5          AUG 17 ~
                                     CENTRAL DISTRICT OF CALIFORNIA

6                         BY
             DIVISION

7
     ~ ~ Paul Hupp,
8
                        Plaintiff,
9                                                       Case No.: CV-20-
                               v.
10                                                      PLAINTIFF PAUL HUPP'S COMPLAINT
      Rebecca Lynn Dugan,                               AND DEMAND FOR JURY TRIAL; FOR
11    John Washburne Vineyard,                          TEMPORARY AND PERMANENT
      Leslie Irene Ryder, A/K/A Leslie Irene Hupp;      INJUNCTION; FOR DECLARATORY     I
t2                                                      RELIEF; REMOVAL OF TRUSTEE;
      Lisa Martinez Shiozaki;
      Kellen S. Stevens;                                EQUITABLE RELIEF
13
      Dennis M. Sandoval;
      De La Housaye &Associates, A Law
14
      Corporation;
      Roes 1-10;
15
      Individually, Jointly, Jointly and Severally,
                     Defendants.
16

17

18

19
                                              COMPLAINT
20
              Plaintiff Paul Hupp("PHUPP"),in Propria Persona, files this Complaint
21
     ("COMPLAINT")against Defendants Rebecca Lynn Dugan("DUGAN"), John Washburne
22
      Vineyard ("VINEYARD")Leslie Irene Ryder, A/K/A Leslie Irene Hupp ("RYDER"); Lisa
23

      Martinez Shiozaki ("SHIOZAKI"); Kellen S. Stevens("STEVENS"); Dennis M. Sandoval
24

25   ("SANDOVAL"); De La Housaye &Associates, A Law Corporation("DLHA")and Roes 1-10

     ("ROES")as follows:


                                                  -1-                      Paul Hupp
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 21 of 106 Page ID #:2732




 1                        PARTIES. VENUE AND JURISDICTION

2            1. PHUPP resides and is domiciled within the state of California.
3
            2. DUGAN is employed, resides and is domiciled within the state of California and
4
                is a licensed attorney and current Superior Court Judge (SBN#91858).
5
             3. VINEYARD is employed, resides and is domiciled within the state of California
6
                and is a licensed attorney and current Superior Court Judge (SBN#144704).
7
            4. DUGAN and VINEYARD are Superior Court judges for the County of
s
                Riverside, State of California.
9
             5. RYDER resides and is domiciled within the state of California.
10
            6. SHIOZAKI resides and is domiciled within the state of Utah.
1t
             7. STEVENS is employed, resides and is domiciled within the state of California
12

13              and is a licensed attorney (SBN#320276).

14           8. SANDOVAL is employed, resides and is domiciled within the state of California

15              and is a licensed attorney (SBN#186922).

16           9. On information and belief DLHA is a domestic corporation that was founded on

17              August 23, 2000, with the corporate license number C2196623, and is doing
18
                business within the state of California. Collette Angela De La Housaye is the
19
                sole shareholder and is a licensed attorney (SBN#144218).
20
             10. PHUPP does not know the true names and capacities, whether individual,
21
                corporate, associate, or otherwise, of Roes 1-10, inclusive, and therefore sue said
22
                Roes under fictional names. PHUPP alleges, upon information and belief, that
23
                each named Roe is responsible in some manner for committing the acts upon
24

                which this action is based. PHUPP will amend this COMPLAINT to show their
25

                true names and capacities if and when the same have been ascertained.



                                              -2-                     Paul Hupp
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 22 of 106 Page ID #:2733




 1           11. DUGAN,VINEYARD,RYDER,SHIOZAKI, STEVENS,SANDOVAL,

2               and ROES collectively are "DEFENDANTS".
3
             12. Riverside County is a body of state government located within the Central
4 ~'
                District of California for jurisdictional purposes.
5
             13. VINEYARD and DUGAN are sued both individually and in their official
6
                capacity as Superior Court judges for the County of Riverside.
7
             14. DEFENDANTS are sued individually,jointly and jointly and severally.
8            15. This action arises under the United States Constitution, particularly under the
9
                provisions of the First and Fourteenth Amendments to the United States
10
                Constitution and under the laws ofthe United States, particularly the Civil
11              Act, Title 42 of the United States Code, Sections 1983 and 1988.
12
             16. This court has original jurisdiction ofthis action under the provisions of Title 28
13
                of the United States Code, Section 1343-Civil rights and elective franchise.
14
             17. This court has original jurisdiction of this action under the provisions of Title 28
15
                of the United States Code, Section 1331-Federal question.
16           18. This court has supplemental jurisdiction of state claims that arise out of the
1~              nucleus of operative facts, case, or controversy common to the Plaintiff's federal
18              claims under the provisions of Title 28 of the United States Code, Section
19               1367(a)-Supplemental Jurisdiction; including general contract and tort law under
20              several provisions of the Cal. Civil Code, including but not limited to; §1572 and
21
                § 1714(a) negligence.
22
             19. The "The Revocable Trust of Aristea Hupp"("TRUST")of Aristea Hupp
23
               ("AHUPP")is the primary subject of supplemental jurisdiction of this action.
24
            20. This court has venue over this case under the provisions of Title 28 of the
25
                United States Code, Section 1391(b) and (c).




                                               -3-                      Paul Hupp.
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 23 of 106 Page ID #:2734




 1             This reference incorporates the above paragraphs into the following cause of

2              actions.

 3                                  FACTUAL ALLEGATIONS

4           21. PHUPP is the primary beneficiary of TRUST. SHIOZAKI agreed to act as
 5
               TRUSTEE. RYDER agreed to act as successor TRUSTEE. If for any reason,
6
               except fraud, SHIOZAKI or RYDER declined to act as TRUSTEE they could
7
               appoint a professional TRUSTEE. AHUPP named SHIOZAKI and RYDER as
 8
               TRUSTEE and successor TRUSTEE because they are the cousin and sister of
9
               PHUPP and as such could reduce the costs of TRUST administration over a
10
               professional TRUSTEE. RYDER was Executor("EXECUTOR")of TRUST.
11
            22. SHIOZAKI and RYDER,as TRUSTEE and EXECUTOR of TRUST owed a
12

13
               "Fiduciary Duty"("FIDUCIARY DUTY")to TRUST.

14          23. On information and belief, DLHA was the law firm AHUPP hired to set up and

15             finalize TRUST and STEVENS was the lawyer at DLHA drafting and handling

16             TRUST.

17          24. AHUPP passed on April 12, 2020. SHIOZAKI became TRUSTEE.PHUPP
18
               contacted SHIOZAKI on May 4, 2020, regarding TRUST issues that concerned
19
               PHUPP. SHIOZAKI,for the very first time, stated she had no intention of ever
20
               being TRUSTEE,and in fact said she became TRUSTEE as a "favor" to
21
               AHUPP. SHIOZAKI did not work whatsoever as TRUSTEE, and never
22
               intended to despite she agreement to be TRUSTEE. RYDER had accepted
23
               responsibility to be successor TRUSTEE if SHIOZAKI could not continue on as
24
               TRUSTEE. RYDER refused to ne successor TRUSTEE. Neither SHIOZAKI nor
25

               RYDER did any TRUSTEE work whatsoever.



                                            -4-                     Paul Hupp
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 24 of 106 Page ID #:2735




 1          25. PHUPP had arranged a phone call with SHIOZAKI as TRUSTEE and

2              STEVENS, who was representing SHIOZAKI as TRUSTEE,for May 7, 2020.
 3
               DLHA emailed PHUPP that in addition to SHIOZAKI and STEVENS the sole
4
               shareholder and owner of DLHA,"Ms. De La Housaye" would also be
5
               participating. PHUPP specifically asked if"Ms. De La Housaye" would be
6
               billing TRUST for her time, and if she would be PHUPP did not accept her

               "participation" in the call as it amounted to double billing. Neither STEVENS
 g
               nor DLHA replied. The attempt to double bill TRUST caused PHUPP great
9
               concern as double billing amounts to self-dealing and unjust enrichment.
to

11          26. On Mav 5, 2020, SHIOZAKI sent PHUPP an email with the subject matter titled

12             "New Trustee" stating: "Good Afternoon Paul, Ispoke with Dennis Sandoval

13             today. He is a Trustee located close to your area that will be appointed to take

14             m y place so I wanted to introduce you to him. He has a lot o~perience and I

15             felt really comfortable with him. He is copied in on this email." PHUPP was
16
               shocked at SHIOZAKI'S email, and became more suspicious of the activities of
17
               DEFENDANTS and called SHIOZAKI and asked her what she was doing.
18
               SHIOZAKI stated she had agreed to be TRUSTEE as a "favor" but never
19
               actually intended to be TRUSTEE. SHIOZAKI then stated that SANDOVAL
20
                would be taking over. PHUPP asked why SHIOZAKI did not confer with the
21
               "appointment" of a new TRUSTEE and SHIOZAKI said she didn't have to, and
22

               that STEVENS instructed SHIOZAKI not to talk with PHUPP at all.
23

24          27. RYDER as the successor TRUSTEE refused to become TRUSTEE. SHIOZAKI

25             and RYDER were responsible for SANDOVAL being named TRUSTEE.




                                            -5-                      Paul Hupp
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 25 of 106 Page ID #:2736




 1          28. SHIOZAKI and RYDER never intended to ever act as TRUSTEE, and never

2               engaged in any TRUSTEE work whatsoever. By agreeing to be TRUSTEE and
3 ~,
                successor TRUSTEE without ever intending to actually become TRUSTEE
4
                SHIOZAKI or RYDER were not "Bonafide TRUSTEE" or `Bonafide Successor
5
                TRUSTEE" and neither had legal authority to install any successor TRUSTEE,
6
                including SANDOVAL. As SANDOVAL'S "appointment" as TRUSTEE was
7
                without legal authority he is not, and cannot act as TRUSTEE in any manner
8
                whatsoever.
9
            29. Concerned about self-dealing and unjust enrichment by DEFENDANTS,on M~
10

11              12, 2020, PHUPP asked STEVENS and DLHA for a full accounting of all

12              expenses billed to TRUST since AHUPP passed on April 12, 2020. Neither

13              STEVENS nor DLHA complied. An accounting of a trust must be made once p

14              year without asking, and an accounting can be demanded of a trust at any time 1

15              a beneficiary. A beneficiary has a right to a trust accounting any time a new
16
                Trustee is installed, such as SANDOVAL. There has been no accounting of
17
                TRUST to PHUPP whatsoever.
18
             30. On June 10, 2020,PHUPP notified STEVENS and DLHA that at least 15
19
                different vendor accounts of AHUPP'S estate had not been paid, were in default,
20
                and were in danger of irreparable harm due to late fees and collection expenses
2t
               (and liens being placed on TRUST property). There are three (3) real properties
22

                in TRUST,and all are in homeowner associations requiring monthly dues of
23

24              $606/monthly aggregate (1-$203; 2-$203; 3-$200). STEVENS responded on

25              June 15, 2020, asking PHUPP to contact SANDOVAL.PHUPP does not




                                             -6-                      Paul Hupp
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 26 of 106 Page ID #:2737




 1             consider SANDOVAL'S "appointment" to TRUSTEE as valid and any

2              communication with SANDOVAL could be viewed as a waiver ofPHUPP'S
 3
               objection to SANDOVAL as TRUSTEE.
4
            31. To date no bills have been paid by SANDOVAL,or RYDER as EXECUTOR of
5
               TRUST. The water bills for two(2) TRUST real properties were on a 24 hour-
6
               shut off notice. All three (3) real properties have been notified by the respective
7
               HOA'S that liens are about to be placed on the properties due to non-payment of
8
               the HOA fees. At present the HOA fees are $3,030 minus late fees (5x$606).
9
            32. On May 29, 2020,PHUPP borrowed $1,200 and paid multiple vendor accounts
to

11             that were in default, including: two (2) water bills with shut-off notices for

12             TRUST real properties; AHUPP Discover credit card; Spectrum

13             Communications bill; Frontier Communications bill; Chewy's $100/month dog

14             food bill which was on automatic deposit with AHUPP'S Discover credit card,

15             which is for the car of AHUPP'S four(4) senior rescue dogs of which PHUPP is
16
               now the care-giver o£ RYDER had contracted with AHUPP to be the guardians-
17
               for-life of her four(4)rescue dogs. After AHUPP passed RYDER refused to
1s
               honor her contract with AHUPP.
19
            33. One(1)of the real properties owned by TRUST has a trust deed loan that has not
20
               been paid since AHUPP passed April 12, 2020, despite more than $3,200 in
21
               rental income being deposited into AHUPP'S/ TRUST Wells Fargo checking
22

               account during the same time period. The lender has sent notification that a
23

24             foreclosure process is being initiated.

25




                                             -7-                      Paul Hupp
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 27 of 106 Page ID #:2738




 1           34. Numerous other vendor accounts have not been paid by EXECUTOR(RYDER),

2               TRUSTEE,or anyone else and are in default and irreparable harm is being done

3
                in the form of clearly avoidable late fees, reconnection fees for utilities, and for
4
                legal fees and expenses that can result from lies being placed on the real
5
                properties. Two (2)of AHUPP'S senior rescue dogs need medical attention that
6
                cannot be provided due to lack of funds.

             35. To date there have been no funds released from TRUST to PHUPP by
8
                EXECUTOR,TRUSTEE or anyone else, despite PHUPP informing STEVENS
9
                and DLHA of default/non-payment facts on June 10, 2020.
10

11
             36. The three (3)real properties of TRUST are suffering irreparable harm due to

12              excessive, and 100% avoidable, late fees, lien filings and possible foreclosure

13              actions. AHUPP'S four(4)rescue dogs are suffering irreparable harm for lack

14              funds to pay for food and to seek medical attention. PHUPP is suffering

15              irreparable harm because he is unable to pay for current living expenses and is
16
                borrowing money from friends to pay for expenses of TRUST,including
17
                necessary utility expenses.
1s
                37.    AHUPP,and now her estate, is involved in ongoing civil litigation dating
19
                to 2015. The California District Court of Appeal("DCA"), Fourth Appellate
20
                District, Division Two, was notified by PHUPP of the situation. The DCA gave
21
                the estate until July 10, 2020, to file for intervention if it wished to continue. No
22

                one that has legal authority to intervene at this point in time and no party has
23

24              intervened, including the alleged TRUSTEE SANDOVAL,causing irreparable

25              harm to TRUST.




                                               -g-                       Paul Hupp
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 28 of 106 Page ID #:2739




 1          38. DUGAN was the former "Presiding Judge" of the Riverside County Superior

2              Court; 2017-2018.
3
            39. VINEYARD is the current "Presiding Judge" of the Riverside County Superior
4
               Court; 2019-Present.
5
            40. On July 10, 2020,PHUPP filed a Verified Complaint in the Riverside County
6
               Superior Court with an accompanying Emergency Ex Parte Application for
7
               immediate intervention. The.Emergency Ex Parte Application was not set in the
s
               norma124-48 hour period, but was set 10 days out, for July 20, 2020, in order for
9
               the Superior Court(VINEYARD)to review the papers and have adequate time tc
l0

11             rule and calendar the Verified Complaint and Emergency Ex Parte Application.

12             It was imperative that the Emergency Ex Parte Application was heard, and ruled

13             on, by the Court immediately due to the irreparable harm being caused by

14             SANDOVAL,the alleged TRUSTEE of TRUST,so: 1) emergency cancer

15             surgery could be performed on one (1) of AHUPP'S senior rescue dogs; 2)have
16
               SANDOVAL enjoined from engaging in any future TRUST business; and 3)the
17
               immediate transfer of $5,000 from TRUST to PHUPP so TRUST bills could be
1s
                paid, all of which were in default by more than three (3) months at the time of
19
               filing, on Ju1~10, 2020, and are as of today in default by more than four(4)
20
                months.
21
               41.    PHUPP has filed in excess of 10 civil actions in the Riverside County
22

               Superior Court between 2017-present and neither DUGAN nor VINEYARD
23

24             made any order whatsoever to either GRANT or DENY calendaring PHUPP'S

25             actions.




                                             -9-                     Paul Hupp
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 29 of 106 Page ID #:2740




 1             42.    DUGAN,and later VINEYARD,refused to calendar any of the actions;

2              DUGAN and VINEYARD would not return the actions; DUGAN and

3
               VINEYARD refused to state what happened to the actions; DUGAN and
4
               VINEYARD refused any status update on the actions; DUGAN and VINEYARD
5
               would not rule on the actions in any manner whatsoever. VINEYARD and
6
               DUGAN simply allowed them to be "received" by the clerk and that was the end

               of the actions.
s
            43. PHUPP, under 28 U.S. Code § 2403(b), hereby alleges that California Code of
9
                Civil Procedure §391.7, subdivision (c)("§391.7") is unconstitutional "as
10

11
                applied" to PHUPP by DUGAN and VINEYARD.PHUPP, under 28 U.S. Code

12             § 2403(b), further alleges that §391.7 is vague, ambiguous, over broad and is

13             facially unconstitutional.

14          44. On December 5, 2019, DUGAN and VINEYARD,in conspiracy with the

15              Riverside County District Attorney, filed a felony criminal information against
16
               PHUPP alleging violations of Penal Code §69a "Resisting an Executive Officer"
1~
               ("§69a"). The alleged §69a violations were based on a simple statement that if
1s
                DUGAN and VINEYARD refused to process his applications to file the civil
19
                actions he had submitted within 30 days he would go to their home and get a
20
                ruling on their front doorstep. The statements were constitutionally protected
21
               free speech under the First Amendment; there was no "probable cause" to
22

                support the filing of the criminal complaint; any criminal complaint, felony or
23

24              misdemeanor. In arguendo, even if the statements were not constitutionally

25              protected free speech under the First Amendment they were submitted in civil




                                            -10-                     Paul Hupp
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 30 of 106 Page ID #:2741




 1               litigation and would receive 100% protection from any civil (or criminal

2                proceeding under California Civil Code §47("§47"), the "Litigation Privilege".
 3
                This reference incorporates the above paragraphs into the following cause of
4
                actions.
 5
            CAUSE OF ACTION NUMBER ONE (1): BREACH OF FIDUCIARY DUTY
6
             45. DEFENDANTS had a FIDUCIARY DUTY to TRUST.
7
             46. DEFENDANTS breached their FIDUCIARY DUTY when SHIOZAKI agreed
8
                 be TRUSTEE and RYDER as successor TRUSTEE when in fact neither ever
9
                 intended to be TRUSTEE.
to

11           47. DEFENDANTS' actions were the proximate cause of the breached FIDUCIARY

12               DUTY and resulted in damages to TRUST, and PHUPP as beneficiary.

13           48. DEFENDANTS' breach of FIDUCIARY DUTY resulted in damages to TRUST,

14               and PHUPP as beneficiary.

15       This reference incorporates the above paragraphs into the following cause of actions.
16
                           CAUSE OF ACTION NUMBER TWO (2): FRAUD
t7
             49. All DEFENDANTS misrepresented to AHUPP and TRUST that SHIOZAKI
1s
                 agreed and intended to be a "Bonafide TRUSTEE", and that RYDER agreed and
19
                 intended to be a "Bonafide Successor TRUSTEE".
20
             50. DEFENDANTS knew that neither SHIOZAKI nor RYDER ever intended to
21
                 actually be TRUSTEE, and in fact both breached their FIDUCIARY DUTY as
22

                 TRUSTEE within 22 days of AHUPP passing and their appointment.
23

24           51. DEFENDANTS intended to defraud AHUPP and TRUST by inducing her

25               reliance on DEFENDANTS with falsehoods and misrepresentations of




                                             -11-                     Paul Hupp
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 31 of 106 Page ID #:2742




 1               compliance as TRUSTEE and Successor TRUSTEE and were the causation of

2                damages.
3
             52. AHUPP and TRUST relied on DEFENDANTS fraudulent misrepresentations.
4
             53. Severe damages resulted from DEFENDANTS fraudulent misrepresentations,
5
                 including this lawsuit.
6
         This reference incorporates the above paragraphs into the following cause of actions.
7
              CAUSE OF ACTION NUMBER THREE (3): BREACH OF CONTRACT
s
             54. RYDER entered into a contract with AHUPP to be the "GUARDIANS-FOR
9
                 LIFE" of AHUPP's four (4) small rescue dogs when AHUPP passed.
10
11           55. RYDER breached that duty.

12           56. TRUST, AHUPP'S rescue dogs and PHUPP suffered damages as a direct and

13               proximate cause of RYDER'S breach.

14           57. RYDER is responsible for her breach and damages.

15       This reference incorporates the above paragraphs into the following cause of actions.
16
           CAUSE OF ACTION NUMBER FOUR (4): BREACH OF FIDUCIARY DUTY
17
             58. AHUPP wished her body cremated, with her ashes split 50/50 between her two
18
                (2)children: PHUPP and RYDER. As EXECUTOR of TRUST RYDER had a
19
                 FIDUCIARY DUTY to split AHUPP'S ashes as she was instructed. On Maw
20
                 2020,two(2) urns with AHUPP ashes, to be split 50/50 between PHUPP and
21
                 RYDER, were Fed Ex delivered to RYDER. RYDER did not have a legal right
22

                 to 100% of AHUPP cremated ashes but took possession of them anyway.
23

24           59. RYDER breached her FIDUCIARY DUTY as EXECUTOR by failing to

25               provide PHUPP 50% of AHUPP cremated ashes.




                                             -12-                     Paul Hupp
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 32 of 106 Page ID #:2743




1            60. RYDER was the sole and proximate cause of said breach.

2            61. PHUPP suffered damages by RYDER breach of FIDUCIARY DUTY and
3
                 RYDER is responsible for her breach.
4
         This reference incorporates the above paragraphs into the following cause of actions.
5
            CAUSE OF ACTION NUMBER FIVE (5): BREACH OF FIDUCIARY DUTY
6
             62. Copies of AHUPP'S "Death Certificate" were to be given to her two(2)
7
                 children: PHUPP and RYDER. As EXECUTOR of TRUST RYDER had a
s
                 FIDUCIARY DUTY to provide PHUPP with HIS copy of AHUPP'S "Death
9
                 Certificate". On Mav 4, 2020, three (3)"Death Certificates" were Fed Ex
10

11               delivered to RYDER. RYDER did not have a legal right to keep all three (3)of

12               AHUPP'S "Death Certificate,", but took possession of them anyway.

13           63. RYDER breached her FIDUCIARY DUTY as EXECUTOR by failing to

14               provide PHUPP with a copy of AHUPP'S "Death Certificate".

15           64. RYDER was the sole and proximate cause of said breach.
16
             65. PHUPP suffered damages by RYDER breach of FIDUCIARY DUTY and
1~
                 RYDER is responsible for her breach.
1s
         This reference incorporates the above paragraphs into the following cause of actions.
19
                 CAUSE OF ACTION NUMBER SIX (6): UNJUST ENRICHMENT
20
             66. DEFENDANTS have unjustly enriched themselves by double-billing and
21
                 unlawfully appointing SANDOVAL,a licensed lawyer, as TRUSTEE.
22
                 DEFENDANTS have further breached their FIDUCIARY DUTY and unjustly
23

24               enriched themselves by failing to competently perform the duties of TRUSTEE

25               and EXECUTOR.




                                              -13-                     Paul Hupp
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 33 of 106 Page ID #:2744




 1           67. TRUST and PHUPP are suffering damages DEFENDANTS unjust enrichment.

2            68. DEFENDANTS are the proximate cause of damages.
3
         This reference incorporates the above paragraphs into the following cause of actions.
4
                    CAUSE OF ACTION NUMBER SEVEN (7): DECLARATORY AND
 5
                                    INJUNCTIVE RELIEF

6            69. DEFENDANTS,through breach of their FIDUCIARY DUTY,"appointed"

                 SANDOVAL as TRUSTEE. But for such breach SANDOVAL would not have

8                been "appointed" TRUSTEE. DEFENDANTS' actions since AHUPP passed on
9                April 12, 2020, including SANDOVAL and RYDER,have caused extensive and
10
                 irreparable harm to TRUST and beneficiary PHUPP.
11
             70. PHUPP seeks a declaration that DEFENDANTS breached their FIDUCIARY
12
                 DUTY and SANDOVALS'"appointment" was unlawful and order
13
                 SANDOVAL removed.
14
             71. PHUPP seeks a preliminary and permanent injunction enjoining
15
                 DEFENDANTS,agents, representatives, assignees, successors and all other
16

17
                 entities acting in concert with DEFENDANTS from engaging in any further

18               action relating to or concerning TRUST, and that PHUPP be appointed

19               temporary TRUSTEE until PHUPP can secure a permanent TRUSTEE for

20               TRUST.

21           72. PHUPP seeks an accounting of all income received by TRUST,and all expenses
22
                 billed to TRUST, since AHUPP passing on April 12, 2020.
23
             73. PHUPP seeks an immediate disbursement from TRUST of $5,000 to bring all
24
                 delinquent/defaulted TRUST bills current.
25
         This reference incorporates the above paragraphs into the following cause of actions.



                                             -14-                     Paul Hupp
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 34 of 106 Page ID #:2745




 t        CAUSE OF ACTION NUMBER EIGHT (81: INTENTIONAL INFLICTION OF
                           EMOTIONAL DISTRESS
2
            74. The DEFENDANTS in this action engaged in numerous civil wrongs as outlined
3

                in this COMPLAINT,including engaging in intentional and reckless conduct.
4

5               These acts by DEFENDANTS were beyond the bounds of human decency.

6               DEFENDANTS did these acts knowingly, willfully, intentionally and

7               maliciously, with the intent to cause PHUPP severe emotional distress and

8               mental anguish.
9
            75. DEFENDANTS conduct was both extreme and outrageous. Specifically the
10
                extreme and outrageous actions of DEFENDANTS; 1) Breach of FIDUCIARY
11
                DUTY; 2)RYDER failing to give PHUPP his 50% of his mother's cremated
12
                ashes ; 3)failing to pay TRUST bills and incurring unnecessary late fees and lien
13
                expenses; 4)forcing PHUPP to borrow money to pay TRUST expenses.
14
             76. As a direct and proximate cause of this extreme and outrageous conduct by
15
                DEFENDANTS, stated supra, PHUPP suffered extreme emotional and
16

17
                psychological distress. DEFENDANTS' actions also caused embarrassment,

18              humiliation, shame, fright, fear, and grief in PHUPP,and DEFENDANTS

19              actions were more than a reasonable person could endure.

20           77. PHUPP has suffered severe and extreme emotional and psychological distress.

21           78. Said illegal actions by DEFENDANTS were unreasonable, performed
22
                knowingly, willfully, intentionally, deliberately, with deliberate indifference,
23
                maliciously, with gross negligence, callousness, indecency and with reckless
24
                disregard and indifference to the laws of the state of California, specifically their
25
                breach of FIDUCIARY DUTY.



                                             -15-                       Paul Hupp
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 35 of 106 Page ID #:2746




 1 i         79. Defendants are liable for their malicious actions damaging PHUPP.

2 ~1         80. Any contrary explanation offered by DEFENDANTS for their conduct is pretext
3
                 to shield all DEFENDANTS from liability of their wrongful actions.
4
         This reference incorporates the above paragraphs into the following cause of actions.
 5
           CAUSE OF ACTION NUMBER NINE (9): BREACH OF FIDUCIARY DUTY
6
             81. On Mav 12, 2020, in an email to STEVENS and DLHA PHUPP asked for an
7
                 accounting of TRUST,including all expenses that TRUST had incurred since
 s
                 AHUPP passed on April 12, 2020. As ofthe filing of this action there has been
9
                 no accounting of TRUSTEE,including expenses, by DEFENDANTS.
to

11           82. DEFENDANTS breached their FIDUCIARY DUTY by failing to provide an

12               accounting and expenses.

13           83. DEFENDANTS are the sole and proximate cause of said breach.

14           84. TRUST and PHUPP suffered damages by DEFENDANTS breach of
15               FIDUCIARY DUTY and DEFENDANTS is responsible for said breach.
16
         This reference incorporates the above paragraphs into the following cause of actions.
17
           CAUSE OF ACTION NUMBER TEN (10): BREACH OF FIDUCIARY DUTY
~8
             85. As EXECUTOR RYDER has a FIDUCIARY DUTY to TRUST. TRUST is the
19
                 successor to the litigation of Riverside Superior Court case no.: RIC-1512779.
20
                 Solera Oak Valley Greens Association("SOLERA")and 10 SOLERA Board of
21
                 Directors("BOARD")are named Defendants. As EXECUTOR of TRUST
22

                 RYDER has a FIDUCIARY DUTY to not take any action that could be
23

24               detrimental or cause harm to TRUST.

25




                                             -16-                     Paul Hupp
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 36 of 106 Page ID #:2747




 1           86. RYDER breached her FIDUCIARY DUTY by making multiple detrimental

2                statements about and concerning PHUPP and TRUST to SOLERA and SO
 3
                 BOARD after AHUPP passed on April 12, 2020. These statements have already
4
                 been used adversely against TRUST in RIC-1512779 litigation.
5
             87. RYDER is the sole and proximate cause of said breach of her FIDUCIARY
6
                 DUTY to PHUPP and TRUST.
7
             88. PHUPP and TRUST suffered damages by RYDER'S breach of FIDUCIARY
 s
                 DUTY and RYDER is responsible for said breach.
9

         This reference incorporates the above paragraphs into the following cause of actions.
to

11                CAUSE OF ACTION NUMBER ELEVEN (11): VIOLATION OF
                     CONSTITUTIONALLY PROTECTED RIGHTS
~2
             89. DUGAN and VINEYARD violated PHUPP First Amendment rights, including:
13
                 1)denial of access to the Courts; 2) unlawful and criminal retaliation against
14
                 PHUPP based on PHUPP'S constitutionally protected free speech under the First
15
                 Amendment.
16

17
             90. DUGAN and VINEYARD are liable to PHUPP for damages.

18           91. DUGAN and VINEYARD cannot receive Judicial Immunity" because their

19               felonious actions violated state and federal law.

20       This reference incorporates the above paragraphs into the following cause of actions.

21          CAUSE OF ACTION NUMBER TWELVE (12): DECLARATORY AND
       INJUNCTIVE REIEF AGAINST DUGAN AND VINEYARD; DELCARE X391.7
22
           UNCONSTITUTIONAL AS APPLIED BY DUGAN AND VINEYARD
23
             92. Declare DUGAN and VINEYARD'S actions of failing to GRANT or DENY
24
                 PHUPP'S action under §391.7 as unconstitutional and DUGAN and
25
                 VINEYARD violated PHUPP'S constitutionally protected rights.



                                              -17-                     Paul Hupp
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 37 of 106 Page ID #:2748




 1               93. Declare §391.7 unconstitutional "as applied" by DUGAN and VINEYARD.

2                94. Enjoin DUGAN and VINEYARD from any and all future unconstitutional
3
                    actions regarding §391.7 as stated supra, whether against PHUPP or any other
4
                    party.
5 '
                                            PRAYER FOR RELIEF
6
                   ON THESE ABOVE LISTED GROUNDS,Plaintiff PHUPP prays that this Court
7
       GRANT judgment in his favor and against DEFENDANTS as follows;
8
                    1. For compensatory, special and general damages according to proof, but
9
                       exceeding $1,000,000;
10
                   2. For punitive and exemplary damages according to proof;
11
                   3. For prejudgment and postjudgment interest;
12
                   4. All fees, costs and expenses for the bringing of this claim, including but not
13
                       limited to, all attorney fees and costs if said fees and costs are incurred;
14
                   5. For declaratory and injunctive relief against DEFENDANTS,including
15
                       RYDER,SANDOVAL,STEVENS and DLHA,enjoining them from taking
16
                       any further actions relating to relating to TRUST;
17
                   6. To appoint PHUPP as temporary TRUSTEE for 60 days, or until a new
l8
                       TRUSTEE can be appointed by PHUPP;
19
                   7. For damages against DUGAN and VINEYARD for criminally violating
20
                       PHUPP'S constitutionally protected rights secured by the First Amendment;
2]
                   8. To declare that DUGAN and VINEYARD violated PHUPP'S constitutionally
22
                       protected rights secured by the First Amendment by failing to calendar, or
23
                       return with the reasons why not calendared, this instant action that was
24
                       lodged on July 10, 2020, or PHUPP'S multiple previous civil actions(10+)
25




                                                  -18-                      Paul Hupp
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 38 of 106 Page ID #:2749




 1                     going back to 2017, and prospectively enjoin them from such conduct against

2                      PHUPP or any other party;

3                  9. To declare that VINEYARD violated PHUPP'S constitutionally protected

4                      rights secured by the First Amendment by failing to calendar, or return with

5                      the reasons why not calendared, PHUPP'S Emergency Ex Parte Application

6                      that was lodged on July 10, 2020, with a hearing date of Jul 20, 2020;

                   10. All other appropriate legal and equitable relief.

s                                             RIGHT TO AMEND

9                  Plaintiff PHUPP hereby expressly reserves the right to amend this action to

l0   include any actions arising from discovery and to add in Roe defendants.
11                                              JURY DEMAND
12
                   Plaintiff PHUPP requests trial by jury
13
            Executed at: Beaumont CA,on August 10, 2020.
14
            Respectfully Submitted.                                         ~~
15
                                                          Dated this l Ot"da of        ust, 2020
16
                                                                       /s/ P ul
~~                                                                     Paul upp
                                                                       965 Hidden Oaks Drive
1s                                                                     Beaumont, CA. 92223
                                                                       In Propria Persona
19

20

21

22

23

24

25




                                                 -19-                      Paul Hupp
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 39 of 106 Page ID #:2750




 1     Paul Hupp
       965 Hidden Oaks Drive
 2     Beaumont, CA. 92223
 3               ...,,.,.,.~.,
        C    K U.S. bISTRICT COURT

                                        UNITED STATES DISTRICT COURT
 4 '`        'AUG 17 2020
 5                                             DISTRICT OF CALIFORNIA
          TRAL DISTRICT OF CALI ORNIA
 6     fA9TERN DIVISION     BY DEPUTY



 7
                       Plaintiff,
 8
                             v.
 9                                                      Case No.: CV-20-
       Rebecca Lynn Dugan,
to     John Washburne Vineyard,                         PLAINTIFF PAUL HUPP'S MOTION TO
       Leslie Irene Ryder, A/K/A Leslie Irene Hupp;     DISQUALIFY MAGISTRATE JUDGE
11                                                      SHERI NICOLE PYM AND DISTRICT
       Lisa Martinez Shiozaki;
       Kellen S. Stevens;                               COURT JUDGE VIRGINIA ANNE
12                                                      PHILLIPS FOR CAUSE; DECLARATION
       Dennis M. Sandoval;
       De La Housaye &Associates, A Law                 OF PAUL HUPP IN SUPPORT
13
       Corporation;
       Roes 1-10;
14
       Individually, Jointly, Jointly and Severally,
                      Defendants.
15

16

17
                                                          I

18                                                  Introduction

19
               To the United States District Court for the Central District of California("COURT"),
20
       Plaintiff Paul Hupp("PHUPP")HEREBY Files THIS Motion to Disqualify Magistrate Judge
2~
       Sheri Nicole Pym(SBN# 175062("PYM"))and District Court Judge Virginia Anne Phillips
22
      (SBN# 105237(PHILLIPS"))for cause pursuant to Under 28 U.S.C. §§ 144, 455.
23

24

25




                                                                           Paul Hupp
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 40 of 106 Page ID #:2751




                                                          II
                                           Memorandum of Points and Authorities
2

3            PHUPP brings this motion based on biasl ofPYM and PHILLIPS as it relates to a prior

4    ruling declaring PHUPP a "Vexation Litigant" in case EDCV-16-00370 VAP (SP). Under 28
5
     U.S.C. §144, whenever a party to any proceeding in a district court makes and files a timely and
6
     sufficient affidavit that the judge before whom the matter is pending has a personal bias or
7
     prejudice either against him or in favor of any adverse party, such judge shall proceed no further
8
     therein, but another judge shall be assigned to hear such proceeding See 28 U.S.C. §144; Pesnell
9
     v. Arsenault, 543 F.3d 1038, 1043 (9thCir. 2008); U.S. v. Johnson, 610 F.3d 1138, 1147(9thCir.
10
     2010). Section 144 also provides that "[t]he affidavit shall state the facts and the reasons for the
t1
     belief that bias and prejudice exists... [and a] party may only file one such affidavit in any case."
12

13
     See United States v. Sibla, 624 F.2d 864, 867 (9thCir. 1980). 28 U.S.C. §144 expressly

14   conditions relief upon the filing of a timely and legally sufficient affidavit/declaration. Id. (citing

15   inter alia, United States v. Azhocar, 581 F.2d 735, 738-40 (9thCir. 1978), cert. denied 440 U.S.

16   907(1979). "If the judge to whom a timely motion is directed determines that the accompanying

1~   affidavit specifically alleges facts stating grounds for recusal under 28 U.S.C. §144, the legal
tg
     sufficiency of the affidavit has been established, and the motion must be referred to another
19
     judge for a determination of its merits." Id.(citing Azhocar, 581 F.2d at 738).
20
              Under 28 U.S.C. §455(a),"Any ... judge ... shall disqualify himself in any proceeding in
21
     which his impartiality might reasonably be questioned." See Pesnell at 1043. 28 U.S.C. § 455(b)
22
     provides in relevant part,"...he shall also disqualify himself in the following circumstances:
23

24
      ~ Under 28 U.S.C. §144, whenever a party to any proceeding in a district court makes and files a timely and
     sufficient affidavit that the judge before whom the matter is pending has a personal bias or prejudice either against
25   him or in favor of any adverse party, such judge shall proceed no further therein, but another judge shall be assigned
     to hear such proceeding. 28 U.S.C. §144 provides the affidavit shall state the facts and the reasons for the belief that
     bias and prejudice exists. PHUPP has stated such facts of bias.



                                                            -2-                           Paul Hupp
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 41 of 106 Page ID #:2752




     [w]here he has a personal bias or prejudice concerning a party ..." See 28 U.S.C. §455(b)(1). A

2    motion under § 455 is addressed to, and must be decided by, the judge/s(PYM and PHILLIPS)
3
     whose impartiality is being questioned." See Bernard v. Covne, 31 F.3d 842, 843 (9thCir. 1994).
4
     "Section 455 clearly contemplates that decisions with respect to disqualification should be made
5
     by the judge sitting in the case, and not by another judge." Id., quoting United States v.
6
     Balistrieri, 779 F.2d 1191, 1202(7thCir. 1985). "Section 455 includes no provision for referral
7
     ofthe question of recusal to another judge; if the judge sitting on the case is aware of grounds for
8
     recusal under section 455, that judge has a duty to recuse himself or herself" See Sibla, 624 F.2d
9

     at 868. Because"...the test for personal bias or prejudice in section 144 is identical to that in
to

t1   section 455(b)(1) ... a motion properly brought pursuant to section 144 will raise a question

12   concerning recusal under section 455(b)(1) as well as section 144."See Sibla, at 867.

13          PYM and PHILLIPS,in case EDCV-16-00370 VAP (SP), re-litigated a "Vexation

14   Litigant" issue that had already been fully and fairly litigate on the merits, and denied, in a

15
     previous civil action less than three(3) short years prior. See Hupp v. San Diego County
16
     District Attorney et al, Case No.: 12-cv-492 IEG(RBB),Docket #35,P.2, Footnote 1, dated
17
     June 4,2012.PYM and PHILLIPS simply repeated allegations that the Attorney General
18
     of California had made in 12-cv-492 IEG(RBB),identical allegations, which were DENIED
19
     June 4, 2012. Issue and claim preclusion (res judicata and collateral estoppel) prevented
20
     PYM and PHILLIPS from getting a "do-over" because they did not like the outcome of
21
     Judge Gonzales June 4,2012, ruling. The most telling factor in PYM and PHILLIPS
22

23
     declaring PHUPP,and his mother Aristea Hupp("AHUPP")as "Vexatious Litigants" in

24   EDCV-16-00370 VAP(SP)is that neither addressed the most relevant and material fact,

25   that the Presiding United States District Court Jude for the Southern District of




                                                   -3-                      Paul Hupp
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 42 of 106 Page ID #:2753




 1     California, Jude Irma E. Gonzalez. Jude Gonzalez refused to make the "finding"

2      requested by the Attorney General, that PHUPP was a "Vexatious Litigant". When the
3
       facts and law do not agree with your argument or ruling it appears that the best thing for
4
       PYM and PHILLIPS to do is ignore both, not mention either, and hope it goes away.
5
              These are arguments made previously by PHUPP,on July 14, 2016, in case EDCV-16-
6
       00370 VAP (SP). PHUPP by this reference attaches that brief, and the law and argument in it, f
7
       the requisite showing of bias by PYM and PHILLIPS.
8
                                                          III
9                                                     Conclusion
10
              For the reasons set forth supra PHUPP prays that the COURT GRANT PHUPP'S
11
       to disqualify both PYM and PHILLIPS for cause.
12
                                                          IV
13                                                   Declaration

14            I, Paul Hupp,the above-entitled Respondent, declare the following;

15                1. I have personal knowledge of all statements and exhibits in this declaration.

16               2. If called upon to testify to this declaration in a court of competent jurisdiction I

17                   could and would testify to everything stated herein.
~8
                  3. PYM and PHILLIPS declared PHUPP and his mother, AHUPP,"Vexation
19
                     Litigants" in case EDCV-16-00370 VAP (SP). AHUPP had only filed four(4)
20
                     cases in total in her entire life in Federal Court. PHUPP had filed 33 cases in the
21
                     previous 13 years, of which four(4) were related to the State Bar and Magistrate
22
                     Judge Rosalyn Merle Chapman(whom PYM ironically replaced) and her
23
                     misstatement of the facts; four(4) were in Habeas Corpus actions, three (3) were
24

                     related bankruptcy actions, and one (1) related Writ of Coram Nobis in the
25

                     Southern District of CA; 12 in total and all of which PHUPP was entitled to file a


                                                    -4-                       Paul Hupp
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 43 of 106 Page ID #:2754




 1                a matter of law, leaving just 21 various actions in the Southern and Central

2                 Districts of California over a 13 year period. All of which had merit to be filed
3
                  because they were all filed under IFP applications, which required approval prior
4
                  to filing.
5
               4. Particularly troubling by PYM and PHILLIPS ruling on their "Vexation Litigant
6
                  OSC in case EDCV-16-00370 VAP (SP) was that it was identical in virtually
7
                  every respect to a previous Motion to have PHUPP declared a "Vexation Litiganl
8
                  in a prior case in the Southern District of California less than three (3) short year:
9
                  prior, in Hupp v San DieCo ounty District Attorney et al, Case No.: 12-cv-492
10

11 '
                  IEG(RBB),Docket #35, P.2, Footnote 1, dated June 4, 2012. The Attorney

12                General of California made the identical allegations that PYM and PHILLIPS

13                made using the exact same cases. The AG'S "Vexation Litigant" Motion was

14                DENIED. Denied by the Presiding United States District Court Judge for the

15                Southern District of California, Judge Irma E. Gonzalez. Judge Gonzalez refused
16
                  to make the "finding" requested by the AG,that PHUPP was a "Vexatious
17
                  Litigant". In fact Judge Gonzalez would not even make the finding that the
1s
                  statements in the referenced cases are "factually true". That should have ended
19
                  any "Vexatious Litigant" issue on those cases. The issue was DENIED and neither
20
                  PYM nor PHILLIPS had standing to overrule the Presiding United States District
21
                  Court Judge for the Southern District of California, Judge Gonzalez. Issue
22
                   preclusion/collateral estoppel [should have] enjoined PYM and PHILLIPS from
23

24                 yet again litigating that issue.

25




                                                      -5-                  Paul Hupp
Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 44 of 106 Page ID #:2755




           5. PHUPP raised these facts in his opposition to PYM and PHILLIPS "Vexatious

              Litigant" OSC,and to show that both PYM and PHILLIPS had no case they

              simply IGNORED that the Presiding United States District Court Judge for the

              Southern District of California had DENIED the issue just a three (3) years prior.

           6. Attached is a true and correct copy of PHUPP'S July 12, 2016, Opposition to

              PYM and PHILLIPS "Vexatious Litigant" OSC. Even though these issues were

              the heart ofPHUPP'S Opposition, they were not addressed by PYM or

              PHILLIPS, nor litigated in the appeal following case EDCV-16-00370 VAP (SP);

              they are therefore ripe for review and are properly before this Court now.

        Executed August 10, 2020, Beaumont, CA

                                                   Dated this 10th day of A gus 202

                                                                /s/ Paul Hu
                                                                Paul Hupp
                                                                965 Hidden      s Drive
                                                                Beaumont,   CA. 92223
                                                                In Propria Persona




                                            -6-                      Paul Hupp
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 45 of 106 Page ID #:2756




 1   Aristea Hupp
     Paul Hupp
2 965 Hidden Oaks Drive
     Beaumont, CA 92223
3 951-769-1268
  i~ In Propria Persona
4

5                                    UNITED STATES DISTRICT COURT

6                                   CENTRAL DISTRICT OF CALIFORNIA

7
       Aristea Hupp,
       Paul Hupp
8

9                     Plaintiffs,

10

1l     Solera Oak Valley Greens Association;
                                                       Case No.: EDCV-16-00370 VAP(SP)
       Keystone Pacific Property Management
12     Inc.;
       Dennis Rice;
13     Richard Crowe;
       Judith Paige McWilliams;
14     Patricia A. King;
       Gary Michael Stoh;
15
       Kathy J. Axberg;
       John Lee Dorris;                                PLAINTIFF'S REPLY TO,AND
16                                                     OPPOSITION TO MAY 17, 2016, ORDER
       Steven I. Mehlman;
       Timothy Taylor;                                 TO SHOW CAUSE(FILED
17                                                     CONCURENTLY WITH REQUEST FOR
       Samuel Rojas;
                                                       JUDICIAL NOTICE)
18     Christine Rodgers;
       Jack Huntsman;
19     Kelly Gene Richardson;                          Date: July 7, 2016
       Theodore Hyun Dokko;                            Time:
20     Jonathan Robert Davis;                          Hon.: Pym
       Richardson, Harman, Ober PC;                    Dept.: 3 or 4
21
       Arthur Kenneth Cunningham;
       Stephanie Joy Tanada;
22
       Lewis Brisbios Bisgaard &Smith LLP;
23     John Devlon Molloy;
       Craig Grant Riemer;
24     Edward T. Webster;
       James H. Hamlin;
25     Roes 1-10,
       Individually, Jointly, Jointly and Severally,



                                                                   Aristea Hupp; Paul Hupp
                                                                  Case No.: EDCV-16-00370
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 46 of 106 Page ID #:2757




 1                    Defendants.

2

3                                                          I

4
              TO THE HONORABLE UNITED STATES MAGISTRATE JUDGE SHERI PYM
5
      ("PYM"):
5
              Plaintiffs Aristea Hupp ("AHUPP")and Paul Hupp("PHUPP"(collectively "Plaintiffs";
7 ~

8      hereby file their reply, and opposition, to the Court's May 17, 2016, Order to Show Caus

9 ("OSC").

10                                                         II
                                      Memorandum of Points and Authorities
11
                                             1."Compilation of Record"
12
              lA.PYM'S OSC Lacking in Both Facts and Law
13

14            On May 17, 2016,PYM filed the instant OSC.PYM referenced the instant case and a

15     prior case that"made identical allegations" in case EDCV-15-1693 VAP (SP). This is patently

16     incorrect, and thefirst of numerous misstatements of facts and law in the PYM'S OSC. AlthoL

17     many of the prior state allegations were the same, the federal allegations were entirely different.

18     In addition, there were numerous additional state allegations that were added to the instant actin
19
       that were not in the prior action. PYM'S failure to properly state the background facts are
20
       consistent throughout the entire OSC,and buttresses PYM'S bias and misconduct in pursuing
21
       OSC.
22
              PYM notes that the prior action, and a third (3) action against Solera Oak Valley Greens
23
       Association("SOLERA")EDCV-14-1303 VAP (SP), was dismissed without leave to amend.
24
       PYM then states that the instant action was "no different" than the prior two (2) and dismissed
25

       without leave to amend. What PYM fails to state, intentionally, is that the instant case is under



                                                     -2-                Aristea Hupp; Paul Hupp
                                                                       Case No.: EDCV-16-00370
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 47 of 106 Page ID #:2758




 1   reconsideration and subject to appeal, as well as case EDCV-14-1303 VAP (SP). Both cases

2    have valid issues to be considered on appeal.
3
            Next PYM references a search ofPHUPP on the Public Access to Court Electronic
4
     Records("PACER")database from 2007. Not from 2003 when PHUPP filed his first federal
5
     complaint, but from 2007. PYM states PHUPP has filed 21 "lawsuits" in the United States
6
     District Court for the Central District of California. Once again PYM misstates both the facts
7
     the law. Four(4) of the actions filed were Habeas Corpus Petitions. Habeas Corpus Petitions are
8
     not "lawsuits". Two (2) of the Habeas Corpus Petitions were identical as PYM dismissed the
9
         two (2) Habeas Corpus Petitions under the specious claim they could not go forward as the
10 first
11   pending restrictions on PHUPP'S liberty were not present at the time the Habeas Corpus

12   Petitions were filed. PYM'S legal analysis was faulty, as it has been numerous times, but to

13   avoid a long and drawn out appeal that could interfere with the Habeas Corpus Petitions PHUPP

14   refiled both. PYM dismissed both and both are now on appeal to the Ninth Circuit. PYM then

15   claims that the "majority of Hupp's cases have been dismissed with prejudice, leading Hupp to
16
     refile dismissed claims with either minimal changes or none at all."
17
            PYM does not cite to any facts whatsoever to back this statement up except for two(2)
18
     cases, CV-09-2052 and EDCV- 10-413, but both ofthese cases had already been subject to a
19
     "vexatious litigant" orders. Both orders were "narrowly tailored". Maybe even more importantly
20
     is the fact that these cases were six (6) and seven (7) years removed from PYM'S OSC. PYM is
21
     therefore citing to cases that are so far removed from the OSC that one can easily presume that
22

23
     PYM'S OSC is just pretext to stop PHUPP from filing actions against PYM'S; 1)friends, 2)and

24   people who are politically connected to both PMY and United States District Court Judge

25   Virginia Anne Phillips ("PHILLIPS").




                                                     -3-             Aristea Hupp; Paul Hupp
                                                                    Case No.: EDCV-16-00370
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 48 of 106 Page ID #:2759




            PYM then claims that the most "recent filings take a similar pattern". One again, without

2    going into the law, the facts stated by PYM are 100% wrong.
3
            Particularly troubling with PYM'S list of cases is that the exact same "vexatious litigant"
4
     motion that PYM is now bringing as an OSC was filed April 27, 20121, against PHUPP by
 5
     Cheryl Brierton, a supervising Deputy Attorney General("DAG")for the State of California,
6
     before Presiding United States District Court Judge for the Southern District of California, Judge
7
     Irma E. Gonzalez. Judge Gonzalez refused to make the "finding" requested by the DAG,that
8
     PHUPP was a "vexatious litigant". In fact Judge Gonzalez would not even make the finding that
9

     the statements in the referenced cases are factually true;
10

11          "However, the Court only takes judicial notice of the existence of these documents [court
            cases cited by DAG to support a finding of "vexatious litigant" order] and the statements
12          made in the documents, and not the truth of their contents." See Hupp v. San Diego
            Count~District Attorney et al, Case No.: 12-cv-492 IEG(RBB), Docket #35, P.2,
13          Footnote 1, dated June 4, 2012.

14          PYM knows this. More troubling is that these facts have been made to PYM numerous

15   times in the past, as recently as July 7, 2015, and she is on notice and aware of them. See Hupp v
16
     Hubbs et al, PHUPP'S "Omnibus Ex Parte Application" dated July 7, 2015.
17
            First, no SOLERA defendant was named in any of the federal actions in EDCV-14-1303.
18
     The only named defendants in that action were Jack Huntsman("HUNTSMAN"),a City of
19
     Beaumont employee, and Christine Rodgers("RODGERS"), who was named individually and is
20
     not an employee of SOLERA. The claims in that action against SOLERA and SOLERA Board
21
     members were all state claims, and they had no ruling on the merits whatsoever. The conditions
22

23
     under which HUNTSMAN and RODGERS were dismissed are subject to interpretation and are

24   also subject to appeal. Neither are final rulings on the merits as to the federal actions. As neither

25
     ~ See Hupp v San Diego Coun   et al, 12-cv-492, Docket #24.




                                                        -4-            Aristea Hupp; Paul Hupp
                                                                      Case No.: EDCV-16-00370
    Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 49 of 106 Page ID #:2760




1     HUNTSMAN nor RODGERS are SOLERA "defendants" PYM is factually wrong in claiming

2     that this case was ruled on the merits with regard to SOLERA in any manner whatsoever. This
3
      will be a common occurrence by PYM in her "analysis" of both the facts and the law.
4
             Second, the federal action in EDCV 15-1693 was based on the "Fair Credit Reporting
5
      Act, 15 U.S.C. §1681 ("FCRA"). The state actions in that case, as in EDCV-14-1303, were neve
6
      ruled on. There is some issue of disagreement as to whether the FCRA would view SOLERA as
7
      a form of"government". Under California law, the "Davis-Stirling Act", Common Interest
s
      Developments("CID"), which SOLERA is, are viewed as "governments" and carry many of the
9
      exact same duties and powers.
l0

11           Third, the federal action in ED CV 16-370, the instant action, was likewise not

12 "identical" to either EDCV-14-1303 or EDCV 15-1693. This action was based on violations of

13    the First and Fourteenth Amendments. The Riverside Superior Court has a "blanket ban" on

14    PHUPP from filing any action whatsoever in the state court. This is a clear violating of both the

15    First and Fourteenth Amendments.
16
             1B.PYM Has No Legal Authority to Make Any "Vexatious Litigant" Finding of
17           Fact for Any Case Prior to June 4, 2012

18
             Presiding United States District Court Judge for the Southern District of California, Judge
19
      Irma E. Gonzalez, denied making a finding of fact that PHUPP a "vexatious litigant" on all of
20
      the cases cited by PYM prior to June 4, 2012. Those cases are now settled law. Issue and claim
21
      preclusion stop PYM from "re-litigating" them a second (2)time, for her own personal vendetta
22

23    against PHUPP.

24

25




                                                    -5-               Aristea Hupp; Paul Hupp
                                                                     Case No.: EDCV-16-00370
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 50 of 106 Page ID #:2761




             PYM is not an appellate court. PYM has no legal authority to over rule a Presiding

     Judge, Judge Gonzalez. Judge Gonzalez' finding of facts and refusal to label PHUPP a

     "vexatious litigant" is binding on PYM and all other judges.

             According to PYM'S OSC "Exhibit B"that leaves a total of 13 cases2 in the Central

     District, starting July 31, 2013, 13-CV-1320 and ending March 1, 2016, the instant case. Of

     those 13 cases four (4), 33%, are Habeas Corpus Petitions, which in reality are really only two

     (2)Habeas Corpus Petitions due to PYM'S rulings, cited supra, that the first two (2)could not

     be filed as the restriction of liberty was not in place when the two (2) were filed. Both are on

     appeal. One(1) case, EDCV-14-1303 is active/pending. One (1), the instant case, has a pending
to

t~    motion for reconsideration and will be appealed if reconsideration is denied. One(1)EDCV-14-

12   25603, was the subject of extreme judicial abuse by PYM and PHILLIPS and is also pending

13   appeal. One (1), EDCV-14-1223, was successfully litigated. One (1)case, EDCV-14-576, is

14    pending. Of the 13 cases filed in the Central District since July 31, 2013, 104(77%)of them hav
15    either settled favorably to PHUPP,or are pending appeal.
16
             1C.PYM'S OSC Lacking in Both Facts and Law
17
             As stated supra, the three (3)cases PYM claims are "identical"; EDCV-14-1303
18
     (unlawful search in violation of Fourth Amendment against RODGERS),EDCV-15-1693
19
     (FCRA against SOLERA)and EDCV-16-370 (violation of access to the courts and due process
20

21

22   Z Hupp v San Diego Coun et al, 12-cv-492, had one(1)successful action that reached settlement on December 10,
     2012; the remaining actions are pending before the Ninth Circuit Court of Appeal. For the purposes of this OSC this
23   case had a favorable conclusion and cannot be used to support PYM'S OSC.
     3 This case, Hupp v. Hubbs, was one of the most patently abusive rulings, by PYM,that PHUPP has ever seen in a
     federal court. Defendant Hubbs, as a private citizen, unlawfully ran a search of PHUPP'S, vehicle through
24
     government law enforcement and DMV databases. It was clear PYM either did not understand or know this was
     unlawful, or more likely did know and under understand such conduct was unlawful but dismissed the case to
25   interfere with PHUPP'S valid, constitutionally protected rights under the First Amendment.
     4 As two(2)of the Habeas Corpus Petitions were refiled and both refiled cases are pending appeal, PHUPP'S
     position is that all four(4)are pending appeal as they are identical.



                                                          -6-                  Aristea Hupp; Paul Hupp
                                                                              Case No.: EDCV-16-00370
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 51 of 106 Page ID #:2762




     under First and Fourteenth Amendments against SOLERA) are not "identical", nor are they

2    even the same actions, contrary to PYM'S claims in her OSC.

             1D.PYM'S OSC Lack Backing by Relevant Law

             Also troubling from PYM is her claim that she can issue a "blanket ban" on filing a

     federal case on not just PHUPP,but also AHUPP. AHUPP has filed a total offour(4)federal

     lawsuits, of which half are still pending adjudication or appeal. It is such an absurd showing of

     bias it boggles the mind.

             First, there is no question whatsoever that federal courts have the power to make any

     person subject to a "pre-filing order", but there are several conditions that must be met and the
to

11   order must be "narrowly tailored". In only the most abusive and rarest of cases should a blanket

                                                                                            Long v.
12 "pre-filing order" be established on any person, and it must be fully documented. See De

13                                                                 re
     Hennessey, 912 F.2d 1144, 1147(9t" Cir. 1990); Molski v. Ever~Dvnast~ orp.,500 F.3d

14   1057(9t" Cir. 2007)5. These are extreme remedies and should rarely be used since such sanctions

15   can tread on the litigants constitutionally protected due process rights under the Fifth
16
     Amendment. Of course the irony of this OSC is that it revolves around the instant case, which is
17
     over a state court blocking access to the courts in the case ofPHUPP, and denying due process
18
     rights by the state court by holding an ex pane hearing and dismissing the subject case of
19
     AHUPP; when AHUPP was not noticed, was not served any of the moving papers and was not
20
     present to present counter argument at the hearing. A hearing that was held with less than 13
21

22

23   5 Molski quoted five(5)factors to make a determination fora "vexatious litigant" and the requirement of a "pre-
     filing order" from a case from United States Court of Appeals for the Second Circuit; Safir v. United States Lines,
     Inc., 792 F.2d 19, 24(2d Cir.1986). Those factors are: (1)the litigant's history of litigation and in particular
24
     whether it entailed vexatious, harassing, or duplicative suits; (2)the litigant's motive in pursuing the litigation, for
     example, whether the litigant had a good faith expectation of prevailing; (3) whether the litigant is represented by
25   counsel; (4) whether the litigant has caused unnecessary expense to the parties or placed a needless burden on the
     courts; and (5) whether other sanctions would be adequate to protect the courts and other parties. These are the
     factors used in the Ninth Circuit.



                                                             -7-                    Aristea Hupp; Paul Hupp
                                                                                   Case No.: EDCV-16-00370
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 52 of 106 Page ID #:2763




       hours notice to AHUPP. It is truly ironic that PYM and PHILLIPS are having an OSC in this

2      case under these circumstances. But make no mistake, federal law is diametrically opposite of
3
       state law and Cal. Civ. Pro. Code §391 ("vexatious litigant"). Underfederal law the criteria to
4
       make a "vexatious litigant" finding is much narrower. And the definition of"vexatious litigant"
5
       infederal law is likewise much different than under state law Civ. Pro. Code §391. That
6
       underfederal law is much more stringent. Federal courts have that inherent power to sanction
7
       parties for improper conduct. See Chambers v. Nasco Inc., 501 U.S. 32,43-46(1991); Roadway
8
       Express, Inc., v. Piper, 447 U.S. 752, 766(1980); Fink v. Gomez, 239 F.3d 989, 991,(9th Cir.
9
       2001). The "inherent power" of the federal court is discretionary, but does have limits. Fink, at
to
11     992(quoting from Chambers, 50 U.S. at 46-47). However, in order for any federal court to

12     sanction a person under their "inherent powers" there must be a specific finding of"bad faith or

13     conduct tantamount to bad faith". Fink, at 994. Mere "recklessness", alone, is not enough.

14    "Recklessness" must be combined with "...an additional factor such as frivolousness,

IS     harassment, or improper purpose". Fink, at 993-94. In the instant case the sole reason AHUPP
16
       and PHUPP refiled their case from state court in federal court alleging violation of
17
       constitutionally protected rights under the First and Fourteenth Amendments was because of the
18
       conduct of the SOLERA defendants and the state court; refusing to allow PHUPP to litigate a
19
       valid case and then dismissing AHUPP'S case with no notice nor opportunity to be heard. This
20
       was clearly improper, and the fact this court did not even address the issue ofPHUPP not being
21
       allowed to be a part ofthe litigation buttresses Plaintiffs claims that this court is playing politics
22

23
       in this action. The court's inherent power must be exercised with restraint and caution.

24 ~ Chambers, 501 U.S. at 44. Once again,
                                           noting the differences betweenfederal law and Civ. Pro.

25     Code §391,"litigiousness" alone is insufficient to support a finding of vexatiousness. See




                                                       -8-               Aristea Hupp; Paul Hupp
                                                                        Case No.: EDCV-16-00370
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 53 of 106 Page ID #:2764




 1     United States, 906 F.2d 467, 470(9t" Cir. 1990). In the case of AHUPP one can hardly call the

2      filing offour (4)federal claims, two(2) of which are pending or on appeal,"vexatious". In the
3
       case ofPHUPP one can hardly call the filing ofthirteen(13)federal claims, ten (10) of which
4
       ended either favorably, or are pending or on appeal,"vexatious". Underfederal law the focus is
5
       not on the number of actions, or whether such actions were adversely decided, the focus is on
6
       whether thefederal actions that were filed werefrivolous or harassing in nature. In the OSC
7
       PYM has focused solely on the number of actions filed and the outcome. PYM does not analyze
8
       a single case of either Plaintiff, outside of her incorrect analysis of the three (3)cases she claims
9
       were "identical" and involved "Solera". Under federal law PYM'S OSC lacks substantial factual,
io
~1     and legal, analysis;

12            "...before a district court issues apre-filing injunction against a pro se litigant, it is
              incumbent on the court to make substantive findings as to the frivolous or harassing
13            nature of the litigants actions." See De Long, 912 F.2d at 1147-48.

14            Here PYM has made no such findings; all PYM has done is make incorrect factual claims
15     to three (3) cases,just THREE (3), that she claims are "identical", which is clearly incorrect.
16
              Losing a case for failing to e~aust administrative remedies does not demonstrate any
17
       malicious, frivolous or vexatious intent. Nor does losing a case on a summary judgment motion,
18
       or having a Habeas Corpus Petitions denied, which PYM'S OSC implies if not out right state it.
19
              lE.PYM Cannot Use Anv Papers "Brought to the Court's Attention"
20
              Also troubling from PYM is her claim that she is using "...relevant portions ofPaul
21
       Hupp's and Aristea Hupp' state court litigation". Just as in the state court action that is the
22

23
       subject of this federal action, neither AHUPP nor PHUPP, have had any opportunity whatsoever

24     to address any paper by any defendant that has been filed in this action. Essentially what PYM is

25     doing is taking, improperly,"judicial notice" of what the various defendants have filed, which




                                                      -9-                Aristea Hupp; Paul Hupp
                                                                        Case No.: EDCV-16-00370
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 54 of 106 Page ID #:2765




 1   neither Plaintiff has any idea as to what PYM is referring to because she makes no citation to her

2    claim of"relevant portions" of defendants papers. This, as with the OSC and the state court
3
     action of dismissing a case ex parte without notice or opportunity to be heard, is unlawful and
4
     violates due process of law. It also show the depths and extent that PYM and PHILLIPS will go
5
     to game the facts and law. The bias ofPYM and PHILLIPS is legion.
6
            1F. First, Fifth and Fourteenth Amendment Provides Constitutionally Protected
7           Right of Access to Federal and State Courts

8           The First and Fourteenth Amendments provide constitutionally protected rights of access

9
     to state courts and due process of law. See Bounds v Smith, 430 U.S. 817(1977). The First and
10
     Fifteenth Amendments do the same for federal courts. The state court denied both PHUPP and
11
     AHUPP these rights. It denied PHUPP'S constitutionally protected rights of access to the courts
12
     and due process of law when the state court judge refused to allow PHUPP to be a co-plaintiff
13
     with AHUPP in the state court action that is the subject of this federal action (case RIC-
14
     1512779). There was no issue in RIC-1512779 that was meritless, frivolous or harassing, and the
15
     state court judge that denied PHUPP the right to be a plaintiff n that action made no finding of
16

17
     fact whatsoever that it was. The state court judge simply refused to allow PHUPP to be a litigant.

18   This is a clear violation of constitutionally protected rights of access to the courts and due

19   process of law. The state court then violated AHUPP'S constitutionally protected rights of access

20   to the courts and due process of law by dismissing her case, which had been pending since

21   October 23, 2015, on an ex parte motion without notice or opportunity to be heard. Only after
22
     these actions was the instant case filed. And yet again in the court's order dismissing the instant
23
     action PHILLIPS cites to papers filed by the various defendants to support her dismissal, papers
24
     that cannot receive "judicial notice" without an opportunity to be heard on their validity and
25
     reliability. Then PYM does the exact same thing in this OSC by citing to unidentified and



                                                   -10-                Aristea Hupp; Paul Hupp
                                                                      Case No.: EDCV-16-00370
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 55 of 106 Page ID #:2766




 1     unknown papers from the various defendants without giving Plaintiffs the opportunity to object

2      to them. In arguendo, it is impossible to object when PYM does not even state on the record
3
       what she is citing or referring to.
4
              1G.PYM has Repeatedly Shown Extreme and Severe Bias against Plaintiffs
5
              PYM'S biased against both AHUPP and PHUPP is legion. Her penchant for staying
6
       involved with cases before her while allowing personal friends to be the counsel of record is
7
       equally troubling. And there is no shortage of examples ofPYM making favorably rulings for
8
       her personal friends, such Dennis Wagner who represented two(2) defendants in Hupp v. Diaz
9
       al, EDCV-14-2559 when Wagner filed a 12(b)(6) motion to dismiss without first "meeting and
10

11     conferring" with AHUPP under Local Rule(:LR") 73. Despite Wagner clearly violating the LR,

12     PYM did not dismiss Wagner's motion, and worse she did not sanction Wagner for not

13     complying with the LR. It was a pattern and practice that PYM would repeat over and over agail

14     to the detriment of AHUPP and PHUPP. In an even more egregious example ofPYM
15     misconduct, in EDCV-14-1303 SOLERA attorney Kelly Richardson would knowingly,
16
       intentionally and willfully send legal papers to the wrong address. The one and only address of
17
       record for AHUPP,and both Plaintiffs, is 965 Hidden Oaks Drive, Beaumont, CA 92223. There
18
       is no other address on any document in this or any other case, in the Clerk's Office or anywhere
19
       else. The address is listed on the face page of every single document filed by Plaintiffs in this
20
       and every other case. The address is listed on the signature block, under BOTH Plaintiffs, of
21
       every single document filed by Plaintiffs in this and every other case. On three different
22

23
       occasions EDCV-14-1303 SLERA and their attorney of record Kelly Richardson either did not

24     send their papers or sent them to the wrong address. The first time SOLERA and their law firm

25     were ORDERED to serve BOTH Plaintiffs at the one and only address of record, 965Hidden




                                                    -11-                Aristea Hupp; Paul Hupp
                                                                       Case No.: EDCV-16-00370
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 56 of 106 Page ID #:2767




 1     Oaks Drive. This was not a new or novel issue. Yet, SOLERA and their law firm repeatedly sent

2      their papers to the wrong address and Plaintiffs had to continue to file ex parte applications to
3
       have the papers stricken with a request for sanctions or have them served to the correct address.
4
       In addition AHUPP personally delivered a letter to SOLERA'S lawyers on January 26, 2016,
5
       stating, for the fifth(5)time, in writing, her address of record was Hidden Oaks Drive. Yet
6
       SOLERA and their law firm continued to either not serve the papers at all or serve them at the
7
       wrong address. Not once did PYM sanction SOLERA and their law firm for their repeated
8
       misconduct. After SOLERA'S eighth(8) act of willful misconduct one would expect PYM to
9
       issue some sort of sanction for the misconduct, but one would be wrong to think that. PYM did
10

11     not issue any sanction at any time against SOLERA or their law firm, despite this being the four

12 (4)ex parte applications filed by Plaintiffs to strike and sanction SOLERA
                                                                              and their law firm for

13     repeatedly engaging the misconduct. Instead PYM tried to justify each and every act of

14     SOLERA and their law firm's meritless, frivolous and vexatious misconduct by some "excuse".

15     One excuse was that the "court clerk" did not have the "address of record" in the CM/ECF
16
       system. This was, and is, pure nonsense; all the filed documents had the address of record
17
       clearly on them; in addition to the numerous letters AHUPP personally served on SOLERA and
18
       their law firm stating her address of record. This continued on eight(8)times with SOLERA
19
       their law firm. Plaintiffs filed motions to strike, and for sanctions, four(4)times. All were
20
       denied.
21
                 But by far the most telling act ofPYM'S misconduct in this series of vexatious and
22

23
       meritless litigation by SOLERA and their law firm was when PYM fabricated the claim that the

24     wrong address SOLERA and their law firm were mailing their papers was an "address of

25     record". PYM fabricated that to protect SOLERA,plain and simple. On March 7, 2016,(Docket




                                                     -12-                Aristea Hupp; Paul Hupp
                                                                        Case No.: EDCV-16-00370
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 57 of 106 Page ID #:2768




       #70)in PYM'S "Report and recommendation,PYM made the following, completely fabricated,

 2 ~ ~ statement;

 3
              "On November 20, 2015, plaintiffs filed another ex parte application, this time
              seeking to strike the Solera defendants' November 13, 2015 reply because plaintiff
 4
              Aristea Hupp did not receive her own copy of the reply, despite the Solera defendants'
 5            proof of service indicating plaintiff Aristea Hupp was served by mail with the reply at
              one of her addresses of record...". At P.3,L.11-13. Bold, underline added.
 6
               100% PYM fabrication. AHUPP does not now and has never in the past had any
 7
      "address of record" except for 965 Hidden Oaks Drive. Yet there it is, in PYM'S own words,
 8
       AHUPP has multiple addresses of record according to PYM. PYM fabricated this falsehood to
 9
       get the end result she wanted, to support her biased ruling in favor of SOLERA. It should be
10

11     noted for the record that PYM never forced SOLERA to rectify their misconduct. This was, and

12     is, typical ofPYM and her conduct towards both Plaintiffs. PYM'S bias caused substantial harm

13     to Plaintiffs in several ways, including but not limited to; 1) by failing to sanction SOLERA and

14     their law firm for their willful misconduct which encouraged them to continue on with their

15     misconduct; 2)Plaintiffs had to expend substantial time, energy, effort and money to respond to
16
       SOLERA and their law firm's misconduct. Plaintiffs had to spend time, energy and resources to
]7
       keep responding to the meritless, frivolous and vexatious willful misconduct of SOLERA and
18
       their law firm's misconduct. This was typical ofPYM and her bias against Plaintiffs.
19
                                     2."Substantive Findings of Frivolousness"
20
              2A. Habeas Corpus Petitions
21
              PYM'S bias goes into full swing and spin when she starts off her "Subsection D
22

23
       Substantive Findings of Frivolousness". PYM starts by stating that the 22 cases filed in the

24     Central District are "relatively low". Compared to the 600 "boilerplate" cases filed in Molski, it

25




                                                    -13-               Aristea Hupp; Paul Hupp
                                                                      Case No.: EDCV-16-00370
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 58 of 106 Page ID #:2769




 1   is not "relatively low", but borders on non-existent at 3.6%. In addition the cases filed in Molski

2    were all identical "boilerplate" complaints;
3
           "...boilerplate complaints might indicate an intent to harass defendants." Molski, at 1059.
4
            But PYM is once again wrong in the number of filed cases, as ALL the cases filed before
5
     Presiding Judge Irma Gonzalez of the Southern District had been ruled on by Judge Gonzalez.
6
     PYM is not a super appellate court and PYM has not legal authority to over rule or re-litigate the
7
     findings of Judge Irma Gonzalez.
8
            PYM'S use of Habeas Corpus Petitions are even more specious and outlandish than
9
         use of the number cases that have already been litigated. As stated supra, ofthe four(4)
10 PYM'S
11   Habeas Corpus Petitions in the Central District, they are in actuality only two (2), both of which

12   PYM made "Report and Recommendations" onto dismiss them. Both are on appeal before the

13   Ninth Circuit Court of Appeal.

14          2B.PYM has Not Reviewed ANY Case of PHUPP on the "Merits"

15          PYM'S bias once again goes unto overtime goes when she claims PHUPP'S;
16
            "...Paul Hupp's individual civil rights actions under §1983 have been dismissed after
17
            the parties reached settlements. See ...Paul Hupp v. Rhonda Kuehn Wagner, et al. No. F
            CV 14-1223-CAS (PLA), docket nos. 27-28." Bold added.
18

19          Here we have a "Magistrate Judge", PYM,who is trying to make the claim that PHUPP,

20 and AHUPP(who only has four(4)cases on record n federal court), are "vexatious litigants"
2t   that should be subjected to a "pre-filing order", who has not even taken the time to read the
22
     factual background of the small and limited cases filed that can be subject to the "vexatious
23
     litigant" analysis. As stated supra, Hupp v. Kuehn is not a;
24
            "...civil rights actions under §1983..."
25




                                                    -14-              Aristea Hupp; Paul Hupp
                                                                     Case No.: EDCV-16-00370
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 59 of 106 Page ID #:2770




            It is a diversity case that was brought under 28 U.S.C. §1332. The Kuehn case is listed as

2    #1 on PYM'S OSC "Exhibit A", and it states the subject matter jurisdiction in the fourth(4)
3
     column,"NOS", as "190". On the United States District Court, Central District of California
4
     Civil Cover Sheet(Form CV-71) under subsection "VIII Nature of Suit "Other Statutes"","190"
5
     is the code for "Other Contract";"Civil Rights" actions are listed under code "440". On the
6
     second page, page two (2), ¶10, of the Kuehn Complaint, it clearly states the action is brought;
7
            "10. This court has original jurisdiction ofthis action under the provisions of Title 28 of
8           the United States Code, Section 1332-Diversity. The amount of the aggregated claims
            exceeds $75,000." See Hupp v Kuehn et al, EDCV-14-1223, First Amended Complaint,
9
            page two (2). Bold and underline added.
10
             So it is painfully obvious that PYM has not reviewed, even a cursory review, the cases
11
     of either PHUPP or AHUPP;PYM has no idea or understanding of even the most basic issues of
12
     the cases; such as subject matter jurisdiction. Yet here PYM is trying to make the claim that
13
     PHUPP'S cases are "frivolous". The only "frivolous" issues from PYM are her OSC and
14
     fabrications of"facts"6 in her rulings involving Plaintiffs that are designed to prejudice and
15
     dismiss Plaintiffs actions.
16
             2C."Patter of Harassment"
17
             PYM'S next claim is that Plaintiffs cases show a "pattern of harassment". Here we have
18
     PYM take "judicial notice" of a state court ruling that PHUPP was determined to be a "vexatious
19
     litigant". As PYM knows from this action, that "vexatious litigant" was based on the rulings of
20
     Judge Gonzalez, which the state court judge just "re-litigated", which is unlawful. State court
21
     judges, like "Magistrate Judges" in federal court, are not super appellate courts that can "re-
22

23
     litigate" issues already decided. The cases used by the state court judge in making a ruling that

24   PHUPP was a "vexatious litigant" were the exact same cases that Presiding United States Distric

25
     6 Such as the claim that AHUPP has two(2)"addresses of record.




                                                      -15-             Aristea Hupp; Paul Hupp
                                                                      Case No.: EDCV-16-00370
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 60 of 106 Page ID #:2771




 1     Court Judge for the Southern District of California, Judge Irma E. Gonzalez denied June 4, 2012,

2      in Case No.: 12-cv-492 IEG(RBB), Docket #35, P.2, Footnote 1. So now we have a state court
3
       judge re-litigating motions that were already denied in federal court, and then PYM taking
4
      "judicial notice" of that ruling back in federal court. For the record, the state court "appeal"
5
       was not denied, because it was never heard. The state District Court of Appeal refused to hear
6
       the case; that is not the same as a "denial". PYM'S analysis is once again lacking in both facts
7
       and law. And once again, as has happened on at least five (5) different occasions in this case,
8
       both PYM and PHILLIPS have taken "judicial notice" ofissues that are subject to dispute and a
9
       violation of Fed. R. Evid. Rule 201. This "pattern and practice" of taking "judicial notice" of
10

I1     disputed issues is a perfect example of the extreme and intense bias Plaintiffs have been exposed

12     to under PYM and PHILLIPS.

13            2D. Improper "Taking of Judicial Notice"

14            PYM'S improper "taking ofjudicial notice" in her OSC is legion. PYM has improperly

15     taken "judicial notice" so many times in this OSC it is mind boggling. This includes a February
16
       10, 2016,"minute order granting ex parte application for dismissal of the first amended
17
       complaint". This once again shows the PYM bias in full swing and operation. First, PYM does
1s
       not have legal authority to take "judicial notice" of any issue subject to reasonable dispute.
19
       Second,PYM'S taking "judicial notice" of any of the claims made by any defendant, or Judge
20
       Molloy, in the state court action is subject to dispute. In fact this entire action itself revolves
21
       around these disputes. PYM can certainly take "judicial notice" of the fact that these papers are
22

23
       in the court records, what PYM cannot take "judicial notice" of is the truth, validity or reliability

24     of these records. In addition the state court case in question is not final, and is on appeal;

25




                                                      -16-                Aristea Hupp; Paul Hupp
                                                                         Case No.: EDCV-16-00370
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 61 of 106 Page ID #:2772




     PYM'S action all the more specious. This includes all of the "judicial notice" claims by PYM on

2    pages 8-9.
3
             2E. Unlawful use of Civil Contempt Charges
4
             As if all of the above is not enough to show PYM'S bias,PYM shows her ignorance of
5
     the law once again by referencing a "civil contempt" conviction in the San Diego County
6
     Superior Court. PYM cannot take "judicial notice" of any action that is not subject to appellate
7
     review, which includes state court civil contempt actions. PYM also seems to have missed the
8
     fact that the civil contempt conviction was the result of failure to turn over "exculpatory"
9
    ingerprint and DNA evidence. If PYM had performed even a cursory reviewed any ofPHUPP'~
10 f
11   cases, she would have read the background ofthe cases in the Southern District that dealt with

12   these issues, in not one(1) but three (3) different cases, 11-cv-2909; 12-cv-492; and 12-cv-274.

13   So now we have PYM not only using tainted state law cases, cases that cannot receive "judicial

14   notice", but we also have PYM using non-appealable civil contempt state court cases where the

15   government withheld "exculpatory" fingerprint and DNA evidence. PYM'S bias is off the chart
16
             2F. PYM again "Fabricates" Facts
17
             PYM'S bias is repeated time and again in her OSC. On page 10 of the OSC PYM states
18
     that:
19
             "Plaintiffs have also, unsuccessfully, tried to use this court to challenge the decisions and
20           courtroom procedures of Superior Court judges in small claims and infraction cases."

21           To start, PHUPP has never used this federal court to challenge "...the decisions and
22
     courtroom procedures of Superior Court judges in small claims..." AHUPP has, but not PHUPP
23
     PHUPP did bring an action against a state court judge who locked the doors to his public
24
     courtroom and prevented PHUPP from defending his case. And yes,"judicial immunity" was
25
     used to dismiss both actions. The fact that both cases were dismissed based on "judicial



                                                   -17-                Aristea Hupp; Paul Hupp
                                                                      Case No.: EDCV-16-00370
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 62 of 106 Page ID #:2773




     immunity" in no way makes the cases meritless or frivolous, nor has PYM suggested such; PYM

2 just tosses the cases in to try to support her woefully weak argument that is beset by PYM'S

3
     fabricated factual claims.
4
            2G. Habeas Corpus Petitions
5
            PYM then tries to use PHUPP'S four(4)Habeas Corpus Petitions as support for her
6
     OSC. As stated supra, PYM'S use of Habeas Corpus Petitions are even more specious and
7
     outlandish than PYM'S use of the prior cases that have already been litigated, and denied by
8
     Presiding United States District Court Judge, for the Southern District of California, Judge Irma
9
      Gonzalez, on June 4, 2012, under a previous "vexatious litigant" motion in federal court. As
10 E.
11   stated supra, ofthe four(4)Habeas Corpus Petitions in the Central District, they are in actuality

12   only two (2), both of which PYM made "Report and Recommendations" to dismiss them. Both

13   are on appeal before the Ninth Circuit Court of Appeal. Both are valid. As stated numerous times

14   supra, having a Habeas Corpus Petition denied is not a factor that can support a "vexatious
15   litigant" finding. PYM knows that, or should know it. And PYM'S dismissal ofPHUPP'S
16
     Habeas Corpus Petitions are on appeal, they are not final and as such have no place in this OSC.
17
                                      3."Remaining Molski/Safir Factors"
18
            3A. Number of Actions
19
            PYM'S remaining factors under the Molski/Safer analysis shows bias as well. PYM
20
     admits in her own words that Plaintiffs filings are "relatively low in number". Bu then PYM goes
21
     on to state that these claims have imposed "substantial costs" on various defendants "many of
22

23
     whom are public entities." PYM'S use of the term "public entity" in support of her OSC once

24   again shows bias. The question is not whether or not a defendant is a "public entity", it is

25   whether Plaintiffs have a valid claim. Here the various defendants conspired to calendar and hear




                                                  -18-                Aristea Hupp; Paul Hupp
                                                                     Case No.: EDCV-16-00370
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 63 of 106 Page ID #:2774




     an ex parte motion to dismiss AHUPP'S claims, without AHUPP: 1)receiving proper notice, 2)

2    without being served the moving papers; 3) without being present; and 4) without any
3
     opportunity to respond. PYM'S entire OSC is devoid or reason, logic and most importantly legal
4
     authority and support that such a hearing does not violate constitutionally protected rights.
5
                                                 "Pre-Filing Order"
6
            3B Pre-Filing Orders Must be "Narrowly Tailored",PYM Wants Blanket Ban
7
            PYM'S OSC is lacking in virtually every aspect ofthe law. PYM'S use of"judicial
8
     notice" is 100% invalid and a violation ofthe FRE. PYM'S analysis of the Molski "vexatious
9
     litigant" factors are as far off base as they can get.
10

11           What PYM has suggested is a BLANKET PRE-FILING ORDER against AHUPP, who

12   has just four(4) cases in federal court, two(2)of which are under reconsideration or subject to

13   appeal; and PYM wants a BLANKET BAN on AHUPP from being able to file a federal action.

14   It is a mind boggling abuse of power form abiased/and/or incompetent magistrate judge. If

15   anything shows how absurd PYM'S OSC is it is this fact. A blanket ban, or as PYM calls it "pre-
16
     filing order", is not absurd. Given the facts of this case it is one of the most abusive and biased
1~
     rulings PHUPP has ever seen in a federal court, and that includes numerous actions from PYM.
18
                                        4.PYM'S Biased is Well Documented
19
            4A.PYM and PHILLIP'S Biased Well Documented
20
            PHUPP has documented PYM and PHILLIP'S bias, or incompetence, on numerous
21
     occasions. This includes dismissing a case under a FRCP Rule 56 Motion(by PYM)without
22

23
     documenting or compiling with the requirements of Rule 56. See Hupp v Hubbs, Central District

24   case no. EDCV-14- 2560(on appeal).

25




                                                    -19-               Aristea Hupp; Paul Hupp
                                                                      Case No.: EDCV-16-00370
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 64 of 106 Page ID #:2775




              Numerous uses of"judicial notice" in violation of FRE Rule 201, as documented

2      throughout this OSC reply.
3
              PYM'S fabrication of"facts" in support of her refusal to sanction various defendants in
4
       motions/applications brought by Plaintiffs. This includes the claim that AHUPP has two(2)
5
       addresses of record.
6
              4B.PYM'S Refuses to Disqualify Herself When Her Personal Friend, Dennis
7             Wainer, is Reuresentin~ Defendants

8             PYM is personal friends with Dennis Wagner("WAGNER"),the lawyer for several
9      defendants in this action and in prior actions before PYM; yet PYM did not recuse herself from
10
       hearing the actions despite this patently obvious conflict.
11
              In addition PYM refused to Sanction WAGNER when he violated the local rules of
12
       procedure. This was an ongoing trait for PYM,as SOLERA repeatedly sent their papers to the
13
       wrong address, and even after three (3) applications by Plaintiffs to sanction SOLERA and their
14
       lawyers PYM would just keep fabricating reasons not to sanction, including the fabricated lie
15
       that AHUPP had two(2) addresses of record.
16

17
              4C.PYM is En~agin~ in Ex Parte Communications with Defendants and their
              Lawyers
18
              Plaintiffs are convinced beyond any doubt whatsoever that PYM is engaging in ex parte
19
       communications with WAGNER and possibly all the lawyers for the various defendants.
20
       SOLERA and their law firm made two(2) very public and unwarranted statements that indicated
21
       this court would order that AHUPP and PHUPP be declared "vexatious litigants";
22

23
             "Solera expects that both Hupps will be declared vexatious litigants in the United
             States Courts." See accompanying Request for Judicial Notice, Exhibits #1 and #2. Bold
24           added.

25




                                                    -20-              Aristea Hupp; Paul Hupp
                                                                     Case No.: EDCV-16-00370
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 65 of 106 Page ID #:2776




 1            This statement was posted on a public SOLERA Internet cite on June 23, 2016, and again

2      in a SOLERA magazine,"The Gazette", published and distributed on or around July 1, 2016. A

 3
       lawyer with just a scintilla of training knows that one can be held liable for publishing
4
       defamatory, or even "false light", statements. Yet here SOLERRA and their law firm have made
 5
       extremely public, defamatory/false light statements. Why would they make such statements?
6
       There is only one (1) possible answer,PYM is engaging in ex parte communications with
7
       WAGNER at a minimum, but most likely all the lawyers for the various defendants as we
8
       already know PYM is personal friends with at least WAGNER,but it is likely PYM knows all
9
       defendant judges.
10 the
ii
                                                           III
12                                                    Conclusion

13            The misconduct of the PYM is legion. PYM and PHILLIP'S improper use of"judicial

14     notice" in the order to dismiss and this OSC are wide ranging and extreme. PYM'S failure to

15     acknowledge that Presiding Judge Irma Gonzalez of the Southern District denied the vast
16
       majority ofthe cases PYM has used to support her OSC buttresses PYM'S bias, or
17
       incompetence. PYM and PHILLIPS failure to acknowledge that the Riverside Superior Court
18
       a BLANKET BAN on PHUPP from litigating valid cases is proven by the fact that the KUEHN
19
       case was deemed to be "meritless/frivolous" by the Riverside Superior Court and PHUPP was
20
       denied the right to file it. Yet the KUEHN case had already been litigated on the merits, and won
21
       by PHUPP in federal court, proving up that the Riverside Superior Court is banning PHUPP
22

       from filing valid cases in direct violation of the First and Fourteenth Amendments. And for
23

24     PYM'S curiosity, the KUEHN case survived multiple attempts to dismiss. PYM and PHILLIPS

25     failure to even address the Riverside Superior Court's BLANKET BAN on PHUPP from filing




                                                    -21-                Aristea Hupp; Paul Hupp
                                                                       Case No.: EDCV-16-00370
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 66 of 106 Page ID #:2777




 1     cases is patently obvious that they are violating PHUPP'S constitutionally protected rights.

 2     PYMS fabricated claim that the three (3)recent cases of AHUPP against"SOLERA" are
 3
      "identical" is facially false.
 4
              And last, it is very clear that PYM has not made any substantive inquiry, or even a
 5
       cursory inquiry, into the cases ofPHUPP as evidenced by PYM'S claim that the KUEHN case is
 6
       a "civil rights case".
 7
              The OSC is simply an attempt by PYM and PHILLIPS to try to silence AHUPP and
 8
       PHUPP'S constitutionally protected rights to: 1)freedom of speech; 2)access to the courts; and
 9
                      process of law. It is shameful conduct, but it is conduct PHUPP has come to
10 3)the right to due
11     expect of both PYM and PHILLIPS.

12            Respectfully submitted.

13                                                    Dated this 14th day of July, 2016

14
                                                                        Aristea Hupp
15                                                                      965 Hidden Oaks Drive
                                                                        Beaumont, CA 92223
16                                                                      951-769-1268
                                                                        In Propria Persona
17
                                                                        /s/ Paul Hupp
18                                                                      Paul Hupp
                                                                        965 Hidden Oaks Drive
19                                                                      Beaumont, CA 92223
                                                                        951-769-1268
20                                                                      Paulhunn(cr~,GmaiLcom
                                                                        In Propria Persona
21

22

23

24

25




                                                   -22-               Aristea Hupp; Paul Hupp
                                                                     Case No.: EDCV-16-00370
Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 67 of 106 Page ID #:2778



                                        LODGED
                               C   K, U.S. DISTRICT COURT
  Paul Hupp
  965 Hidden Oaks Drive
  Beaumont, CA. 92223               AUG 172020
  In Propria Persona
                             CENTRAL DISTRICT OF CALI  NIA
                             ERS?ERN DIVISION    BY DEPUTY
                              UNITED STATES DISTRICT COURT

                             CENTRAL DISTRICT OF CALIFORNIA


  Paul Hupp,

                Plaintiff,

                     ►i~
                                                      Case No.: CV-20-
  Rebecca Lynn Dugan,
  John Washburne Vineyard,                       PLAINTIFF PAUL HUPP'S REQUEST
  Leslie Irene Ryder, A/K/A Leslie Irene Hupp; ; FILE NEW LITIGATION
  Lisa Martinez Shiozaki;
  Kellen S. Stevens;
  Dennis M. Sandoval;
  De La Housaye &Associates, A Law
  C orporation;
  Roes 1-10;
  Individually, Jointly, Jointly and Severally,
                 Defendants.



                                                     I
                                                Introduction


         To the United States District Court for the Central District of California ("COURT"),

  Plaintiff Paul Hupp ("PHUPP") HEREBY Files "Request to File New Litigation".

                                                        Dated this lOt" da of A dust, 2020

                                                                   /s/ Paul gyp. ( /
                                                                   Pau      p
                                                                   965 i en Oaks Drive
                                                                   Beaumont, CA. 92223
                                                                   In Propria Persona




                                                -1-                      Paul Hupp
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 68 of 106 Page ID #:2779




 1   Paul Hupp
     965 Hidden Oaks Drive
2    Beaumont, CA. 92223
     In Propria Persona
3

4                                          ITED STATES DISTRICT COURT
             'p~j ~ 7 2~2~
5     '+,~                            C NTRAL DISTRICT OF CALIFORNIA
                          OF CALI ORNiI~
          TfiWL OI57RICT
         __~.....,~.ncinN     BY DEPUTY
6

7

     Paul Hupp,
8
                       Plaintiff,
9                                                         Case No.: CV-20-
                             v.
l0
     Rebecca Lynn Dugan,
11   John Washburne Vineyard,                        PLAINTIFF PAUL HUPP'S NOTICE OF
     Leslie Irene Ryder, A/K/A Leslie Irene Hupp;  ; MOTION AND MOTION FOR LEAVE OI
t2                                                   COURT TO TEMPORARILY FILE CASE
     Lisa Martinez Shiozaki;
     Kellen S. Stevens;                              PAPERS UNDER SEAL; DECLARATION
13                                                   OF PAUL HUPP IN SUPPORT
     Dennis M. Sandoval;
     De La Housaye &Associate      s, A Law
14
     Corporation;
     Roes 1-10;
15
     Individually, Jointly, Jointly and Severally,
                     Defendants.
16

17

18
                                                      I

19

20
              Plaintiff Paul Hupp("PHUPP"), in Propria Persona, files this Notice of Motion and
21
     Motion("MOTION")for Leave of Court to temporarily seal the case documents, including but
22
     not limited to case initiating documents, support documents and the Emergency Ex Parte
23
     Application documents. And that such documents be filed under seal, and remain under seal,
24

     until defendants Rebecca Lynn Dugan("DUGAN")and John Washburne Vineyard
25

     ("VINEYARD")have been served notice.


                                                                             Paul Hupp
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 69 of 106 Page ID #:2780




 1                                                   II
                                                  Argument
2

 3           The Court has been filing copies of all civil matters that have been filed .since Hupp v
4
     Solera Oak Valley Greens Association et al, Case No.: EDCV-16-00370 VAP (SP), into the
 5
     docket of that case, and notifying the attorneys of record in that case of such docket filings,
6
     including Dennis Earl Wagner(SBN# 99190)("WAGNER")of the law firm Wagner and
7
     Pelayes, LLP1,the attorney that represented Riverside Superior Court Judges John Devlon
8
     Molloy, Craig Grant Riemer and Edward T. Webster. Once WAGNER was notified he in turn
9
     would advise his clients, and associates of his clients, who were named defendants. This created
10
     a bias against PHUPP because WAGNER and his clients/client associates would then take
11

12   actions to evade, elude and avoid incriminating actions and misconduct they were predisposed to

13   engage in by cleverness and trickery. That has happened prior, and will likely happen in this

14   action if the initiating papers are not filed under seal It is also very probable that WAGNER will

15   represent DUGAN and VINEYARD in this matter. Once DUGAN and VINEYARD have been

16
     served process the Court can unseal all documents previously filed under seal.
17
                                                      III .
                                                  Conclusion
18

19
            PHUPP prays the Court GRANT his temporary request because the effort to file the
20
     papers temporarily under seal is minimal, while the damage to PHUPP that would be created by
21
     WAGNER giving advance notice to DUGAN and VINEYARD would/could cause substantial
22
     harm to PHUPP and his action.
23

24
     ~ Wagner is now employed by Wagner Zemming Christensen, LLP.
25




                                                    -2-                      Paul Hupp
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 70 of 106 Page ID #:2781




 1

 2
              I, Paul Hupp,the above-entitled Plaintiff, declare the following;
 3

                  1. I have personal knowledge of all facts stated herein.
 4

 5                2. If called to testify to these facts I would and could competently testify to such in a

 6                    court of competent jurisdiction.

 7                3. In previous papers lodged/filed with this Court, copies were placed on the docket

 8                    of Hupp v Solera Oak Valley Greens Association et al, Case No.: EDCV-16-

 9                    00370 VAP (SP), and WAGNER was notified.
10
                  4. WAGNER in turn would notify his clients at the Riverside Superior Court, and
11
                      associates of his clients, either directly by himself or indirectly by his clients
12
                      notifying their associates.
13
                  5. Such notifications created a bias against PHUPP because it allowed WAGNER
14
                      and his clients/client associates to take actions to evade, elude and avoid
15
                      incriminating actions and misconduct they were predisposed to engage in by
16

17
                      cleverness and trickery.

18                6. DUGAN and VINEYARD are associates of WAGNER clients.

19                7. Sealing of the record would be temporary and would cease once DUGAN and

20                    VINEYARD are served.

21            I declare under penalty of perjury under the laws of the State of California that the
22
       foregoing is true and correct except for those portions based on information and belief and for
23
       those portions I believe them to be true.
24
              Executed at: Beaumont CA,on August 10, 2020.
25
              Respectfully Submitted.




                                                      -3-                       Paul Hupp
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 71 of 106 Page ID #:2782




 1                                          Dated this l Oth day of Au us , 20 0

 2                                                      /s/ ~'
                                                          ,~~9
 3                                                      965T~I en Oaks Drive
                                                        Beaumont, CA. 92223
 4                                                      In Propria Persona
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

2l

22

23

24

25




                                      -4-                   Paul Hupp
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 72 of 106 Page ID #:2783



Paul Hupp
965 Hidden Oaks Drive                          ~,
Beaumont, CA 92223                     U.


                                     'I4UG 1 72020

                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                 CASE NUMBER
Paul Hupp
                                                                                            20-CV-
                                     PLAINTIFF/PETITIONER,
                                v.                                             REQUEST TO PROCEE D
Rebecca Lynn Dugan et al                                                     IN FORMA PAUPERIS WITH
                                                                             DECLARATION IN SUPPORT
See Attached Facepage                       DEFENDANT(S).



I, Paul Hupp                                                 ,declare under penalty of perjury, that the foregoing is true and
correct; that I am the petitioner/plaintiff in the above entitled case; that in support of my motion to proceed without being
required to prepay fees, costs or give security therefore, I state that because of my poverty I am unable to pay the costs of
said proceedings or to give security therefore and that I am entitled to redress.

I further declare under penalty of perjury that the responses which I have made to the questions and instructions below are
true, correct and complete.

1. Are you presently employed? ❑Yes          C~No

    a. If the answer is yes, state the amount of your salary or wages per month, and give the name and address of your
        employer,


    b. If the answer is no, state the date of last employment and the amount of the salary and wages per month which
        you received. August 8-2010, washed neighbors car, $25
2. Have you received, within the past twelve months, any money from any of the following sources?
    a. Business, profession or form ofself-employment?             ❑Yes      C~No

    b. Rent payments, interest or dividends?                       ❑Yes      G~No

    c. Pensions, annuities or life insurance payments?             ❑Yes      L~No

    d. Gifts or inheritances?                                      ❑Yes      C~No

    e. Any other income (other than listed above)?                 ❑Yes      C~No

    f. Loans?                                                        Yes     ❑No

   [fthe answer to any of the above is yes, describe such source of money and state the amount received from each
   source during the past twelve (12) months: Borrowed $1200 from neighbor to pay various (including utility) bills




                          REQUEST TO PROCEED IN FORMA PAUPERIS WITH DECLARATION IN SUPPORT
CV-60(04/06)                                                                                                          Page 1 of 2
  Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 73 of 106 Page ID #:2784




3. Do you own any cash, or do you have money in a checking or savings account? (Include any funds in prison
   accounts, if applicable.) ❑Yes C~No

     If the answer is yes, identify each account and separately state the amount of money held in each account for each of
     the six (6) months prior to the date of this declaration.


4. Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable property (excluding ordinary
   household furnishings and clothing)? C~Yes ❑No

     If the answer is yes, describe the property and state its approximate value:
     Own 1986 Nissan Truck- $500

5. In what year did you last file an Income Tax return?
     Approximately how much income did your last tax return reflect? $5,000

6. List the persons who are dependent upon your for support, state your relationship to those persons, and indicate how
     much you contribute toward their support:
     Just myself and my recue animals




 I understand that a false statement or answer to any question in this declaration will subject me to penalties for perjury. I
further understand that perjury is punishable by a term of imprisonment of up to five(5) years and/or a fine of $250,000
(18 U.S.C. Sections 1621, 3571).

                          CA                                                       Riverside
                          State                                                County (or City)



I, Paul Hupp                                                                ,declare under penal     of perjury that the
foregoing is true and correct.




                 Date                                                       Plaintiff/P~titioner (Signature)




                           REQUEST TO PROCEED IN FORMA PAUPERIS WITH DECLARATION IN SUPPORT
 CV-60(04/06)                                                                                                          Page 2 oft
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 74 of 106 Page ID #:2785




 1   Paul Hupp
     965 Hidden Oaks Drive
2    Beaumont, CA. 92223
     In Propria Persona
 3

4                               UNITED STATES DISTRICT COURT

5                               CENTRAL DISTRICT OF CALIFORNIA
6

7
     Paul Hupp,
8
                   Plaintiff,
9                                                     Case No.: CV-20-
                        u
10                                                    PLAINTIFF PAUL HUPP'S
     Rebecca Lynn Dugan,                              EMERGENCY EXPARTS APPLICATIOr
11                                                    PURSUANT TO LOCAL RULE 7-19;
     John Washburne Vineyard,
     Leslie Irene Ryder, A/K/A Leslie Irene Hupp;     POINTS AND AUTHORITIES;
12                                                    DECLARATION IN SUPPORT
     Lisa Martinez Shiozaki;
     Kellen S. Stevens;
13
     Dennis M. Sandoval;
     De La Housaye &Associates, A Law                 Time: 9:00 AM
14                                                    Date: August 19, 2020
     Corporation;
     Roes 1-10;                                       Courtroom:
15                                                    Judge:
     Individually, Jointly, Jointly and Severally,
                    Defendants.
16

17

18
                                                       I
19                                               Introduction

20
            To the United States District Court for the Central District of California("COURT"),
21
     Defendants Rebecca Lynn Dugan("DUGAN"), John Washburne Vineyard ("VINEYARD")
22
     Leslie Irene Ryder, A/K/A Leslie Irene Hupp("RYDER"); Lisa Martinez Shiozaki
23
     ("SHIOZAKI"); Kellen S. Stevens("STEVENS"); Dennis M. Sandoval("SANDOVAL"); De
24
     La Housaye & Associates, A Law Corporation("DLHA")and Roes 1-10("ROES")(collectively
25
     "DEFENDANTS")and all other parties of interest, pursuant to Local Rule 7-19, Plaintiff Paul



                                                -1-                      Paul Hupp
        Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 75 of 106 Page ID #:2786

~s44 ~Re~ 0~~~9~                                                        CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the Filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This farm, approved by the Judicial Conference of the United States in September 1974, ~s regmred for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SL'EINS'!'XUCTIONSONNEXlPAGF.OFTHISFO/LYL)

 (a~ PLAINTIFFS                                                                                        D~FEN~AN~S
 au Hupp                                                                                              Re ecca ynn ugan et al
965 Hidden Oaks Drive                                                                                 See Attached Facepage
Beaumont, CA 92223
  (b~ County of Residence of First Listed Plainhff RIVefSldO                                            County of Residence of First Listed Defendant Riverside
                       ( EXCEPT 1N U S. PLAINTIFF CASES)                                                                     (  IN US PLAINT/FFCASES ONLY)
                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                THE TRACT OF LAND INVOLVED.


   ~C~ Att0I11ey5 (h'irn~ Name, Address, and Telephone Number)                                           Attoit10y5 (IjKnown)
Paul Hupp                                                                                              UKN
965 Hidden Oaks Drive
Beaumont, CA 92223
lL BASIS OF JURISDICTION(Pla~eon"x"i»o~~eBoxonly)                                         III. CITIZENSH[POFPRINCIPALPARTIES([~Ia~~a~~ '~x"~~io»~Q~~x.~~rPla~nu/j
                                                                                                   ( Far Diversity Cases Only)                                     and One Box Jor Uefendan[)
O 1    U.S. Government               ~ 3 Federal Question                                                                    PTF       DEF                                        PTF      DEF
          Plaintiff                        (US Government Nod a Parry)                         Citizen of This State         O l       O 1    Incorporated or Principal Place       O 4     O 4
                                                                                                                                                of Business In This State

O 2    U.S. Government               O 4 Diversity                                             Citizen of Mother State           O 2    O 2   Incorporated and Principal Place    O 5      O 5
          Defendant                        Qndicate Citizenship ofParlies in Item I/1)                                                           of Business In Another State

                                                                                               Citizen or Subject of a           O 3    O 3   Foreign Nation                      O 6      O 6
                                                                                                 Forei n Corm
ry     nr ~ -rrru ~ n~ er rr~r iu~.,,. ,.., -w^ r., n.,~ R,,. n~~n~i                                                              Click here fnr Nature of Suit Code Descriptions.
        " CONTRACT                                               TORTS _                 ~_.FORFEITURFJPENALaI`l'~ ~!~E~!fl! . ~~BANIfRUP,TC]~'~''~k_`~~ ~'~'~,~~O.THER~51~ATt~ES
                                                                                                                                                               s                            .sa. i

O 110 Insivance                    PERSONAL IN.NRY                PERSONAL INJURY        O 625 Drug Related Seizure        O 422 Appeal 28 USC 158            O 375 False Claims Act
O 120 64azine                    O 310 Airplane                 O ,65 Personal Injury -         ofProperty 21 USC 881 O 423 Withdrawal                        O 376 Qui Tam(31 USC
O ]30 Miller Act                 O 315 Ai~plaue Product                Product Liability O 690 Other                               28 USC 157                       3729(a))
O 140 Negotiable Instrwnent             Liability               O 367 Health Caze/                                                                            O 400 Sate Reapportiomnent
O 150 Recovery of Ove~payinent O 320 Assault, Libel &                 Pharmaceutical                                      9e€~°,gippROP_EA =Y~     S`~~~~~ O 410 Mtitrust
      & Enforcement of7udgment          Slander                       Personallnjury                                       O 820 Copyrights                   O 430 Banks and Banking
O 151 Medicare Act               O 330 Federal Employers'             Product Liability                                    O 830 Patent                       O 450 Commerce
O 152 Recovery of Defaulted             Liability               O 368 Asbestos Personal                                    O 835 Patent -Abbreviated          O 460 Deportation
      Student Loads              O X40 Maz~ne                          Injury Product                                              New Drug Application       O 470 Racketeer Influenced az~d
     (Excludes Veterans)         O 345 Mazine Product                  Liability                                           O 840 Trademuk                           Corzup[ Organizations
O 153 Recovery of Overpayment           Liability                PERSONAL PROPERTY                  lity BOR-                 SO('i`I~ili SEGURIT3            O 480 Consumer Credit
      of Vetervi's Benefits      O 350 Motor Vehicle            O 370 Other Fraud        O 710 Fau Labor Standazds         O 861 HIA (1395ffl                      (15 USC 1681 or 1692)
O 160 Srockholders' Suits        O 355 Motor Vehicle            O 371 Truth in Lending          Act                        O 862 Black Lung(923)              O 485 Telephone Consumer
O 190 Other Contract                   Product Liability        O 380 Other Personal     O 720 Labor/Management            O 863 DIWGDIWW (405(8))                   Protection Act
O 195 Contract Product Liability O 360 Other Personal                 Property Damage           Relations                  O 864 SSID Tithe XVI               O 490 Cable/Sat TV
O l96 Franchise                        Injury                   O 385 Property Damage    O 740 Railway Labor Act           O 865 RSI(405(8))                  O 850 Secur[ties/Commodities/
                                 O 352 Personal Injury -              Product Lfabifiry  O 751 Family a~~d Medical                                                   Exchange
                                       Medical Mal ~actice                                      Leave Act                                                     O 890 Other Statutory Actions
    'REAL"PROPERI'P                `'CIVIL'RIGHTS               PRISONER PETITIONS.i' ❑ 790 Other Labor Litigation         ~.,-FEDERAT,'F1'A7CMSi~ITS~ : ;%1= O 891 Agricultural Acts
O 210 Land Condemnation          ~440 Other Civil ILghts          Habeas Corpus:         O 791 Employee Retirement         O 870 Taxes(U.S. Plaintiff         ❑ 893 Enviromnental Matters
O 220 Foreclosure                O 441 Voting                   O 463 Alien Detainee           Income Security Ac[                  or Defendant)             O 895 Freedom of Information
O 2;0 Rent Lease &Ejectment      O 442 Employment               O 510 Motions to Vacate                                    O 871 IRS—Thud Party                      Act
O 240 Torts[o Land               0.443 Housing/                       Sentence                                                      26 USC 7609               O 896 Arbitration
O 245 Tort Product Liability           Acconunodations          O 530 General                                                                                 O 899 Adtninis[rative Procediue
O 290 All Other Real Property    O 445 Airier. w/D[sabili[ies - O 535 Death Penalty             1MMIGRATIO\                                                         Act/Review or Appeal of
                                       Employment                 Other:                 D 462 Naturalization Application                                           Agency Decision
                                 O 446 Airier. w/D~sabilities - O 540 Mandamus & Oflier  O 465 Other Immigration                                              O 950 Constitutionality of
                                       Other                    O 550 Civil Rights             Actions                                                               State Stat~ites
                                 O 448 Education                O 555 Prison Condition
                                                                O 560 Civil Detainee -
                                                                      Conditions of
                                                                      ConSnement

V. ~RI~iIN (Mace an 'X" na One Bas Only)
  1 Original    Q 2 Removed from                        O 3        Remanded from          O 4 Reinstated or       O 5 Transferred from        O 6 Multidistrict            O 8 Multidistnct
    Proceeding        State Court                                  Appellate Court            Reopened                Another District            Litigation -                 Litigation -
                                                                                                                      (specijy)                   Transfer                    Direct File
                                        Cite the U.S. Civil Statute under which you are filing(Do not citejurisdictiona[statutes unless diversity):
                                         42 USC Section 1983
v 1. i.t~u ~c yr Ham. i ivi~ grief description of cause:
                                         Violations of, inter alia, First Amendment
VII. REQUESTED IN                       D CHECK IF THIS IS A CLASS ACT10N                         DEMAND $                                 CHECK YES only if demanded in complaint
                                          UNDER RULE 23, F.RCv.P-                                                                          JURY DEMAND:               ~ Yes        O No
        COMPLAINT:
VIII. RELATED CASES)
                                           (See inslruclions):
         TF, ANY                                                   JUDGE                                                               DOCKET NUMBER

DATE                                                                   SIGNATURE OF ATTORNEY O RE ORD
08/10/2020                                                                                             /A/I              ~

  RECEIPT #                     AMOUNT                                     APPLYING IFP                                  JUDGE                        MAG JUDGE
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 76 of 106 Page ID #:2787




 1     Paul Hupp
       965 Hidden Oaks Drive
2      Beaumont, CA. 92223
       In Propria Persona
3

4                                  UNITED STATES DISTRICT COURT

5                                 CENTRAL DISTRICT OF CALIFORNIA

6

7
       Paul Hupp,
s
                     Plaintiff,
9                                                      Case No.: CV-20-
io                                                     PLAINTIFF PAUL HUPP'S
       Rebecca Lynn Dugan,                             EMERGENCY EXPARTS APPLICATIOr
11     John Washburne Vineyard,                        PURSUANT TO LOCAL RULE 7-19;
       Leslie Irene Ryder, A/K/A Leslie Irene Hupp;    POINTS AND AUTHORITIES;
12                                                     DECLARATION IN SUPPORT
       Lisa Martinez Shiozaki;
       Kellen S. Stevens;
13
       Dennis M. Sandoval;
       De La Housaye &Associates, A Law                Time: 9:00 AM
14                                                     Date: August 19, 2020
       Corporation;
       Roes 1-10;                                      Courtroom:
15                                                     Judge:
       Individually, Jointly, Jointly and Severally,
                      Defendants.
16

17

18
                                                         I

19                                                 Introduction

20
              To the United States District Court for the Central District of California("COURT"),
21
       Defendants Rebecca Lynn Dugan("DUGAN"), John Washburne Vineyard ("VINEYARD")
22
       Leslie Irene Ryder, A/K/A Leslie Irene Hupp("RYDER"); Lisa Martinez Shiozaki
23
      ("SHIOZAKI"); Kellen S. Stevens("STEVENS"); Dennis M. Sandoval("SANDOVAL"); De
24
       La Housaye & Associates, A Law Corporation("DLHA")and Roes 1-10("ROES")(collectivel}
25

       "DEFENDANTS")and all other parties of interest, pursuant to Local Rule 7-19, Plaintiff Paul


                                                                          Paul Hupp
 Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 77 of 106 Page ID #:2788



 NAME,ADDRESS, AND TELEPHONE NUMBER OF ATTORNEYS)
 012 OF PARTY APPEARING IN PRO PER
 PPaul Hupp
 965 Hidden Oaks Drive                        LODGED
                                   C     K, U.S. bIS7RICT COURT
 Beaumont, CA 92223


                                         AUG 17 2~0
                                  NTRAL DISTRICT OF CALI    NIA
                                fA3TERN DIVISION     BY DEPUTY
  ATTORNEYS)FOR: P181riYlff

                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
Paul Hupp                                                                     CASE NUMBER:

                                                                                                       20-CV-
                                                             Plaintiff(s),
                                    v.
Rebecca Lynn Dugan et al
                                                                                             CERTIFICATION AND NOTICE
See Attached Facepage                                                                          OF INTERESTED PARTIES
                                                            Defendants)                            (Local Rule 7.1-1)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                      Paul Hupp
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
               (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                              PARTY                                                      CONNECTION /INTEREST
Paul Hupp                                                                    Plaintiff




         August 10, 2020                                  /s/Paul Hupp
         Date                                             Signature


                                                          Attorney of record for (or name of party appearing in pro per):




CV-30(05/13)                                           NOTICE OF INTERESTED PARTIES
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 78 of 106 Page ID #:2789
J




         Paul Hupp
         965 Hidden Oaks Drive
    2    Beaumont, CA. 92223
         In Propria Persona
    3

    4                                UNITED STATES DISTRICT COURT

    5                               CENTRAL DISTRICT OF CALIFORNIA
    6

    7
         Paul Hupp,
    8
                       Plaintiff,
    9                                                     Case No.: CV-20-
    io                                                     PLAINTIFF PAUL HUPP'S
         Rebecca Lynn Dugan,                               EMERGENCY EXPARTS APPLICATI
    I1                     Vineyard,                       PURS   UANT TO LOCAL RULE 7-19;
         John Washburne
         Leslie Irene Ryder, A/K/A Leslie    Irene Hupp; ; POINTS   AND AUTHORITIES;
    t2                                                     DECLARATION IN SUPPORT
         Lisa Martinez Shiozaki;
         Kellen S. Stevens;
    13
         Dennis M. Sandoval;
         De La Housaye &Associates, A Law                  Time: 9:00 AM
    14                                                     Date: August 19, 2020
         Corparation;
         Roes 1-10;                                        Courtroom:
    15                                                     Judge:
         Individually, Jointly, Jointly and Severally,
                        Defendants.
    16

    17

    18
                                                           I

    19
                                                     Introduction

    20
                To the United States District Court for the Central District of California("COURT"),
    21
         Defendants Rebecca Lynn Dugan("DUGAN"), John Washburne Vineyard ("VINEYARD")
    22
         Leslie Irene Ryder, A/K/A Leslie Irene Hupp("RYDER"); Lisa Martinez Shiozaki
    23
         ("SHIOZAKI"); Kellen S. Stevens("STEVENS"); Dennis M. Sandoval("SANDOVAL"); De
    24
         La Housaye & Associates, A Law Corparation("DLHA")and Roes 1-10("ROES")(collectivel
    25

         "DEFENDANTS")and all other parties of interest, pursuant to Local Rule 7-19, Plaintiff Paul



                                                    -1-                      Paul Hupp
Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 79 of 106 Page ID #:2790



AO 440(Rev. 06/12) Summons in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                             for the
                                                  Central District of California


                          Paul Hupp



                           Plaintiffs)
                               v.                                      Civil Action No. 20-cv-

                Rebecca Lynn Dugan et al
                 See Attached Facepage


                          Defendants)


                                               SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) 965 Hidden Oaks Drive
                                   Beaumont, CA 92223




         A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3) —you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Paul Hupp
                                965 Hidden Oaks Drive
                                 Beaumont, CA 92223




       if you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT


Date:
                                                                                    Signature ofClerk or Deputy Clerk
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 80 of 106 Page ID #:2791




 1     Paul Hupp
       965 Hidden Oaks Drive
 2     Beaumont, CA. 92223
       In Propria Persona
 3

 4                                 UNITED STATES DISTRICT COURT

 5                                CENTRAL DISTRICT OF CALIFORNIA

 6

 7
       Paul Hupp,
 8
                     Plaintiff,
 9                                                      Case No.: CV-20-
                            v.
io                                                      PLAINTIFF PAUL HUPP'S
       Rebecca Lynn Dugan,                              EMERGENCY EXPARTS APPLICATI
11     John Washburne Vineyard,                         PURSUANT TO LOCAL RULE 7-19;
       Leslie Irene Ryder, A/K/A Leslie Irene Hupp;     POINTS AND AUTHORITIES;
12                                                      DECLARATION IN SUPPORT
       Lisa Martinez Shiozaki;
       Kellen S. Stevens;
13
       Dennis M. Sandoval;
       De La Housaye &Associates, A Law                 Time: 9:00 AM
14                                                      Date: August 19, 2020
       Corporation;
       Roes 1-10;                                       Courtroom:
15                                                      Judge:
       Individually, Jointly, Jointly and Severally,
16
                      Defendants.

17

18
                                                         I
19                                                 Introduction

20
              To the United States District Court for the Central District of California("COURT"),
21
       Defendants Rebecca Lynn Dugan("DUGAN"), John Washburne Vineyard ("VINEYARD")
22
       Leslie Irene Ryder, A/K/A Leslie Irene Hupp("RYDER"); Lisa Martinez Shiozaki
23
      ("SHIOZAKI"); Kellen S. Stevens("STEVENS"); Dennis M. Sandoval("SANDOVAL"); De
24
       La Housaye & Associates, A Law Corporation("DLHA")and Roes 1-10("ROES")(collectivel
25
      "DEFENDANTS")and all other parties of interest, pursuant to Local Rule 7-19, Plaintiff Paul



                                                  -1-                      Paul Hupp
Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 81 of 106 Page ID #:2792
     Case 5:16-cv-00370-VAP-SP Document 73 Filed 08/16/16 Page 1 of 26 Page ID #:2463



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11    ARISTEA HUPP, et al.,                       Case No.ED CV 16-370-VAP(SP)
12                       Plaintiffs,              ORDER DECLARING PLAINTIFFS
                                                  PAUL HUPP AND ARISTEA HUPP
13                 v.                             TO BE VEXATIOUS LITIGANTS
14    SOLERA OAK VALLEY GREENS
      ASSOCIATION, et al.,
15
                         Defendants.
16

17

18                                              I.
19                                     INTRODUCTION
20          On March 1, 2016, pro se plaintiffs Aristea and Paul Hupp filed a complaint in
21    this case pursuant to 42 U.S.C. § 1983. The 100-page complaint alleges sixty-five
22    claims, including violations of their First and Fourteenth Amendment rights. Among
23    other defendants, the complaint named Solera Oak Valley Greens Association
24 ("Solera"), past and current Solera board members, and Solera residents and

25    employees (collectively, the "Solera defendants"). Solera is a planned, gated
26    community in Beaumont where plaintiff Aristea Hupp owns two properties and where
27    both plaintiffs reside. Aristea Hupp is the mother of Paul Hupp.
28
Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 82 of 106 Page ID #:2793
     Case 5:16-cv-00370-VAP-SP Document 73 Filed 08/16/16 Page 2 of 26 Page ID #:2464



 l           Plaintiffs alleged that in April 2015, Solera fined Aristea Hupp $200 for walking
 2     her dogs without a muzzle in violation of Solera's pit bull muzzle rule, and after
 3     plaintiffs indicated their intent to challenge the rule and the fine, Solera shut down
 4    plaintiffs' gate remote controls, preventing plaintiffs from entering Solera through any
 5    of the resident gates. Docket no. 1 ("Compl.") at 11-12. Instead, plaintiffs must enter
 6    through the guest gate, which frequently has numerous cars waiting in line with a
 7     waiting period that could exceed thirty minutes. Id. at 12.
 8           Plaintiffs made identical allegations in an earlier civil rights action filed against
 9    various Solera defendants. See Paul Hupp, et al. v. Soles Oak Valley Greens Assn, et
10    al., No. ED CV 15-1693-VAP (SP), docket no. 1 at 8-10. In a third civil rights action,
11    plaintiffs alleged that in August 2013, Solera and one of its employees conspired with
12 Jack Huntsman, an animal control officer for the City of Beaumont, to violate
13    plaintiffs' civil rights. See Paul Hupp, et al. v. City ofBeaumont, et al., No. ED CV
14    14-1303-VAP (SP), docket no. 30 at 5-7, 11-12. Jack Huntsman was also a named
15    defendant in the instant case, and was again accused of conspiring with the Solera
16    defendants and others to violate plaintiffs' civil rights.
17           In both ofthe previous actions just noted, all of plaintiffs' federal claims against
18    the Solera defendants, both under § 1983 and otherwise, were dismissed without leave
19 to amend for failure to state a viable claim. See Paul Hupp, et al. v. City ofBeaumont,
20 et al., No. ED CV 14-1303-VAP (SP), docket no. 75; Paul Hupp, et al. v. Soles Oak
21     Valley Greens Assn, et al., No. ED CV 15-1693-VAP (SP), docket no. 19 at 5-8. This
22 case was no different, with this Court dismissing the entire complaint without leave to
23    amend based on lack of subject matter jurisdiction. Docket no. 50. On June 3, 2016,
24    plaintiffs filed a request for reconsideration (docket no. 54) under Rules 52 and 60 of
25    the Federal Rules of Civil Procedure, which the Court denied on August 5, 2016.
26    Docket no. 68.
27           A search of plaintiff Paul Hupp's name in the Public Access to Court Electronic
28    Records(PACER)database reveals that since 2007, he has filed at least 21 lawsuits in

                                                   2
Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 83 of 106 Page ID #:2794
     Case 5:16-cv-00370-VAP-SP Document 73 Filed 08/16/16 Page 3 of 26 Page ID #:2465



 1    the United States District Court for the Central District of California (sometimes with
 2 Aristea Hupp), in addition to at least 11 lawsuits in the Southern District of California.
 3 See Exhibit A. After reviewing these suits, the Court finds Hupp's litigation history in
 4    this district demonstrates an abuse of the judicial process and a waste ofjudicial
 5    resources. The overwhelming majority of Hupp's cases have been dismissed with
 6    prejudice, leading Hupp to frequently re-file dismissed claims with either minimal
 7    changes or none at all. In two of those suits, from 2009 and 2010 respectively, this
 8    Court imposed pre-filing screening orders that bar Hupp from filing future suits against
 9    any of the defendants in those cases without first obtaining leave of court. See Paul
10 Hupp v. U.S. Dept ofEduc., et al., No. CV 09-2052-PA (AGR), docket no. 28; Paul
I1    Hupp v. Vicki Kurpinsky, et al., No. ED CV 10-413-UA (RC), docket no. 20.
12          With this litigation history in mind, the Court finds Hupp's most recent filings
13    take a similar pattern against various groups of defendants, including the Solera
14    defendants. Accordingly, on May 17, 2016, the Court issued an Order to Show Cause
15 ("OSC")(docket no. 51) why the Court should not declare plaintiffs vexatious
16    litigants. Plaintiffs responded to the OSC("OSC Response") on July 15, 2016.
l7          After careful review and consideration of the OSC Response, and for the reasons
18    outlined below and in the Court's May 17, 2016 OSC,the Court finds it appropriate to
19    declare plaintiffs Paul Hupp and Aristea Hupp vexatious litigants, and require them to
20    obtain leave of Court before filing any new action.
21                                               II.
22                                         DISCUSSION
23          District courts have the inherent power to enter pre-filing orders against
24    vexatious litigants under the All Writs Act. See 28 U.S.C. § 1651(a); Molski v.
25    Evergreen Dynasty Corp., 500 F.3d 1047, 1057(9th Cir. 2007). Additionally, Central
26    District of California Local Civil Rule ("Local Rule") 83-8.1 provides: "It is the policy
27    ofthe Court to discourage vexatious litigation and to provide persons who are
28    subjected to vexatious litigation with security against the costs of defending against

                                                  3
Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 84 of 106 Page ID #:2795
     Case 5:16-cv-00370-VAP-SP Document 73 Filed 08/16/16 Page 4 of 26 Page ID #:2466



 1    such litigation and appropriate orders to control such litigation. It is the intent of this
 2 rule to augment the inherent power of the Court to control vexatious litigation and
 3 nothing in this rule shall be construed to limit the Court's inherent power in that
 4 regard."
 5          Where a litigant has "abused the Court's process and is likely to continue such
 6 abuse," the court may(1)"order a party to give security ... to secure the payment of
 7 any costs, sanctions or other amounts which may be awarded against a vexatious
 8 litigant"; or(2)"make such other orders as are appropriate to control the conduct of the
 9 vexatious litigation." Local Rules 83-8.2, 83-8.3. "Such orders may include, without
l0 limitation, a directive to the Clerk not to accept further filings from the litigant without
11    payment of normal filing fees and/or without written authorization from a judge of the
12 Court or a Magistrate Judge, issued upon such showing ofthe evidence supporting the
13    claim as the judge may require." Local Rule 83-8.2.
14          The Ninth Circuit has cautioned, however, that "such pre-filing orders are an
15    extreme remedy that should rarely be used" because of the danger of"treadling] on a
16 litigant's due process right of access to the courts." Molski, 500 F.3d at 1057.
17 Nevertheless, such pre-filing orders are sometimes appropriate because "[fJlagrant
18    abuse of the judicial power ...enables one person to preempt the use ofjudicial time
19 that properly could be used to consider the meritorious claims of other litigants." De
20 Long v. Hennessey, 912 F.2d 1144, 1148 (9th Cir. 1990).
21          In De Long, the Ninth Circuit set forth the requirements for entering pre-filing
22 orders against vexatious litigants:(1)the litigant must be given notice and opportunity
23 to be heard before the order is entered;(2)the court must compile an adequate record
24 for review;(3)the court must make substantive findings that the litigant's filings are
25 frivolous or harassing; and(4)the pre-filing order may not be overly broad, and must
26    be "narrowly tailored to closely fit the specific vice encountered." Id. at 1147-48;
27 accord Molski, 500 F.3d at 1057.
28          In its May 17, 2016 OSC,the Court discussed at length the four De Long factors

                                                   D
Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 85 of 106 Page ID #:2796
     Case 5:16-cv-00370-VAP-SP Document 73 Filed 08/16/16 Page 5 of 26 Page ID #:2467



 1     and plaintiffs' abuse of the judicial process. OSC at 4-14. The Court repeats much of
 2 this analysis here. In addition, to the extent plaintiffs' OSC Response articulates
 3     purported bases for the Court to reconsider the findings made in the OSC (as opposed
 4 to plaintiffs simply repeating many of the allegations the Court determined were
 5     insufficient to assert a federal claim in the underlying complaint in this case), the Court
 6     discusses such arguments below.
 7     A.    Notice and Opportunity to be Heard
 8           On May 17, 2016, the Court issued an OSC:(1)informing plaintiffs the Court
 9     was considering a vexatious litigant order;(2) discussing the legal and factual bases for
1o    such order;(3) describing the potential restrictions for future filings if plaintiffs were
11    deemed vexatious litigants;(4) identifying the previous actions filed by plaintiffs; and
12 (5)requiring a response from plaintiffs within three weeks ofthe Court's OSC. After
13    the Court granted plaintiffs two extensions of time, plaintiffs filed their OSC Response
14    on July 15, 2016. See docket nos. 55, 64. As such, plaintiffs were provided with
15    adequate notice and an opportunity to be heard in writing. See Pac. Harbor Capital,
16 Inc. v. Carnival Air Lines, Inc., 210 F.3d 1112, 1118 (9th Cir. 2000)(holding that an
17    opportunity to brief in writing the issue of sanctions to be imposed on an attorney
18 "fully satisfies due process requirements"); see also Molski, 500 F.3d at 1058-59
19 (citing Pac. Harbor with approval). In their OSC Response, plaintiffs do not contest
20 the notice and opportunity to be heard provided by the Court's May 17, 2016 OSC.
21    B.     Compilation of Adequate Record for Review
22          "An adequate record for review should include a listing of all the cases and
23    motions that led the district court to conclude that a vexatious litigant order was
24    needed." De Long, 912 F.2d at 1147. "At the least, the record needs to show, in some
25    manner, that the litigant's activities were numerous or abusive." Id. Accordingly, the
26    second De Long factor requires only that the court compile a list of actions and filings
27    by the litigant. See Hurt v. All Sweepstakes Contests, 2013 WL 144047, at *5, (N.D.
28    Cal. Jan. 11, 2013)(finding the second De Long factor satisfied where the court

                                                   5
Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 86 of 106 Page ID #:2797
     Case 5:16-cv-00370-VAP-SP Document 73 Filed 08/16/16 Page 6 of 26 Page ID #:2468



      "compiled a list of all the actions Plaintiff filed"); see also Ringgold-Lockhart v. Cty.
 2 ofLos Angeles, 761 F.3d 1057, 1063-64 (9th Cir. 2014). In Ringgold-Lockhart, the
 3 Ninth Circuit vacated the district court's pre-filing order on other grounds, but found
 4 the district court's record met the second De Long factor's requirements in part
 5    because the district court "discussed and explained the litigation history leading to its
 6    order, and appended a list oftwenty-one district court filings, including motions, that it
 7    viewed as supporting its order." Id. at 1063.
 8           In addition, the Ninth Circuit in Ringgold-Lockhart acknowledged that the
 9 district court noted the litigant's extensive history of state court litigation in the body
lo    of its order, and cited to a California Court of Appeal decision that discussed that
11    history and declared the litigant to be vexatious under California Code of Civil
12 Procedure § 391(b)(3). Id. at 1064. The Ninth Circuit held that "[t]ogether, the list of
13 federal cases, allegedly baseless motions, and the district court's reference to the
14    California Court of Appeal's reasoned decision ...provide an adequate record for this
15    Court to review the merits of the district court's order."). Id.
16          In the OSC,the Court attached the search results of plaintiff Paul Hupp's name
17 in the PACER database, revealing at least 21 actions filed in the Central District of
18    California and 11 actions filed in the Southern District of California (Exhibit A), as
19    well as a more descriptive list of22 actions filed by plaintiffs —either separately or
20 together — in the Central District of California since 2007, indicating the date filed,
21    case number, case title, and reason for termination ofthose actions (Exhibit B). These
22 Exhibits A and B are also attached hereto, with Exhibit B updated to reflect a more
23    recent case disposition. The OSC additionally discussed relevant portions of Paul
24 Hupp's and Aristea Hupp's state court litigation, as brought to the Court's attention by
25    various defendants in the instant action, and this litigation history is discussed further
26    below as part of the Court's analysis of the third De Long factor. See OSC at 8-11.
27 The Court takes judicial notice of the court records from these other proceedings. See
28 Fed. R. Evid. 201; see also Holder v. Holder, 305 F.3d 854, 866(9th Cir. 2002)

                                                   D
Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 87 of 106 Page ID #:2798
     Case 5:16-cv-00370-VAP-SP Document 73 Filed 08/16/16 Page 7 of 26 Page ID #:2469



      (taking judicial notice of opinion and briefs filed in another proceeding); U.S. ex rel.
 2 Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir.
 3     1992)(courts "may take notice of proceedings in other courts, both within and without
 4 the federal judicial system, if those proceedings have a direct relation to matters at
 5    issue"(citation omitted)).
 6           As discussed in more detail with regard to the third De Long factor, plaintiffs'
 7 actions are not only numerous, but the large majority of them have been found to be
 8    patently without merit and indicate a pattern of harassment against various defendants.
 9 See OSC at 6-7. The second De Long factor requiring compilation of an adequate
10 record thus has been met.
11    C.     Substantive Findings of Frivolousness
12           The Court's substantive findings regarding the nature of plaintiffs' filings "go[]
13 to the heart ofthe vexatious litigant analysis." Molski, 500 F.3d at 1059. To decide
14    whether a litigant's actions are frivolous or harassing, a court must "look at both the
15    number and content ofthe filings as indicia of the frivolousness ofthe litigant's
16 claims." Stimac v. Weikin, 785 F. Supp. 2d 847, 854(N.D. Cal. 2011)(quoting Molski,
l7 500 F.3d at 1058)(internal quotation marks omitted). Thus, apre-filing order requires
18    not only a showing of litigiousness, but also claims that are meritless. A litigant's
19 claims "must not only be numerous, but also be patently without merit." Molski, 500
20 F.3d at 1059 (quoting Moy v. U.S., 906 F.2d 467,470(9th Cir. 1990)(internal
21    quotation marks omitted).
22           Here, plaintiffs' previous filings are both numerous and meritless. See Exhibits
23    A-B. As noted in the Court's OSC,in this district since 2007, plaintiffs have filed 18
24    civil complaints, and Paul Hupp has filed four petitions for writs of habeas corpus
25    under 28 U.S.C. § 2254. OSC at 6; Exhibit B. Five of the cases were terminated at the
26    outset when plaintiffs application to proceed in forma pauperis was denied. Eight
27 civil actions were dismissed either with prejudice or without leave to amend (none of
28 these eight involved settlements). All four of Paul Hupp's habeas petitions have been

                                                  7
Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 88 of 106 Page ID #:2799
     Case 5:16-cv-00370-VAP-SP Document 73 Filed 08/16/16 Page 8 of 26 Page ID #:2470



       denied for lack ofjurisdiction. Of plaintiffs' two still pending cases, one has a pending
 2     motion to dismiss, and the majority of the second was recently dismissed. On the
 3     whole, the Court's review of those cases reveals conclusory statements and factual
 4    allegations repeated across multiple complaints, despite the Court granting several
 5    opportunities to amend. These complaints often contain generic and broad references
 6 to constitutional harms in order to invoke the Court's jurisdiction over plaintiffs'
 7 challenges to various California statutes that are also largely unsupported by the facts
 8 1 alleged.
 9           The 22 cases filed by plaintiffs in this district is a relatively low number
10    compared to some other cases where litigants were found vexatious. See De Long, 912
11    F.2d at 1147 (citing cases involving 35,"over 50," and "over 6U0" actions). But the
12    number of lawsuits filed by the litigant need not be numerous. See Boustred v. Gov't,
13 2008 WL 4287570, at *2(N.D. Cal. Sept. 17, 2008)(finding "plaintiff has now
14    brought three actions containing similar rambling, largely incomprehensible claims
15    against a multitude of defendants" sufficient in terms of finding an adequate record for
16    review). Moreover, as discussed further below, the 22 cases filed in this district are in
17    addition to those filed by plaintiffs in other courts. In combination, all these cases
18    form a pattern of harassment.
19           The Court recognizes that two ofPaul Hupp's individual civil actions filed in
20 this district have been dismissed after the parties reached settlements. See Paul Hupp
21    v. City ofBeaumont, et al., No. ED CV 11-774-VAP (SP), docket nos. 27-28; Paul
22 Hupp v. Rhonda Wagner Kuehn, et al., No. ED CV 14-1223-CAS(PLA), docket nos.
23    27-28.' Paul Hupp was also awarded costs and damages as to a cause of action for
24    libel in 2010. See Paul Hupp v. Keith D. Jones, et al., No. CV 08-6927-GW (SS),
25
26   ' As plaintiffs point out in their OSC Response, the OSC incorrectly described
27 Hupp v. Kuehn, No. ED CV 14-1223, as a civil rights case, when in fact it was a case
   alleging breach of contract, fraud, infliction of emotional distress, and defamation.
28 Hupp v. City ofBeaumont, No. ED CV 11-774, was a civil rights case.

                                                   ~~
Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 89 of 106 Page ID #:2800
     Case 5:16-cv-00370-VAP-SP Document 73 Filed 08/16/16 Page 9 of 26 Page ID #:2471



 1     docket no. 68. The Court also notes that although the majority of one of plaintiffs'
 2 cases was recently dismissed, in that case one claim for violation of Paul Hupp's
 3 Fourth Amendment rights, brought against Jack Huntsman, an animal control officer
 4 for the City of Beaumont, survived a motion to dismiss. See Paul Hupp, et al. v. City
 5    ofBeaumont, et al., No. ED CV 14-1303-VAP (SP), docket nos. 70 at 18-22, 75.
 6           But even if these developments could lead to an inference that at least some of
 7 plaintiffs' claims have had merit, thus precluding a finding of frivolousness, the Court
 8 finds plaintiffs' filings still satisfy the third De Long factor here. "Frivolous litigation
 9    is not limited to cases in which a legal claim is entirely without merit." Molski, 500
l0 F.3d at 1060. In Molski, the subject ofthe vexatious litigant order was a disabled
11    patron who filed almost 400 cases against various restaurants and businesses under
12 Title III ofthe Americans With Disabilities Act, often successfully obtaining cash
13    settlements. Id. Nonetheless, the Ninth Circuit upheld the district court's vexatious
14    litigant order, finding the patron's "litigation strategy evidenced an intent to harass
15    businesses," even though his claims for damages "might have been legally justified."
16 Id.
17          Indeed,"an alternative to the finding of frivolousness is the finding that [the
18    litigant's] claims show a pattern of harassment." De Long,912 F.2d at 1148. Certain
19    of the factors adopted by the Second Circuit in Safir v. U.S. Lines, Inc., 792 F.2d 19
20 (2d Cir. 1986), which the Ninth Circuit has found provide "a helpful framework" for
21    applying the third and fourth De Long factors, are instructive here. See Molski, 500
22 F.3d at 1058 (citation omitted). The five Safir factors are:
23          (1)the litigant's history of litigation and in particular whether it entailed
24          vexatious, harassing, or duplicative suits;(2) the litigant's motive in
25          pursuing the litigation, e.g., does the litigant have an objective good faith
26          expectation of prevailing?;(3) whether the litigant is represented by
27          counsel;(4) whether the litigant has caused needless expense to other
28          parties or has posed an unnecessary burden on the courts and their
Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 90 of 106 Page ID #:2801
     Case 5:16-cv-00370-VAP-SP Document 73 Filed 08/16/16 Page 10 of 26 Page ID #:2472



 I           personnel; and (5) whether other sanctions would be adequate to protect
 2           the courts and other parties.
 3 Id. (quoting Safir, 792 F.2d at 24). Applying that framework to the record before it,
 4 the Court concludes the third De Long factor is satisfied in light of Paul Hupp's
 5     particular pattern of vexatiousness and willful disregard for court rulings.
 6           1.     Paul Hupp's History as a Vexatious Litigant
 7           Most relevant here is the first Safir factor. In the instant action, various
 8     defendants provided the Court with a sampling drawn from Paul Hupp's history of
 9 state court litigation that creates a record similar to that in Ringgold-Lockhart, where
1o     the litigant had also developed an extensive and harassing history of litigation in state
11     court. See Ringgold-Lockhart, 761 F.3d at 1064. On March 25, 2016, various Solera
12 defendants filed a motion to dismiss plaintiffs' complaint. Docket no. 37. In support
13     of the motion, those defendants also filed a request for judicial notice. Docket no. 37-
14     1. Those defendants asked the Court to take judicial notice of a January 8, 2014 order
15     by the Riverside County Superior Court, in case number RIC 1216945, declaring Paul
16     Hupp a vexatious litigant in that court. Docket no. 37-1 at 2; see docket no. 37-2, Ex.
17 C. Defendants also asked the Court to take judicial notice of the California Court of
18     Appeal's March 7, 2014 decision, in case number E060463, denying Paul Hupp's
19 appeal of that vexatious litigant order. Docket no. 37-1 at 2; see docket no. 37-2,
20     Ex. D.

21           On March 24, 2016, one day before the Solera defendants filed their motion to
22 dismiss, a group of non-Solera defendants also filed a motion to dismiss plaintiffs'
23     complaint, accompanied by their own request for judicial notice. Docket nos. 29, 30.
24     Those defendants also asked the Court to take judicial notice ofthe Riverside County
25     Superior Court order declaring Paul Hupp a vexatious litigant. Docket no. 30 at 3,
26 Ex. 3. In addition, defendants sought judicial notice of the following documents,
27 among others:(1)a first amended complaint filed by plaintiff Aristea Hupp on January
28     12, 2016 in Riverside County Superior Court, Aristea Hupp v. Solera Oak Palley

                                                   10
Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 91 of 106 Page ID #:2802
     Case 5:16-cv-00370-VAP-SP Document 73 Filed 08/16/16 Page 11 of 26 Page ID #:2473



 1     Greens Assn, et al., case number RIC 1512779 (docket no. 30 at 4, Ex. 9)("the state
 2 court action");(2) a notice of vexatious litigant order filed in the state court action on
 3     January 26, 2016 (docket no. 30 at 4, Ex. 10);(3)a February 10, 2016 Riverside
 4     County Superior Court minute order granting an ex pane application for dismissal of
 5     the first amended complaint in the state court action (docket no. 30 at 4, Ex. 13); and
 6 (4) a March 9, 2016 Riverside County Superior Court notice of entry ofjudgment
 7     dismissing the state court action (docket no. 30 at 4, Ex. 15). The Court takes judicial
 8     notice of the court records from these state court proceedings, as stated above in the
 9     discussion ofthe second De Long factor. See Fed. R. Evid. 201; see also Holder, 305
10 F.3d at 866; U. S. ex rel. Robinson Rancheria Citizens Council, 971 F.2d at 248.
il           Regarding these judicially noticed filings from Aristea Hupp's underlying state
12 court action, the Court notes the January 26, 2016 notice of vexatious litigant order
13     alleges —and the first amended complaint in that case shows —that Paul Hupp removed
l4     his name from the caption in the January 12, 2016 first amended complaint, but
15     nonetheless listed himself as a party on the second page of that complaint. Docket no.
16     30, Exs. 9, 10. That first amended complaint proceeds to include numerous factual
17     allegations concerning Paul Hupp in addition to Aristea Hupp. Id. Accordingly, the
18     Riverside County Superior Court granted an ex parte application to dismiss the first
19     amended complaint, under the vexatious litigant rule. See docket no. 30-2, Ex. 13.
20     Although the Superior Court had declared only Paul Hupp to be a vexatious litigant,
21     and although Aristea Hupp was the only named plaintiff in the dismissed case, it was
22     apparent Paul Hupp was attempting to evade his status as a vexatious litigant.
23           The Court also takes judicial notice of the 11 lawsuits Paul Hupp has filed in the
24     Southern District of California, and in particular Paul Hupp v. San Diego Cty. Dist.
25     Att'y, et al., No.3:12-CV-492-IEG(RBB)(S.D. Cal.). See Exhibit A. There, the
26     United States District Court for the Southern District of California took judicial notice
27     ofthe following facts:(1) on November 15, 2010, the San Diego Superior Court
28     entered athree-year restraining order against Hupp ordering him not to contact or

                                                  11
Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 92 of 106 Page ID #:2803
     Case 5:16-cv-00370-VAP-SP Document 73 Filed 08/16/16 Page 12 of 26 Page ID #:2474



 1     harass an administrative law judge; and (2) on November 16, 2011, Hupp was found
 2     guilty of violating the restraining order and sentenced to 25 days in custody and a
 3 $5,000 fine. Paul Hupp v. San Diego Cty. Dist. Att'y, et al., No.3:12-CV-492-IEG
 4 (RBB)(S.D. Cal.), docket no. 35 at 2-3; id., docket no. 26-2, Exs. D-E; id., docket no.
 5     24-3, Ex. B.
 6            Moreover, as mentioned above, this Court has already imposed two pre-filing
 7 screening orders on Paul Hupp, in 2009 and again in 2010. See Paul Hupp v. U.S.
 8 Dept ofEduc., et al., No. CV 09-2052-PA (AGR), docket no. 28;Paul Hupp v. Vicki
 9 Kurpinsky, et al., No. ED CV 10-413-UA (RC), docket no. 20.
1o            In total, Paul Hupp has been declared a vexatious litigant once in Riverside
11     County Superior Court and twice in the Central District of California, and has been
12 subjected to a restraining order in the San Diego County Superior Court. This Court is
13     most troubled by the steps Hupp has taken to evade or even disregard those orders. As
14     noted, in 2011, Hupp was sentenced to 25 days in custody for violating the San Diego
15     Superior Court restraining order. And as also noted, it was as recently as January 2016
16 that Hupp attempted to evade his status as a vexatious litigant in Riverside County
17     Superior Court by filing a complaint that only listed his mother in the party caption,
18     despite referencing himself as a party elsewhere in the complaint and including factual
19     allegations that concerned him.
20            Moreover, since Paul Hupp was declared a vexatious litigant in Riverside
21     Superior Court in January 2014, Paul Hupp and sometimes Aristea Hupp have turned
22 to this federal Court to file what appear to be state court matters. For example, both
23     plaintiffs sued the Solera defendants for largely state court violations in case number
24 ED CV 15-1693, including only two federal claims that, as the court noted, appeared to
25     be asserted "solely for the purpose of obtaining [federal]jurisdiction, given the
26     obvious infirmities of those claims." See Paul Hupp, et al. v. Solera Oak Valley
27     Greens Assn, No. ED CV 15-1693-VAP (SP), docket no. 5 at 8. The Court ultimately
28     dismissed the case for inability to state a federal claim, since neither plaintiffs' civil

                                                    12
Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 93 of 106 Page ID #:2804
     Case 5:16-cv-00370-VAP-SP Document 73 Filed 08/16/16 Page 13 of 26 Page ID #:2475



 1     rights claim under 42 U.S.C. § 1983 nor their Fair Debt Collection Practices Act claim
 2 under 15 U.S.C. §§ 1692, et seq. could succeed given that none of the defendants were
 3     state actors or debt collectors. Plaintiffs then sued the Solera defendants and others in
 4 the instant case, raising many of the same claims and many others, but again — as in
 5     case number ED CV 15-1693 —raising only defective federal claims that appeared to
 6 serve no purpose other than to try to manufacture a basis for federal jurisdiction.
 7           Plaintiffs have also, unsuccessfully, tried to use this Court to challenge the
 8     decisions and courtroom procedures of Superior Court judges in small claims and
 9 infraction cases. Plaintiffs each separately brought civil rights actions against Superior
10 Court judges that were dismissed due to judicial immunity and similar deficiencies.
11     See Aristea Hupp v. Samuel Diaz, Jr., et al., No. ED CV 14-2559-VAP (SP); Paul
12 Hupp v. Mark Edward Petersen, et al., No. ED CV 15-1247-VAP (SP). And Paul
13     Hupp's four habeas petitions sought to challenge his Superior Court convictions for
14 speeding and having dogs at large, although he was never in custody as required for
l5     habeas jurisdiction. See Paul Hupp v. Riverside Cty. Super. Ct., et al., Nos. ED CV
16     15-1266-VAP (SP), ED CV 15-1268-VAP (SP), ED CV 15-1879-VAP (SP), ED CV
l7     15-2485-VAP (SP). Thus, as Paul Hupp's history of vexatious litigation in state court
18     ultimately led the Riverside County Superior Court to block his access to that court, he
19 has increasingly turned to this Court to both challenge the Superior Court and raise
20     matters that have no place in federal court.
21           Accordingly, the Court finds Paul Hupp's history of litigation has been
22     vexatious, harassing, and duplicative under the first Safir factor. See Safir, 792 F.2d at
23 24.
24           2.     The Four Remaining Safir Factors
25           While the Court believes Paul Hupp's litigation history most supports a finding
26 of frivolous or harassing litigation for purposes ofthe De Long analysis, the remaining
27 four factors under Safir are also relevant here. Regarding the second Safir factor of
28     whether the litigant has an objective and good faith expectation of prevailing, the

                                                  13
Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 94 of 106 Page ID #:2805
     Case 5:16-cv-00370-VAP-SP Document 73 Filed 08/16/16 Page 14 of 26 Page ID #:2476



 1     Court finds the volume and repetitive nature of plaintiffs' filings —many of which, as
 2 discussed, had no legitimate basis for federal jurisdiction — demonstrate a motive to
 3     harass both the various defendants named in their actions, as well as the Court.
 4           Plaintiffs are not represented by counsel for purposes of the third Safir factor.
 5     The Ninth Circuit has recognized that pre-filing orders to curb access to courts should
 6     be done with care where a pro se litigant is involved, yet also recognizes that courts are
 7 free to enjoin litigants with "abusive and lengthy histories," as is the case here. See De
 8 Long,912 F.2d at 1147. Moreover, the Court has noted previously that Paul Hupp,
 9 although not a practicing attorney, is a law school graduate. See Paul Hupp v. City of
10     Walnut Creek, 389 F. Supp. 2d 1229, 1232 n.5 (N.D. Cal. 2005); see also Paul Hupp v.
11     Terrance R. Hubbs, et al., No. ED CV 14-2560-VAP (SP), docket no. 66 at 5. Thus,
12 the Court has questioned whether Paul Hupp is entitled to the leniency afforded to
13 those unskilled in the law for purposes of the pleading requirements of Federal Rule of
14     Civil Procedure 8(a)(2). See Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987)
15 (discussing liberal construction given to "inartful pleading" of pro se litigants, who are
16 "[p]resumably unskilled in the law")(citations omitted). The Court recognizes,
17 however, that Aristea Hupp is not an attorney or law school graduate.
18           The fourth SafiY factor speaks directly to the factual scenario currently before
19 the Court here: though relatively low in number, plaintiffs' filings in this district have
20 imposed substantial costs upon the various defendants —many of whom are public
21     entities —and the Court, both in terms oftime and money. See Steinhart v. Barkela,
22 2013 WL 3814330, at *3(N.D. Cal. July 19, 2013)(considering the fact that one of the
23     defendants subjected to vexatious litigation was a public entity when analyzing
24     substantive findings of frivolousness or harassment under De Long). And as for the
25     fifth factor, in light ofPaul Hupp's demonstrated evasion of previous vexatious litigant
26     and restraining orders —including apparently using his mother as a plaintiff to raise his
27 own grievances —the Court doubts whether sanctions other than a vexatious litigant
28     order against both plaintiffs "would be adequate to protect the courts and other parties"

                                                  14
Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 95 of 106 Page ID #:2806
     Case 5:16-cv-00370-VAP-SP Document 73 Filed 08/16/16 Page 15 of 26 Page ID #:2477



  1    under the fifth Safir factor. See Safir, 792 F.2d at 24.
 2           On the basis of this record, then, the Court concludes plaintiffs have "abused the
 3     court's process and [are] likely to continue such abuse, unless protective measures are
 4 taken." Local Rule 83-8.3. Accordingly, plaintiffs' filings in this district satisfy the
 5 third De Long factor.
 6 D.        Plaintiffs' Objections to the Record
 7           Most of plaintiffs' objections in the OSC Response can be characterized as
 8     objections to the Court's compilation of a record for review, for purposes of the second
 9 De Long factor, and to the Court's substantive findings of frivolousness under the third
l 0 De Long factor. In particular, plaintiffs contend the Court erred by:(1)including Paul
11     Hupp's habeas corpus petitions within its record for review(OSC Response at 3, 6, 9,
12     14, 18);(2)including within its record for review cases that are currently on appeal,
13     because they are not final rulings on the merits (id. at 4, 6, 14, 16, 18);(3) both
14 including within its record for review, and using as a basis for findings of
15     frivolousness, any proceedings that were already the subject of a request for judicial
16     notice in a Paul Hupp lawsuit from the Southern District of California (id. at 4, 5, 15-
17     16); and (4)improperly taking judicial notice of both state and federal court
18     proceedings (id. at 9-11, 16). The Court will address each of these contentions below.
19           1.     Habeas Corpus Petitions
20           In the OSC Response, plaintiffs argue the Court's record for review contains
21     legal and factual errors, for purposes ofthe second De Long factor and as outlined in
22 Exhibits A and B to the OSC, because the habeas corpus petitions included therein "are
23     not `lawsuits."' OSC Response at 3. Plaintiffs argue "having a Habeas Corpus
24 Petition denied is not a factor that can support a `vexatious litigant' finding." Id. at 18.
25           Though plaintiffs' arguments are unsupported by any statutory authority or case
26 law, the Court notes the vexatious litigant requirements under California law prevent
27 courts from considering habeas corpus petitions when developing a litigation history to
28    support a finding of vexatiousness. In re Bittaker, 55 Cal. App. 4th 1004, 1012, 64

                                                   15
Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 96 of 106 Page ID #:2807
     Case 5:16-cv-00370-VAP-SP Document 73 Filed 08/16/16 Page 16 of 26 Page ID #:2478



 1     Cal. Rptr. 2d 679(1997)("A petition for writ of habeas corpus is not a civil action or
 2 proceeding within the meaning ofthe vexatious litigant statute."); see Cal. Code Civ.
 3 Proc. §§ 391(b)(1)-(4). But this Court does not derive its authority to declare plaintiffs
 4     vexatious litigants from California law, but rather from the "inherent power to enter
 5     pre-filing orders against vexatious litigants" under the All Writs Act. See Molski, 500
 6 F.3d at 1057(citing 28 U.S.C. § 1651(a)). In determining whether plaintiffs qualify as
 7     vexatious litigants, the Local Rules authorize, but do not require, this Court to look to
 8     California's vexatious litigant statute for guidance. Indeed, Local Rule 83-8.4 states:
 9 "Although nothing in this rule shall be construed to require that such a procedure be
1 o followed, the Court may, at its discretion, proceed by reference to the Vexatious
11     Litigants statute of the State of California, Cal. Code Civ. Proc. §§ 391-391.8."
12           The Court's May 17, 2016 OSC made clear that the Court's determination that
13     plaintiffs should be deemed vexatious litigants was not made under the California
14     vexatious litigant statute, but rather its inherent authority under the All Writs Act and
15     an analysis of the De Long factors as required by relevant Ninth Circuit precedent.
16 OSC at 3-4. Plaintiffs appear to recognize the Court's stated source of authority
17 elsewhere in their OSC Response, where they discuss the different standards for a
18 finding of vexatiousness between California and federal courts, and even state "federal
19 law is diametrically opposite of state law" and the relevant California vexatious litigant
20 statutes. OSC Response at 8.
21           Moreover, federal courts in this and other districts in California have declared
22 litigants vexatious based in whole or in part on a litigation history involving habeas
23     corpus petitions. See Gray v. People ofCalifornia, 2014 WL 1325312, at *5 (C.D.
24     Cal. 2014); Olagues v. Marin Dist. Att'y, 2014 WL 3704918, at *6(N.D. Cal. July 23,
25     2014); Galeska v. Duncan, 894 F. Supp. 1375, 1381 (C.D. Cal. 1995)(citing
26     O'Loughlin v. Doe,920 F.2d 614,618 (9th Cir. 1990)). Plaintiffs provide no authority
27 to the contrary. As such, it is not error for the Court to include Paul Hupp's several
28     habeas corpus petitions within its record for review for purposes of the second De

                                                   16
Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 97 of 106 Page ID #:2808
     Case 5:16-cv-00370-VAP-SP Document 73 Filed 08/16/16 Page 17 of 26 Page ID #:2479



 1     Long factor. And it is particularly appropriate that the habeas petitions be considered
 2 in this case since, as discussed above, they are part of plaintiffs' increasing practice of
 3     improperly seeking to use this Court to challenge decisions adverse to them in the
 4     Superior Court.
 5           2.     Cases Currently on Appeal
 6           In their OSC Response, plaintiffs also contend the Court erred by including
 7     within its record for review any cases plaintiffs have subsequently appealed to the
 8     Ninth Circuit, appearing to argue these cases are not final rulings on their merits and
 9 therefore improperly included within the scope ofthe OSC. See OSC Response at 4, 6,
10     14, 16, 18. But other district courts within the Ninth Circuit have declared litigants
11     vexatious based on a litigation history that contained cases still on appeal. Rygg v.
12 Hulbert, 2014 WL 5023627, at * 1-2, 5(W.D. Wash. 2014); Scott v. Weinberg, 2007
13     WL 963990, at *2(W.D. Wash. 2007). Courts have made similar rulings while cases
14     within its record for review are pending before a district court. Ingram v. City of
15 Sacramento, 2013 WL 1403055, at *2 n.3 (E.D. Cal. 2013); Walker v. Stanton, 2008
16     WL 4401388, at *8, 10 n.5 (C.D. Cal. 2008). Plaintiffs provide no support for the
17 contention that cases pending on appeal before the Ninth Circuit cannot form the basis
18 for a finding of vexatiousness.
19           Plaintiffs also appear to argue the Court cannot base its finding of vexatiousness
20 on cases that involved claims over which the Court declined to exercise supplemental
21    jurisdiction, because there has not yet been a final ruling on the merits ofthose claims.
22 See OSC Response at 4, 18. "Final judgment on the merits is synonymous with
23    dismissal with prejudice." Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d
24 683,686(9th Cir. 2005)(internal quotations and citations omitted). As stated in the
25    OSC, at least eight ofPaul Hupp's civil actions were dismissed either with prejudice or
26    without leave to amend. OSC at 6; see OSC,Ex. B.
27           Courts have based a finding of vexatiousness on a litigation history comprised in
28    part of cases dismissed with prejudice or without leave to amend, including dismissals

                                                  17
Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 98 of 106 Page ID #:2809
     Case 5:16-cv-00370-VAP-SP Document 73 Filed 08/16/16 Page 18 of 26 Page ID #:2480



 1     for lack of subject matter jurisdiction where the court plainly determines a plaintiff's
 2 case lacks substantive merit. For example, in Martin v. Redwood City Dental Care,
 3 2015 WL 94898982(N.D. Cal. 2015), the court declared the plaintiff a vexatious
 4 litigant based on a record for review containing nine complaints dismissed for naming
 5     defendants immune from suit, for failing to state a claim, or for lack ofjurisdiction. Id.
 6 at *2. Included within that litigation history was a complaint dismissed with prejudice
 7 for failing to state a cognizable claim under § 1983, as the allegations were brought
 8     against a corporation defendant and involved "purely private conduct." Id. at *3.
 9 Above and in the OSC,the Court has explained how plaintiffs' claims against the
l0     Solera defendants have failed on multiple occasions for the same reasons, in part
l1     because plaintiffs failed to adequately allege state action against those defendants.
12 See OSC at 10.
13           Moreover, to the extent plaintiffs allege the Court cannot base a finding of
14     vexatiousness on cases that may later be decided in plaintiffs' favor, the Court
15     reiterates that the focus under federal law is on the number of suits that were frivolous
16 or harassing in nature, rather than on the number of suits that were simply adversely
17     decided. Molski, 500 F.3d at 1061; De Long, 912 F.2d at 1147-48. Above and in the
18     OSC,the Court has detailed the wide range ofPaul Hupp's frivolous and harassing
19 actions, both with and without the involvement of Aristea Hupp, including certain
20 cases that settled favorably to Paul Hupp or partially survived a motion to dismiss.
21    See OSC at 6-11. Plaintiffs' arguments fail to show the Court erred when it considered
22 portions of Paul Hupp's litigation history that are still pending resolution in this Court,
23 on appeal to the Ninth Circuit, or were dismissed without prejudice.
24           3.     Cases Included Within a Previous Request for Judicial Notice
25           In the OSC Response, plaintiffs also claim the Court erred by considering any
26    proceedings that were already the subject of a request for judicial notice in Paul
27 Hupp's lawsuit from the Southern District of California,Paul Hupp v. San Diego Cty.
28 Dist. Att'y, et al., No.3:12-CV-492-IEG(RBB)(S.D. Cal. 2012)(the "Southern

                                                  18
Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 99 of 106 Page ID #:2810
     Case 5:16-cv-00370-VAP-SP Document 73 Filed 08/16/16 Page 19 of 26 Page ID #:2481



 1     District case"), in its analysis ofthe second and third De Long factors. OSC Response
 2 at 4, 5, 15-16. Plaintiffs claim this Court is currently "bringing as an OSC" the "exact
 3 same `vexatious litigant' motion" filed in Apri12012 against Paul Hupp in the
 4     Southern District case. Id. at 4. According to plaintiffs, because the court in the
 5     Southern District case refused to find Hupp was a vexatious litigant, this Court is
 6     barred by issue and claim preclusion from "re-litigating" those cases cited in the April
 7 2012 motion. Id. at 5.
 8           In its OSC and above, the Court took judicial notice ofthe 11 lawsuits Paul
 9 Hupp has filed in the Southern District of California, including the Southern District
l0 case to which plaintiffs refer in their OSC Response. In the OSC Response, plaintiffs
li     cite to a motion to dismiss Paul Hupp's first amended complaint in the Southern
l2 District case, accompanied by a corresponding request for judicial notice, filed by the
13     defendants in that case. OSC Response at 4; Southern District case, docket no. 24.
14 The defendants requested the court take judicial notice of several exhibits, including
IS     the two orders from the Central District of California declaring Paul Hupp a vexatious
16     litigant. Southern District case, docket no. 24-2 at 3; see Paul Hupp v. U.S. Dept of
17 Educ., et al., No. CV 09-2052-PA (AGR), docket no. 28; Paul Hupp v. Vicki
18 Kurpinsky, et al., No. ED CV 10-413-UA (RC), docket no. 20.
19           On June 4, 2012, the court in the Southern District case issued an order granting
20 the motion to dismiss, which plaintiffs also cite in the OSC Response. Southern
21     District case, docket no. 35; see OSC Response at 4. In a footnote in that order, the
22 court took judicial notice of the requested documents, including the two Central
23 District orders. Southern District case, docket no. 35 at 2 n.l. In doing so, the court
24     noted the documents were appropriate for judicial notice because they were matters of
25     public record, but clarified that the court was taking judicial notice only of the
26 existence of these documents and the statements made therein, not the truth of their
27 contents. Id.
28           As far as this Court can tell, plaintiffs argue this footnoted statement from the

                                                   19
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 100 of 106 Page ID
                                      #:2811
     Case 5:16-cv-00370-VAP-SP Document 73 Filed 08/16/16 Page 20 of 26 Page ID #:2482



 1     court in the Southern District case demonstrates the court "denied making a finding of
 2 fact that [Paul Hupp was] a `vexatious litigant."' OSC Response at 5. Thus, plaintiffs
 3     claim it is now "settled law" that none of the cases cited by the Court in its OSC prior
 4 to June 4, 2012 can be used to support a finding of vexatiousness under the doctrines
 5     of issue and claim preclusion. Id. This misconstrues the record of what occurred in
 6 the Southern District case.
 7            This Court need not address whether a court's denial of a motion to declare a
 8     litigant vexatious would have any preclusive effect in a later vexatious litigant motion,
 9     because plaintiffs are simply incorrect that there was any such denial or finding in the
l0     Southern District case. In fact, no motion was brought in the Southern District case to
11     declare Paul Hupp a vexatious litigant. Plaintiffs wrongly construe the Southern
12 District case defendants' request for judicial notice of prior vexatious litigant orders
13     entered against Paul Hupp as a formal motion to declare Hupp a vexatious litigant in
14 that case. The court in the Southern District case took judicial notice of the requested
15     documents, all of which were documents from either state or federal court, to assist in
16 the court's resolution ofthe pending motions to dismiss. Southern District case,
17     docket no. 24-2; see id., docket no. 35 at 5-14. The court there also found the
18     documents properly subject to judicial notice for the purpose of presenting the
19 procedural history of that matter. Id., docket no. 35 at 2-4.
20           But by taking judicial notice of certain documents, the court in the Southern
21     District case neither found, nor refused to find, that Paul Hupp was a vexatious litigant.
22     Nowhere in the June 4, 2012 order granting the motion to dismiss does the court in the
23     Southern District case make any ruling on Paul Hupp's status as a vexatious litigant.
24 Nor could any such finding be implied or intended from statements in which the court
25    there provided citations to case law detailing the appropriate scope for taking judicial
26     notice of certain documents. Id., docket no. 35 at 2 n.l; see OSC Response at 4. Thus,
27 plaintiffs' objection that the Court is foreclosed from using a portion of Paul Hupp's
28     litigation history, for purposes of the second and third De Long factors, is without

                                                  20
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 101 of 106 Page ID
                                      #:2812
     Case 5:16-cv-00370-VAP-SP Document 73 Filed 08/16/16 Page 21 of 26 Page ID #:2483



       merit.

 2              4.    Improper Judicial Notice
 3              In their OSC Response, plaintiffs further contend the Court improperly took
 4 judicial notice in its OSC of certain Riverside County Superior Court records related to
 5     the allegations of plaintiffs' underlying complaint. OSC Response at 9-11, 16-17.
 6     They claim the Court erred by judicially noticing "papers that cannot receive `judicial
 7 notice' without an opportunity to be heard on their validity and reliability." Id. at 10.
 8     Plaintiffs also argue they have had no "opportunity whatsoever to address any paper by
 9 any defendant that has been filed in this action," and that the OSC improperly cites to
10 "unidentified and unknown papers from the various defendants without giving
I1     Plaintiffs the opportunity to object to them." Id. at 9, 10-11.
12              The OSC Response is in fact plaintiffs' fourth time addressing various
13     allegations arising from this underlying state court action. In their complaint, plaintiffs
l4     initially brought various facial and as-applied challenges to Paul Hupp's status as a
15     vexatious litigant in state court, which the Court addressed in its March 28, 2016 order
16     denying plaintiffs' motion for a temporary restraining order and preliminary
l7 injunction, and ordering plaintiffs to show cause why the complaint should not be
18     dismissed for lack of subject matter jurisdiction. See Compl. at 93-99; docket no. 40 at
19     13-14.
20           Plaintiffs continued to assert these allegations in their April 27, 2016 response to
21     that order, which the Court again addressed in its May 13, 2016 order dismissing the
22 complaint without leave to amend. See docket no. 48 at 3; docket no. 49 at 6-9.
23 Plaintiffs next filed a request for reconsideration under Rules 52 and 60 ofthe Federal
24 Rules of Civil Procedure, where they again raised their constitutional challenges to the
25     California "vexatious litigant" statute and various proceedings in underlying state court
26     actions. Docket no. 54 at 3-5. On all occasions, the Court considered and rejected
27 these arguments, and found plaintiffs failed to state viable claims under 42 U.S.C. §
28     1983 that this Court has jurisdiction to consider.

                                                   21
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 102 of 106 Page ID
                                      #:2813
     Case 5:16-cv-00370-VAP-SP Document 73 Filed 08/16/16 Page 22 of 26 Page ID #:2484



 1            To the extent plaintiffs argue they are entitled to a hearing before this Court to
 2 address various factual and legal errors present in these underlying state court
 3     proceedings, plaintiffs' objection to judicial notice of certain records from the
 4 Riverside County Superior Court is not well-taken on its merits. Despite plaintiffs'
 5     continued challenge to these state court proceedings, plaintiffs offer only conclusory
 6 claims and have presented no new law or facts that could not have been previously
 7 known by plaintiffs, nor have plaintiffs shown the Court committed legal error or
 8 failed to consider any facts previously presented.
 9            Thus, plaintiffs' arguments in the OSC Response do not alter the Court's
10     conclusion that the record for review as set forth in the O5C and herein, and the
11     findings of frivolousness contained therein, are sufficient to satisfy the second and
12 third De Long factors.
13     E.    Pre-Filing Order
14           Pre-filing orders "must be narrowly tailored to the vexatious litigant's wrongful
15     behavior." Molski, 500 F.3d at 1061. In De Long, for example, the Ninth Circuit held
l6 that requiring a vexatious litigant to obtain leave of court to file any action was
17 overbroad, where the litigant's misconduct had involved filing three habeas petitions
18     and a Rule 60(b) motion. De Long, 912 F.2d at 1146, 1148. Similarly, in Moy v. U.S.,
19 906 F.2d 467(9th Cir. 1990), the Ninth Circuit found overbroad an order that all suits
20     brought by the vexatious litigant be subject to pre-filing review, even though the
21     conduct leading to the order had concerned only one group of defendants. Moy,906
22 F.2d at 469. The court noted "[t]here is no evidence on this record that [the litigant] has
23     a general history of litigious filing." Id. at 471.
24           On the other hand, the Ninth Circuit has approved broader pre-filing orders
25     against litigants who have a history of filing a wide variety of frivolous actions. In
26 Franklin v. Murphy, 745 F.2d 1221 (9th Cir. 1984), the litigant was a prisoner who had
27 filed over 20 actions against various defendants. Franklin, 745 F.2d at 1229. The
28     district court entered an order limiting the plaintiff to six actions filed in forma

                                                    22
      Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 103 of 106 Page ID
                                       #:2814
     Case 5:16-cv-00370-VAP-SP Document 73 Filed 08/16/16 Page 23 of 26 Page ID #:2485



  l    pauperis per year. Id. at 1232. The Ninth Circuit affirmed this order, with the added
 2 qualification that the litigant could file additional actions in forma pauperis if he first
 3 sought leave of court. Id.
 4            Here, the wide range of actions plaintiffs have filed in this district and
 5     elsewhere, in addition to Paul Hupp's demonstrated disregard for previous court orders
 6     aimed at restraining his harassing conduct, makes it impracticable to tailor apre-filing
 7 order to a specific group of defendants or type of legal claim. In their OSC Response,
 8     plaintiffs take issue with the breadth of the OSC's proposed pre-filing order. They
 9 argue the two previous vexatious litigant orders entered against plaintiffPaul Hupp in
10 the Central District of California are appropriately "narrowly tailored," while the scope
11     of the pre-filing order here instead relies on cases "so far removed from the OSC that
l2 one can easily presume [the OSC]is just pretext to stop [Paul Hupp]from filing
13     actions" against the "friends" and "people who are politically connected to both" the
14     Magistrate Judge and District Judge in this case. OSC Response at 3. In addition to
15     being both nonsensical and unsupported, this statement fails to address the ultimate
16     ineffectiveness of the previous vexatious litigant orders against Paul Hupp in this
17     district. Both of the previous pre-filing orders by this Court restricted Paul Hupp's
18 filings against specific groups of defendants, only for him to continue a similar pattern
19 of litigation against other groups of defendants, as outlined in Exhibit B. See Paul
20 Hupp v. U.S. Dept ofEduc., et al., No. CV 09-2052-PA(AGR), docket no. 28; Paul
21     Hupp v. Vicki Kurpinsky, et al., No. ED CV 10-413-UA (RC), docket no. 20; see also
22 Exhibit B.
23           The Court doubts Paul Hupp would cease to exploit any avenue for frivolous
24 litigation left open to him if he was subjected to a third vexatious litigant order in this
25     district with a similar scope. Under the circumstances, an order requiring plaintiffs to
26     obtain leave of court before filing any future complaint, petition, or in forma pauperis
27     application is an appropriate and reasonably tailored course of action. See Gray, 2014
28     WL 1325312, at *7; see also Hurt, 2013 WL 144047, at *8.

                                                   23
      Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 104 of 106 Page ID
                                         #:2815
     Case 5:16-cv-00370-VAP-SP Document 73 Filed 08/16/16 Page 24 of 26 Page ID #:2486



 1            The Court also finds it appropriate that this pre-filing order include Aristea
 2 Hupp, given Paul Hupp's willingness to use his mother's name as a means of evading
 3     his own status as a vexatious litigant in other courts in order to continue filing actions
 4     there. See Gavin v. City & Cty. ofSan Francisco, 2016 WL 126937, at * 1-2(N.D. Cal.
 5     Jan. 12, 2016)(including suits filed by the litigant "and/or her son" in the record for
 6     review under the second De Long factor). In Ringgold-Lockhart, the Ninth Circuit
 7     vacated a vexatious litigant order entered against an attorney and her son in part
 8     because the district court "erred by holding [the attorney's] state litigation against [her
 9     son], without a record indicating that he participated in that litigation." Id. The record
1o     here is otherwise.
11           Here, the Court has judicially noticed a portion of Paul Hupp's state court
12     litigation history that shows at least some participation from Aristea Hupp in
13     furtherance of Paul Hupp's attempt to continue filing actions in Riverside County
14     Superior Court despite his status as a vexatious litigant there. In the February 10, 2016
15     Riverside County Superior Court minute order granting an ex parte application for
16     dismissal of the first amended complaint in the Hupps' most recent state court action,
17     the Superior Court judge notes Aristea Hupp left a voicemail stating her objection to
I8     the ex parte application. See docket no. 30 at 4, Ex. 13. She is also a plaintiff in four
19     ofthe actions brought in this Court, as listed on Exhibit B. Though the extent of
20     Aristea Hupp's documented involvement in Paul Hupp's litigation history is small
21     beyond the repeated appearance of her name as a party to various actions, Paul Hupp
22     has nonetheless already attempted to use his mother as an avenue of continued
23     litigation despite an order declaring him a vexatious litigant. Thus, the Court is
24     concerned Paul Hupp would engage in similar tactics here should Aristea Hupp remain
25     outside the scope of such an order.
26           Plaintiffs argue including Aristea Hupp in the order constitutes a "mind
27     boggling abuse of power." OSC Response at 19. But in the OSC Response, plaintiffs
28    acknowledge Paul Hupp sought "to be a co-plaintiff with [Aristea Hupp] in the state

                                                   24
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 105 of 106 Page ID
                                      #:2816
     Case 5:16-cv-00370-VAP-SP Document 73 Filed 08/16/16 Page 25 of 26 Page ID #:2487



 1     court action that is the subject of this federal action," but appear to argue Paul Hupp
 2     was not dismissed from that state court action pursuant to the order in that court
 3     declaring him a vexatious litigant, but rather because the state court judge "simply
 4 refused to allow [Paul Hupp]to be a litigant," in violation of his constitutional rights.
 5 Id. at 10. As stated above, the Court has considered and discussed plaintiffs'
 6 constitutional challenges to various underlying state court proceedings on several
 7 occasions. In the OSC Response, plaintiffs do not address Aristea Hupp's
 8     participation in this case, nor do they address Paul Hupp's deliberate attempt to use
 9     Aristea Hupp as a way to continue his litigation in state court despite his status as a
l0     vexatious litigant there, other than to again assert many ofthose constitutional
11     challenges already addressed by the Court. See OSC Response at 5, 7-8, 19. Thus, the
12 OSC Response has not allayed the Court's concern that excluding Aristea Hupp from
13 the pre-filing order would render it ineffective.
14           Here, as Paul Hupp's litigation history shows, he is more than merely a prolific
15     litigant; rather, he has demonstrated a pattern of filing harassing and frivolous lawsuits
16 against a variety of defendants. The Court concludes Paul Hupp has abused the
17     Court's process, both with and without the use of Aristea Hupp, and is likely to
18     continue abusing the system unless protective measures are taken against both him and
19     Aristea Hupp. Thus, an order preventing plaintiffs from filing any future pro se
20 complaints or petitions against any defendants, without Court permission, is
21     appropriate in this situation. See De Long,912 F.2d at 1147; Hurt v. All Sweepstakes
22 Contests, 2013 WL 144047, at *8(N.D. Cal. 2013)(declaring the plaintiff a vexatious
23     litigant and subjecting all future lawsuits to apre-filing restriction).
24

25

26

27

28

                                                    25
     Case 5:16-cv-00370-VAP-SP Document 92 Filed 10/21/20 Page 106 of 106 Page ID
                                      #:2817
     Case 5:16-cv-00370-VAP-SP Document 73 Filed 08/16/16 Page 26 of 26 Page ID #:2488



 1                                                 III.
 2                                          CONCLUSION
 3           IT IS THEREFORE ORDERED that plaintiffs Paul Hupp and Aristea Hupp are
 4     hereby declared vexatious litigants. The Clerk ofthe Court shall no longer accept for
 5     filing any further motions and/or requests for relief in this action, or any pro se
 6     complaint or petition or other case-initiating document from either plaintiff, unless the
 7 filing plaintiffs) have filed a Motion for Leave to File and a Judge or Magistrate Judge

 8     of this Court has granted leave for plaintiffs) to file the document.
 9

10

1 1 ~ DATED: August 16            ,2016                   s    ~                      ~
                                                                         s
12

l3                                               HONORABLE VIRGINIA A.PHI LIPS
                                                 UNITED STATES DISTRICT JUDGE
14

15 ~ Presented by:

16
                            .~,
17
                         eri ym
18          United States Magistrate Judge
19

20

21

22

23

24

25

26

27

28

                                                   26
